EXHIBIT 10.1

 

EXCHANGE AGREEMENT
(2015 Notes)

 

___________________ (the “Undersigned”), for itself and on behalf of the
beneficial owners listed on Exhibit A hereto (“Accounts”) for whom the
Undersigned holds contractual and investment authority (each Account, as well as
the Undersigned if it is exchanging Existing Notes (as defined below) hereunder,
a “Holder”), enters into this Exchange Agreement (the “Agreement”) with James
River Coal Company (the “Company”) on May 17, 2013 whereby the Holder will
exchange (the “Exchange”) the Company’s 4.50% Convertible Senior Notes due 2015
(the “Existing Notes”) for the Company’s new 10.00% Convertible Senior Notes due
2018 (the “New Notes”) that will be issued pursuant to the provisions of an
Indenture to be dated as of May 22, 2013 (the “Indenture”) among the Company,
certain subsidiary guarantors party thereto (the “Guarantors”), and U.S. Bank
National Association, as Trustee (the “Trustee”).

 

On and subject to the terms hereof, the parties hereto agree as follows:

 

Article I: Exchange of the Existing Notes for New Notes

 

Subject to the terms set forth in this Agreement, at the Closing (as defined
herein), the Undersigned hereby agrees to cause the Holders to exchange and
deliver to the Company the following Existing Notes, and in exchange therefor
the Company hereby agrees to issue to the Holders the principal amount of New
Notes described below and to pay in cash the following accrued but unpaid
interest on such Existing Notes:

  

Principal Amount of Existing Notes to be Exchanged: $______________________ (the
“Exchanged Notes”).

 

Principal Amount of New Notes to be Issued in the Exchange:
$______________________ (the “Holders’ New Notes”).

 

Cash Payment of Accrued but Unpaid Interest on Exchanged Notes:
$______________________ (the “Interest Payment”).

 

Subject to the following provisions of this paragraph, the closing of the
Exchange (the “Closing”) shall occur on a date (the “Closing Date”) no later
than three business days after the date of this Agreement. At the Closing,
(a) each Holder shall deliver or cause to be delivered to the Company all right,
title and interest in and to its Exchanged Notes (and no other consideration)
free and clear of any mortgage, lien, pledge, charge, security interest,
encumbrance, title retention agreement, option, equity or other adverse claim
thereto (collectively, “Liens”), together with any documents of conveyance or
transfer that the Company may deem necessary or desirable to transfer to and
confirm in the Company all right, title and interest in and to the Exchanged
Notes free and clear of any Liens, and (b) the Company shall deliver to each
Holder the principal amount of Holders’ New Notes and the portion of the
Interest Payment specified on Exhibit A hereto (or, if there are no Accounts,
the Company shall deliver to the Undersigned, as the sole Holder, the Holders’
New Notes and the Interest Payment specified above); provided, however, that the
parties acknowledge that the Company may delay the Closing and the delivery of
the Holders’ New Notes to the Holder due to procedures and mechanics within the
system of the Depository Trust Company or the NASDAQ Global Select Market
(including the procedures and mechanics regarding the listing of the Conversion
Shares (as defined below) on the NASDAQ Global Select Market), or events beyond
the Company’s control and that such delay will not be a default under this
Agreement so long as (i) the Company is using its best efforts to effect the
issuance of one or more global notes representing the New Notes, (ii) such delay
is no longer than five business days, and (iii) interest shall accrue on such
New Notes from the Closing Date. Simultaneously with or after the Closing, the
Company may issue New Notes to one or more other holders of outstanding Existing
Notes or to other investors, subject to the terms of the Indenture.

 



1

 

 

Article II: Covenants, Representations and Warranties of the Holders

 

Each Holder (and, where specified below, the Undersigned) hereby covenants
(solely as to itself), as follows, and makes the following representations and
warranties (solely as to itself), each of which is and shall be true and correct
on the date hereof and at the Closing, to the Company, Lazard Frères & Co. LLC
and Lazard Capital Markets LLC, and all such covenants, representations and
warranties shall survive the Closing.

 

Section 2.1     Power and Authorization. The Holder is duly organized, validly
existing and in good standing, and has the power, authority and capacity to
execute and deliver this Agreement, to perform its obligations hereunder, and to
consummate the Exchange contemplated hereby. If the Undersigned is executing
this Agreement on behalf of Accounts, (a) the Undersigned has all requisite
discretionary and contractual authority to enter into this Agreement on behalf
of, and bind, each Account, and (b) Exhibit A hereto is a true, correct and
complete list of (i) the name of each Account, (ii) the principal amount of such
Account’s Exchanged Notes, (iii) the principal amount of Holders’ New Notes to
be issued to such Account in respect of its Exchanged Notes, and (iv) the
portion of the Interest Payment to be made to such Account in respect of the
accrued interest on its Exchanged Notes.

 

Section 2.2     Valid and Enforceable Agreement; No Violations. This Agreement
has been duly executed and delivered by the Undersigned and the Holder and
constitutes a legal, valid and binding obligation of the Undersigned and the
Holder, enforceable against the Undersigned and the Holder in accordance with
its terms, except that such enforcement may be subject to (a) bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity, whether such enforceability is considered in a
proceeding at law or in equity (the “Enforceability Exceptions”). This Agreement
and consummation of the Exchange will not violate, conflict with or result in a
breach of or default under (i) the Undersigned’s or the Holder’s organizational
documents, (ii) any agreement or instrument to which the Undersigned or the
Holder is a party or by which the Undersigned or the Holder or any of their
respective assets are bound, or (iii) any laws, regulations or governmental or
judicial decrees, injunctions or orders applicable to the Undersigned or the
Holder.

 

Section 2.3     Title to the Exchanged Notes. The Holder is the sole legal and
beneficial owner of the Exchanged Notes set forth opposite its name on Exhibit A
hereto (or, if there are no Accounts, the Undersigned is the sole legal and
beneficial owner of all of the Exchanged Notes). The Holder has good, valid and
marketable title to its Exchanged Notes, free and clear of any Liens (other than
pledges or security interests that the Holder may have created in favor of a
prime broker under and in accordance with its prime brokerage agreement with
such broker). The Holder has not, in whole or in part, except as described in
the preceding sentence, (a) assigned, transferred, hypothecated, pledged,
exchanged or otherwise disposed of any of its Exchanged Notes or its rights in
its Exchanged Notes, or (b) given any person or entity any transfer order, power
of attorney or other authority of any nature whatsoever with respect to its
Exchanged Notes. Upon the Holder’s delivery of its Exchanged Notes to the
Company pursuant to the Exchange, such Exchanged Notes shall be free and clear
of all Liens created by the Holder.

 

Section 2.4     Accredited Investor and Qualified Institutional Buyer. The
Holder is (i) an “accredited investor” within the meaning of Rule 501 of
Regulation D (“Regulation D”) promulgated under the Securities Act of 1933, as
amended (the “Securities Act”) and (ii) a “qualified institutional buyer” within
the meaning of Rule 144A promulgated under the Securities Act.

 



2

 

 

Section 2.5     Restricted Securities. The Holder (a) acknowledges that the
issuance of the New Notes pursuant to the Exchange, and the issuance of any
shares of Common Stock, par value $0.01 per share, of the Company (the
“Conversion Shares”) upon conversion of the New Notes, have not been registered
under the Securities Act or any state securities laws, and the New Notes and
Conversion Shares are being offered and sold in reliance upon exemptions
provided in the Securities Act and state securities laws for transactions not
involving any public offering and, therefore, cannot be sold, transferred,
offered for sale, pledged, hypothecated or otherwise disposed of unless they are
subsequently registered and qualified under the Securities Act and applicable
state laws or unless an exemption from such registration and qualification is
available, and that evidence of the New Notes and Conversion Shares will bear a
legend to such effect, and (b) is purchasing the New Notes and Conversion Shares
for investment purposes only for the account of the Holder and not with any view
toward a distribution thereof or with any intention of selling, distributing or
otherwise disposing of the New Notes or Conversion Shares in a manner that would
violate the registration requirements of the Securities Act. The Holder is able
to bear the economic risk of holding the New Notes and Conversion Shares for an
indefinite period and has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risk of its
investment in the New Notes and Conversion Shares. The Holder has received all
such information regarding the Exchange and the New Notes and Conversion Shares
as it deems necessary to make a decision with respect to the Exchange.

 

Section 2.6     No Illegal Transactions. Each of the Undersigned and the Holder
has not, directly or indirectly, and no person acting on behalf of or pursuant
to any understanding with it has, engaged in any transactions in the securities
of the Company (including, without limitation, any Short Sales (as defined
below) involving any of the Company’s securities) since the time that the
Undersigned was first contacted by either the Company, Lazard Frères & Co. LLC
or Lazard Capital Markets LLC or any other person regarding the Exchange, this
Agreement or an investment in the New Notes or the Company. Each of the
Undersigned and the Holder covenants that neither it nor any person acting on
its behalf or pursuant to any understanding with it will engage, directly or
indirectly, in any transactions in the securities of the Company (including
Short Sales) prior to the time the transactions contemplated by this Agreement
are publicly disclosed. “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 of Regulation SHO promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and all types of direct
and indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, derivatives and similar arrangements (including on a total return
basis), and sales and other transactions through non-U.S. broker-dealers or
foreign regulated brokers. Solely for purposes of this Section 2.6, subject to
the Undersigned’s and the Holder’s compliance with their respective obligations
under the U.S. federal securities laws and the Undersigned’s and the Holder’s
respective internal policies, (a) “Undersigned” and “Holder” shall not be deemed
to include any employees, subsidiaries or affiliates of the Undersigned or the
Holder that are effectively walled off by appropriate “Chinese Wall” information
barriers approved by the Undersigned’s or the Holder's respective legal or
compliance department (and thus have not been privy to any information
concerning the Exchange), and (b) the foregoing representations of this
Section 2.6 shall not apply to any transaction by or on behalf of an Account
that was effected without the advice or participation of, or such Account’s
receipt of information regarding the Exchange provided by, the Undersigned.

 

Section 2.7     Adequate Information; No Reliance. The Holder acknowledges and
agrees that (a) the Holder has been furnished with all materials it considers
relevant to making an investment decision to enter into the Exchange and has had
the opportunity to review the Company’s filings and submissions with the
Securities and Exchange Commission (the “SEC”), including, without limitation,
all information filed or furnished pursuant to the Exchange Act, (b) the Holder
has had a full opportunity to ask questions of the Company concerning the
Company, its business, operations, financial performance, financial condition
and prospects, and the terms and conditions of the Exchange, (c) the Holder has
had the opportunity to consult with its accounting, tax, financial and legal
advisors to be able to evaluate the risks involved in the Exchange and to make
an informed investment decision with respect to such Exchange, and (d) the
Holder is not relying, and has not relied, upon any statement, advice (whether
accounting, tax, financial, legal or other), representation or warranty made by
the Company or any of its affiliates or representatives including, without
limitation, Lazard Frères & Co. LLC and Lazard Capital Markets LLC, except for
(A) the publicly available filings and submissions made by the Company with the
SEC under the Exchange Act, and (B) the representations and warranties made by
the Company in this Agreement.

 



3

 

 

Section 2.8     No Public Market. The Holder understands that no public market
exists for the New Notes and that there is no assurance that a public market
will ever develop for the New Notes.

 

Section 2.9     Resale Shelf Registration. The Holder agrees to comply with the
terms set forth in Exhibit C hereto (which terms are incorporated into this
Agreement by reference as though set forth in full) relating to the resale shelf
registration of the Conversion Shares under Rule 415 of the Securities Act.

 

Article III: Covenants, Representations and Warranties of the Company

 

The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Holders, Lazard Frères & Co. LLC and Lazard
Capital Markets LLC, and all such covenants, representations and warranties
shall survive the Closing.

 

Section 3.1     Power and Authorization. The Company is duly incorporated,
validly existing and in good standing under the laws of its state of
incorporation, and has the power, authority and capacity to execute and deliver
this Agreement and the Indenture, to perform its obligations hereunder and
thereunder, and to consummate the Exchange contemplated hereby. Each Guarantor
is duly organized, validly existing and in good standing, and has the power,
authority and capacity to execute and deliver the Indenture and to perform its
obligations thereunder.

 

Section 3.2     Valid and Enforceable Agreements; No Violations. This Agreement
has been duly executed and delivered by the Company and constitutes a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. At the Closing, the Indenture, substantially in the
form of Exhibit B hereto, will have been duly executed and delivered by the
Company and the Guarantors and will govern the terms of the New Notes, and the
Indenture will constitute a legal, valid and binding obligation of the Company
and the Guarantors, enforceable against the Company and the Guarantors in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. This Agreement, the Indenture and consummation of the
Exchange will not violate, conflict with or result in a breach of or default
under (i) the charter, bylaws or other organizational documents of the Company
or any of the Guarantors, (ii) any agreement or instrument to which the Company
or any of the Guarantors is a party or by which the Company or any of the
Guarantors or any of their respective assets are bound, or (iii) any laws,
regulations or governmental or judicial decrees, injunctions or orders
applicable to the Company or any of the Guarantors.

 

Section 3.3     Validity of the Holders’ New Notes. The Holders’ New Notes have
been duly authorized by the Company and, when executed and authenticated in
accordance with the provisions of the Indenture and delivered to the Holder
pursuant to the Exchange against delivery of the Exchanged Notes in accordance
with the terms of this Agreement, the Holders’ New Notes will be valid and
binding obligations of the Company, enforceable in accordance with their terms,
except that such enforcement may be subject to the Enforceability Exceptions,
and the Holders’ New Notes will not be subject to any preemptive, participation,
rights of first refusal or other similar rights. Assuming the accuracy of each
Holder’s representations and warranties hereunder, the Holders’ New Notes
(a) will be issued in the Exchange exempt from the registration requirements of
the Securities Act pursuant to Section 4(2) of the Securities Act and Rule 506
of Regulation D and (b) will be issued in compliance with all applicable state
and federal laws concerning the issuance of the Holders’ New Notes.

 

Section 3.4     Validity of Underlying Common Stock. The Holders’ New Notes will
at the Closing be convertible into Conversion Shares in accordance with the
terms of the Indenture. The Conversion Shares have been duly authorized and
reserved by the Company for issuance upon conversion of the Holders’ New Notes
and, when issued upon conversion of the Holders’ New Notes in accordance with
the terms of the Holders’ New Notes and the Indenture, will be validly issued,
fully paid and non-assessable, and the issuance of the Conversion Shares will
not be subject to any preemptive, participation, rights of first refusal or
other similar rights.

 



4

 

 

Section 3.5     Listing Approval. At the Closing, the Conversion Shares shall be
listed on the NASDAQ Global Select Market.

 

Section 3.6     Disclosure. On or before the first business day following the
date of this Agreement, the Company shall issue a publicly available press
release or file with the SEC a Current Report on Form 8-K disclosing all
material terms of the Exchange and certain other matters concerning the Company
(to the extent not previously publicly disclosed).

 

Section 3.7     Resale Shelf Registration. The Company shall cause to be filed
with the SEC a shelf registration statement pursuant to Rule 415 under the
Securities Act registering the resale of all Conversion Shares held by Holders
(or their successors) that comply with the terms set forth in Exhibit C hereto
(the “Registration Statement”). The Company shall use its commercially
reasonable efforts to cause the Registration Statement to become effective as
soon as reasonably possible and to keep the Registration Statement continuously
effective, supplemented and amended to the extent necessary to ensure that it is
available for resales of Conversion Shares by each Holder or its successors that
comply with the terms set forth in Exhibit C hereto, and to ensure that it
conforms with the Securities Act and the rules and regulations of the SEC as
announced from time to time, for a period of at least one year following the
Closing Date (or, if earlier, when all of the Conversion Shares covered by the
Registration Statement have been sold pursuant to the Registration Statement).
The Company agrees to comply with the terms set forth in Exhibit C hereto.

 

Article IV: Miscellaneous

 

Section 4.1     Entire Agreement. This Agreement and any documents and
agreements executed in connection with the Exchange embody the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

 

Section 4.2     Construction. References in the singular shall include the
plural, and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.

 

Section 4.3     Governing Law. This Agreement shall in all respects be construed
in accordance with and governed by the substantive laws of the State of New
York, without reference to its choice of law rules.

 

Section 4.4     Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile shall be deemed for all purposes as constituting
good and valid execution and delivery of this Agreement by such party.

 

[Signature Pages Follow]

 



5

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

 

“UNDERSIGNED”:

 

__________________________________________
(in its capacities described in the first paragraph hereof)

 

 

 

 

By: ________________________________________

 

Name: ______________________________________

 

Title: _______________________________________

 

 

 

“Company”:

 

James River Coal Company

 

 

 

 

By: ________________________________________

 

Name: ______________________________________

 

Title: _______________________________________ 



 

 

 

 

 



Signature Page to Exchange Agreement
James River Coal Company 10.00% Convertible Senior Notes due 2018 Exchange

for 4.50% Convertible Senior Notes due 2015

 



6

 

 

EXHIBIT A
Exchanging Beneficial Owners

 

 

 

Name of
Beneficial Owner Principal Amountof Exchanged Notes Principal Amount of Holders’
New Notes1 Interest Payment                                                    
                           

 

 



1 Holders’ New Notes will only be issued in denominations of $1,000 and
multiples thereof, and fractional interests will be paid in cash. In the case of
multiple Accounts, fractional interests will be aggregated and only the
fractional interest in such aggregation will be paid in cash.

 



A-1

 







 

EXHIBIT B

 

 

 



 

 

JAMES RIVER COAL COMPANY

 

Company

 

BDCC HOLDING COMPANY, INC.

BELL COUNTY COAL CORPORATION

BLEDSOE COAL CORPORATION

BLEDSOE COAL LEASING COMPANY

BLUE DIAMOND COAL COMPANY

EOLIA RESOURCES, INC.

IRP GP HOLDCO LLC

IRP LP HOLDCO INC.

JAMES RIVER COAL SALES, INC.

JAMES RIVER COAL SERVICE COMPANY

JAMES RIVER ESCROW INC.

JELLICO MINING, LLC

JOHNS CREEK COAL COMPANY

JOHNS CREEK ELKHORN COAL CORPORATION

JOHNS CREEK PROCESSING COMPANY

LEECO, INC.

MCCOY ELKHORN COAL CORPORATION

SHAMROCK COAL COMPANY, INCORPORATED

TRIAD MINING, INC.

TRIAD UNDERGROUND MINING, LLC

INTERNATIONAL RESOURCE PARTNERS LP

INTERNATIONAL RESOURCES HOLDINGS I LLC

IRP WV CORP.

INTERNATIONAL RESOURCES HOLDINGS II LLC

INTERNATIONAL RESOURCES, LLC

HAMPDEN COAL COMPANY, LLC

ROCKHOUSE CREEK DEVELOPMENT, LLC

CHAFIN BRANCH COAL COMPANY, LLC

SNAP CREEK MINING, LLC

LOGAN & KANAWHA COAL CO., LLC

IRP KENTUCKY LLC

LAUREL MOUNTAIN RESOURCES LLC

BUCK BRANCH RESOURCES LLC

 

Subsidiary Guarantors

 

and

 

U.S. BANK NATIONAL ASSOCIATION

 

as Trustee

 

 

 



 

 

INDENTURE

 

Dated as of [ ], 2013

 

 

 



 

 

[●]% CONVERTIBLE SENIOR NOTES DUE 2018

 

 

 



 

 

TABLE OF CONTENTS

 

  Page(s) ARTICLE I    

Definitions and Incorporation by Reference

      SECTION 1.01. Definitions 1 SECTION 1.02. Other Definitions 11 SECTION
1.03. Trust Indenture Act 12 SECTION 1.04. Rules of Construction 12      
ARTICLE II       The Securities   SECTION 2.01. Form and Dating 13 SECTION 2.02.
Execution and Authentication 13 SECTION 2.03. Registrar, Paying Agent and
Conversion Agent 14 SECTION 2.04. Paying Agent to Hold Money in Trust 15 SECTION
2.05. Securityholder Lists 15 SECTION 2.06. Transfer And Exchange 15 SECTION
2.07. Replacement Securities 16 SECTION 2.08. Outstanding Securities 16 SECTION
2.09. Securities Held by the Company or an Affiliate 17 SECTION 2.10. Temporary
Securities 17 SECTION 2.11. Cancelation 17 SECTION 2.12. Defaulted Interest 18
SECTION 2.13. CUSIP Numbers 18 SECTION 2.14. Deposit of Moneys 18 SECTION 2.15.
Book-Entry Provisions for Global Securities 18 SECTION 2.16. Special Transfer
Provisions 20 SECTION 2.17. Restrictive Legends 21 SECTION 2.18. Ranking 21
SECTION 2.19. Sinking Fund 21             ARTICLE III      

Redemption and Repurchase



      SECTION 3.01. No Redemption 21 SECTION 3.02. Repurchase at Option of
Holder Upon a Fundamental Change 21       ARTICLE IV       Covenants      
SECTION 4.01. Payment of Securities 26 SECTION 4.02. Maintenance of Office or
Agency 26 SECTION 4.03. Rule 144A Information and Annual Reports 27 SECTION
4.04. Compliance Certificate 28 SECTION 4.05. Stay, Extension and Usury Laws 28
SECTION 4.06. Corporate Existence 28 SECTION 4.07. Notice of Default 28 SECTION
4.08. Further Instruments and Acts 28 SECTION 4.09. Additional Interest 28
SECTION 4.10. Limitation on Issuance of Guarantees by Restricted Subsidiaries 30
     

 



i

 

 

ARTICLE V      

Successors

      SECTION 5.01. When Company May Merge, etc 31 SECTION 5.02. Successor
Substituted 32 SECTION 5.03. When a Subsidiary Guarantor May Merge or Transfer
Assets 32      

 

ARTICLE VI      

Defaults and Remedies



      SECTION 6.01. Events of Default 33 SECTION 6.02. Acceleration 35 SECTION
6.03. Other Remedies 36 SECTION 6.04. Waiver of Past Defaults 36 SECTION 6.05.
Control by Majority 36 SECTION 6.06. Limitation on Suits 36 SECTION 6.07. Rights
Of Holders To Receive Payment And To Convert Securities 37 SECTION 6.08.
Collection Suit by Trustee 37 SECTION 6.09. Trustee May File Proofs of Claim 37
SECTION 6.10. Priorities 37 SECTION 6.11. Undertaking For Costs 38       ARTICLE
VII      

Trustee



  SECTION 7.01. Duties of Trustee 38 SECTION 7.02. Rights of Trustee 39 SECTION
7.03. Individual Rights of Trustee 41 SECTION 7.04. Trustee’s Disclaimer 41
SECTION 7.05. Notice of Defaults 41 SECTION 7.06. Reports by Trustee to Holders
41 SECTION 7.07. Compensation and Indemnity 41 SECTION 7.08. Replacement of
Trustee 42 SECTION 7.09. Successor trustee by Merger, Etc 43 SECTION 7.10.
Eligibility; Disqualification 43 SECTION 7.11. Preferential Collection of Claims
Against Company 43       ARTICLE VIII       Discharge of Indenture   SECTION
8.01. Termination of The Obligations of The Company 43 SECTION 8.02. Application
of Trust Money 44 SECTION 8.03. Repayment To Company 44 SECTION 8.04.
Reinstatement 44      

 



ii

 

 

ARTICLE IX       Amendments SECTION 9.01. Without Consent of Holders 45 SECTION
9.02. With Consent of Holders 45 SECTION 9.03. [Reserved] 47 SECTION 9.04.
Revocation and Effect of Consents 47 SECTION 9.05. Notation on or Exchange of
Securities 47 SECTION 9.06. Trustee Protected 47 SECTION 9.07. Effect of
Supplemental Indentures 47       ARTICLE X       Conversion       SECTION 10.01.
Conversion Privilege 48 SECTION 10.02. Conversion Procedure and Payment upon
Conversion 48 SECTION 10.03. Cash In Lieu of Fractional Shares 50 SECTION 10.04.
Taxes on Conversion 50 SECTION 10.05. Company to Provide Common Stock 50 SECTION
10.06. Adjustment of Conversion Rate 50 SECTION 10.07. No Adjustment 58 SECTION
10.08. Other Adjustments 59 SECTION 10.09. Adjustments for Tax Purposes 59
SECTION 10.10. Notice Of Adjustment 59 SECTION 10.11. Notice Of Certain
Transactions 59 SECTION 10.12. Effect of Reclassifications, Consolidations,
Mergers, Binding Share Exchanges or Sales on Conversion Privilege 59 SECTION
10.13. Trustee’s Disclaimer 61 SECTION 10.14. Rights Distributions Pursuant to
Shareholders’ Rights Plans 61 SECTION 10.15. Issuer’s Conversion Option 61      
ARTICLE XI       Concerning The Holders SECTION 11.01. Action by Holders 64
SECTION 11.02. Proof of Execution by Holders 65 SECTION 11.03. Persons Deemed
Absolute Owners 65   ARTICLE XII       Holders’ Meetings SECTION 12.01. Purpose
of Meetings 65 SECTION 12.02. Call of Meetings by Trustee 66 SECTION 12.03. Call
of Meetings by Company or Holders 66 SECTION 12.04. Qualifications for Voting 66
SECTION 12.05. Regulations 66 SECTION 12.06. Voting 67 SECTION 12.07. No Delay
of Rights by Meeting 67      

 



iii

 

 

ARTICLE XIII     Subsidiary Guarantees       SECTION 13.01. Subsidiary
Guarantees 68 SECTION 13.02. Contribution 69 SECTION 13.03. Successors and
Assigns 70 SECTION 13.04. No Waiver 70 SECTION 13.05. Modification 70 SECTION
13.06. Execution of Supplemental Indenture for Future Subsidiary Guarantors 70
SECTION 13.07. Effectiveness of Subsidiary Guarantees 70       ARTICLE XIV      
Miscellaneous       SECTION 14.01. [Reserved] 71 SECTION 14.02. Notices 71
SECTION 14.03. Communication by Holders With Other Holders 72 SECTION 14.04.
Certificate and Opinion as to Conditions Precedent 72 SECTION 14.05. Statements
Required in Certificate or Opinion 72 SECTION 14.06. Rules by Trustee and Agents
73 SECTION 14.07. Legal Holidays 73 SECTION 14.08. Duplicate Originals 73
SECTION 14.09. GOVERNING LAW 73 SECTION 14.10. No Adverse Interpretation of
Other Agreements 73 SECTION 14.11. Successors 73 SECTION 14.12. Separability 73
SECTION 14.13. Table of Contents, Headings, Etc 73 SECTION 14.14. Calculations
In Respect Of The Securities 74 SECTION 14.15. No Personal Liability of
Directors, Officers, Employees or Shareholders 74 SECTION 14.16. Force Majeure
74

 

iv

 





INDENTURE, dated as of [ ], 2013, between JAMES RIVER COAL COMPANY, a Virginia
corporation (the “Company”), the Subsidiary Guarantors (as defined), and U.S.
BANK NATIONAL ASSOCIATION, a banking association organized under the laws of the
United States, as trustee (the “Trustee”). Each party agrees as follows for the
benefit of the other party and for the equal and ratable benefit of the Holders
of the Company’s [●]% Convertible Senior Notes due 2018 (the “Securities”).

ARTICLE I

Definitions and Incorporation by Reference

SECTION 1.01.        Definitions.

“2015 Notes” means the $172.5 million aggregate principal amount of the
Company’s 4.5% Convertible Senior Notes due 2015 issued pursuant to the
indenture (the “2015 Indenture”) dated as of November 20, 2009 between the
Company and the Trustee.

“2018 Notes” means the $230.0 million aggregate principal amount of the
Company’s 3.125% Convertible Senior Notes due 2018 issued pursuant to the
indenture (the “2018 Indenture”) dated as of March 29, 2011 between the Company
and the Trustee.

“2019 Notes” means the $275.0 million aggregate principal amount of the
Company’s 7.875% Senior Notes due 2019 issued pursuant to the indenture (the
“2019 Indenture”) dated as of March 29, 2011 between the Company and the Trustee

“Additional Interest” means all amounts, if any, payable pursuant to
Sections 4.09(a), 4.09(b), 4.09(c) and 6.02(b), as applicable.

“Affiliate” means, with respect to a specified Person, any Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For this purpose, “control” shall mean the
power to direct the management and policies of a Person through the ownership of
securities, by contract or otherwise.

“Attributable Debt” in respect of a Sale and Leaseback Transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such Sale and
Leaseback Transaction, including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such Sale and Leaseback Transaction, determined in accordance with GAAP.

“Board of Directors” means the Board of Directors of the Company or any
committee thereof authorized to act for it hereunder.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Trustee.

B-1

 

“Capital Stock” of any Person means any and all shares, interests,
participations or other equivalents (however designated) of capital stock of
such Person and all warrants or options to acquire such capital stock.

“Capitalized Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) of which the discounted present value of the
rental obligations of such Person as lessee, in conformity with GAAP, is
required to be capitalized on the balance sheet of such Person.

“Capitalized Lease Obligations” means the discounted present value of the rental
obligations under a Capitalized Lease.

“Change in Control” shall be deemed to have occurred at such time as:

(a)                any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as
such term is used in Rule 13d-3 under the Exchange Act), directly or indirectly,
of fifty percent (50%) or more of the Company’s Voting Stock; or

(b)               there occurs a sale, transfer, lease, conveyance or other
disposition of all or substantially all of the consolidated property or assets
of the Company to any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act), including any group acting for the purpose
of acquiring, holding, voting or disposing of securities within the meaning of
Rule 13d-5(b)(1) under the Exchange Act; or

(c)                the Company consolidates with, or merges with or into,
another Person or any Person consolidates with, or merges with or into, the
Company, unless either:

(i) the Persons that “beneficially owned” (as such term is used in Rule 13d-3
under the Exchange Act), directly or indirectly, the shares of the Company’s
Voting Stock immediately prior to such consolidation or merger, “beneficially
own,” directly or indirectly, immediately after such consolidation or merger,
shares of the surviving or continuing corporation’s Voting Stock representing at
least a majority of the total outstanding voting power of all outstanding
classes of the Voting Stock of the surviving or continuing corporation in
substantially the same proportion as such ownership immediately prior to such
consolidation or merger; or

(ii) at least ninety percent (90%) of the consideration (other than cash
payments for fractional shares or pursuant to statutory appraisal rights) in
such consolidation or merger consists of common stock and any associated rights
listed and traded on The New York Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or any of their respective successors) (or
which will be so listed and traded when issued or exchanged in connection with
such consolidation or merger), and, as a result of such consolidation or merger,
the Securities become convertible solely into such consideration (such a
consolidation or merger that satisfies the conditions set forth in this clause
(2), a “Listed Stock Business Combination”); or

B-2

 

 

(d)               the Company is liquidated or dissolved or the holders of the
Company’s Capital Stock approve any plan or proposal for the liquidation or
dissolution of the Company.

“close of business” means 5:00 p.m., New York City time.

“Closing Sale Price” on any date means the per share price of the Common Stock
on such date, determined (i) on the basis of the closing per share sale price
(or if no closing per share sale price is reported, the average of the bid and
ask prices or, if more than one in either case, the average of the average bid
and the average ask prices) on such date on the principal U.S. national or
regional securities exchange on which the shares of Common Stock are listed; or
(ii) if the shares of Common Stock are not listed on a U.S. national or regional
securities exchange, as reported by Pink OTC Markets Inc. or a similar
organization; provided, however, that in the absence of any such report or
quotation, the Closing Sale Price shall be the price determined by a nationally
recognized independent investment banking firm retained by the Company for such
purpose as most accurately reflecting the per share price that a fully informed
buyer, acting on his own accord, would pay to a fully informed seller, acting on
his own accord in an arms-length transaction, for a share of Common Stock.

“Commodity Agreement” means any forward contract, commodity swap agreement,
commodity option agreement or other similar agreement or arrangement.

“Common Stock” means the common stock, par value $0.01 per share, of the Company
at the date of this Indenture, subject to Section 10.12.

“Company” means the party named as such above until a successor replaces it
pursuant to the applicable provision hereof and thereafter means the successor.
The foregoing sentence shall likewise apply to any such successor or subsequent
successor.

“Company Order” or “Company Request” means a written request or order signed on
behalf of the Company by (i) its Chairman of the Board, its Chief Executive
Officer, its President, its Chief Operating Officer, its Chief Accounting
Officer or any Vice President and (ii) any such other officer designated in
clause (i) of this definition or its Treasurer or an Assistant Treasurer or its
Secretary or an Assistant Secretary, and delivered to the Trustee.

“Conversion Date” with respect to a Security means the date on which a Holder
satisfies all the requirements for such conversion specified in
Section 10.02(a).

“Conversion Notice” means the “Conversion Notice” attached to the Form of
Security attached hereto as Exhibit A.

“Conversion Price” means, as of any date of determination, the dollar amount
derived by dividing one thousand dollars ($1,000) by the Conversion Rate in
effect on such date.

“Conversion Rate” shall initially be [●] shares of Common Stock per $1,000
principal amount of Securities, subject to adjustment as provided in Article X.

B-3

 

“Corporate Trust Office of the Trustee” means the principal office of the
Trustee at which at any time its corporate trust business shall be administered,
which office as of the date hereof is located at 100 Wall Street, Suite 1600,
New York, NY 10015, Attention: Corporate Trust Services, or such other address
as the Trustee may designate from time to time by notice to the Holders and the
Company, or the principal corporate trust office of any successor Trustee (or
such other address as such successor Trustee may designate from time to time by
notice to the Holders and the Company).

“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement.

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

“Depositary” means The Depository Trust Company, its nominees and successors.

“Disqualified Stock” means any class or series of Capital Stock of any Person
that by its terms or otherwise is (1) required to be redeemed prior to the date
that is 91 days after the Maturity Date of the Securities, (2) redeemable at the
option of the holder of such class or series of Capital Stock at any time prior
to the date that is 91 days after the Maturity Date of the Securities or
(3) convertible into or exchangeable for Capital Stock referred to in clause (1)
or (2) above or Indebtedness having a scheduled maturity prior to the date that
is 91 days after the Maturity Date of the Securities; provided that any Capital
Stock that would not constitute Disqualified Stock but for provisions thereof
giving holders thereof the right to require such Person to repurchase or redeem
such Capital Stock upon the occurrence of an “asset sale” or “change of control”
shall not constitute Disqualified Stock.

“Ex Date” means (i) when used with respect to any issuance or distribution,
means the first date on which the shares of Common Stock trade the regular way
on the relevant exchange or in the relevant market from which the Closing Sale
Price was obtained without the right to receive such issuance or distribution
from the Company or, if applicable, from the seller of Common Stock on such
exchange or market (in the form of due bills or otherwise) as determined by such
exchange or market, (ii) when used with respect to any subdivision or
combination of Common Stock, means the first date on which the shares of Common
Stock trade the regular way on such exchange or in such market after the time at
which such subdivision or combination becomes effective and (iii) when used with
respect to any tender offer or exchange offer means the first date on which the
shares of Common Stock trade the regular way on such exchange or in such market
after the expiration time of such tender offer or exchange offer (as it may be
amended or extended). For purposes of determining the Ex Date with respect to an
issuance or distribution under this Indenture, unless it has knowledge to the
contrary, the Company may conclusively assume (and such assumption shall be
binding upon the Holders) that purchases and sales of the relevant security with
respect to which such issuance or distribution is being made will settle based
on the customary settlement cycle for purchases or sales of such security.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

B-4

 

“Exchange Agreements” means the Exchange Agreements dated as of the Issue Date
among the Company, the Subsidiary Guarantors party thereto and the respective
Holders named therein with respect to the Securities.

“Existing Notes” means, collectively, the 2015 Notes, the 2018 Notes and the
2019 Notes.

“Existing Revolving Credit Facility” means the revolving credit facility in the
aggregate principal amount of up to $100.0 million made available to the Company
pursuant to that certain Second Amended and Restated Revolving Credit Agreement
dated as of June 30, 2011, among the Company, certain of its Subsidiaries, the
lenders party thereto and General Electric Capital Corporation, as
administrative agent and collateral agent, including any related notes,
Guarantees, collateral documents, instruments and agreements executed in
connection therewith, and, in each case, as amended, restated, modified,
renewed, refunded, replaced (whether upon or after termination or otherwise) or
refinanced (including by means of sales of debt securities to institutional
investors) in whole or in part from time to time.

“Foreign Subsidiary” means any Subsidiary of the Company that is an entity which
is a controlled foreign corporation under Section 957 of the Internal Revenue
Code.

“Fundamental Change” shall be deemed to have occurred upon the occurrence of
either a Change in Control or a Termination of Trading.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect as of the Closing Date as determined by the Public Company
Accounting Oversight Board. All ratios and computations contained or referred to
in this Indenture shall be computed in conformity with GAAP applied on a
consistent basis, except that calculations made for purposes of determining
compliance with the terms of the covenants and with other provisions of this
Indenture shall be made without giving effect to (1) the amortization of any
expenses incurred in connection with the offering of the Securities and
(2) except as otherwise provided, any non-cash impairment charges required or
permitted by Statement Nos. 141 and 142 of the Financial Accounting Standards
Board or any successor standards.

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (1) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness of
such other Person (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services
(unless such purchase arrangements are on arm’s-length terms and are entered
into in the normal course of business), to take-or-pay, or to maintain financial
statement conditions or otherwise) or (2) entered into for purposes of assuring
in any other manner the obligee of such Indebtedness of the payment thereof or
to protect such obligee against loss in respect thereof (in whole or in part);
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the normal course of business. The term “Guarantee” used as a verb
has a corresponding meaning.

B-5

 

“Holder” or “Securityholder” means a Person in whose name a Security is
registered on the Registrar’s books.

“Indebtedness” means, with respect to any Person at any date of determination
(without duplication):

(1) all indebtedness of such Person for borrowed money;

(2) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

(3) all obligations of such Person in respect of letters of credit or other
similar instruments (including reimbursement obligations with respect thereto,
but excluding obligations with respect to letters of credit (including trade
letters of credit) securing obligations (other than obligations described in (1)
or (2) above or (5), (6) or (7) below) entered into in the normal course of
business of such Person to the extent such letters of credit are not drawn upon
or, if drawn upon, to the extent such drawing is reimbursed no later than the
third business day following receipt by such Person of a demand for
reimbursement);

(4) all obligations of such Person to pay the deferred and unpaid purchase price
of property or services, which purchase price is due more than six months after
the date of placing such property in service or taking delivery and title
thereto or the completion of such services, except Trade Payables;

(5) all Capitalized Lease Obligations and Attributable Debt;

(6) all Indebtedness of other Persons secured by a Lien on any asset of such
Person, whether or not such Indebtedness is assumed by such Person; provided
that the amount of such Indebtedness shall be the lesser of (A) the fair market
value (as determined by the Board of Directors) of such asset at such date of
determination and (B) the amount of such Indebtedness;

(7) all Indebtedness of other Persons Guaranteed by such Person to the extent
such Indebtedness is Guaranteed by such Person;

(8) to the extent not otherwise included in this definition, obligations under
Commodity Agreements, Currency Agreements and Interest Rate Agreements (other
than Commodity Agreements, Currency Agreements and Interest Rate Agreements
designed solely to protect the Company or its Restricted Subsidiaries against
fluctuations in commodity prices, foreign currency exchange rates or interest
rates and that do not increase the Indebtedness of the obligor outstanding at
any time other than as a result of fluctuations in commodity prices, foreign
currency exchange rates or interest rates or by reason of fees, indemnities and
compensation payable thereunder); and

(9) all Disqualified Stock issued by such Person with the amount of Indebtedness
represented by such Disqualified Stock being equal to the greater of its
voluntary or involuntary liquidation preference and its maximum fixed repurchase
price, but excluding accrued dividends, if any.

B-6

 

For the avoidance of doubt, Indebtedness shall not include:

(x) any liability for federal, state, local or other taxes,

(y) performance, surety or appeal bonds provided in the normal course of
business, or

(z) agreements providing for indemnification, adjustment of purchase price or
similar obligations, or Guarantees or letters of credit, surety bonds or
performance bonds securing any obligations of the Company or any of its
Restricted Subsidiaries pursuant to such agreements, in any case, incurred in
connection with the disposition of any business, assets or Restricted Subsidiary
(other than Guarantees of Indebtedness incurred by any Person acquiring all or
any portion of such business, assets or Restricted Subsidiary for the purpose of
financing such acquisition), so long as the principal amount does not to exceed
the gross proceeds actually received by the Company or any Restricted Subsidiary
in connection with such disposition.

“Indenture” means this Indenture as amended or supplemented from time to time.

“Interest Payment Date” means June 1 and December 1 of each year, beginning on
[December 1, 2013].

“Interest Rate Agreement” means any interest rate protection agreement, interest
rate future agreement, interest rate option agreement, interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedge agreement, option or future contract or other similar agreement or
arrangement.

“Issue Date” means [ ], 2013.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including, without limitation, any conditional sale or other
title retention agreement or lease in the nature thereof or any agreement to
give any security interest).

“Market Disruption Event” means (i) a failure by the primary United States
national or regional securities exchange or market on which shares of Common
Stock or the relevant securities are listed or admitted to trading to open for
trading during its regular trading session or (ii) the occurrence or existence
prior to 1:00 p.m., New York City time, on any Scheduled Trading Day for shares
of Common Stock or the relevant securities for more than one half-hour period in
the aggregate during regular trading hours of any suspension or limitation
imposed on trading (by reason of movements in price exceeding limits permitted
by the relevant stock exchange or otherwise) in shares of Common Stock (or the
relevant securities) or in any options, contracts or future contracts relating
to shares of Common Stock (or the relevant securities).

“Maturity Date” means June 1, 2018.

B-7

 

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
President, the Chief Operating Officer, the Chief Accounting Officer, any Vice
President, the Treasurer, any Assistant Treasurer, the Secretary or any
Assistant Secretary of the Company.

“Officer’s Certificate” means a certificate signed by one Officer of the
Company.

“Opinion of Counsel” means a written opinion from legal counsel who may be an
employee of or counsel for the Company, or other counsel reasonably acceptable
to the Trustee.

“open of business” means 9:00 a.m., New York City time.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or other agency or political subdivision thereof.

“Purchase Notice” means a Purchase Notice in the form set forth in the
Securities.

“record date” means, unless the context requires otherwise, with respect to any
dividend, distribution or other transaction or event in which the holders of
Common Stock (or other security) have the right to receive any cash, securities
or other property or in which Common Stock (or other applicable security) is
exchanged for or converted into any combination of cash, securities or other
property, the date fixed for determination of shareholders entitled to receive
such cash, securities or other property (whether such date is fixed by the Board
of Directors or by statute, contract or otherwise).

“Record Date” for interest payable in respect of any Security on any Interest
Payment Date means May 15 or November 15 (whether or not a Business Day), as the
case may be, immediately preceding such Interest Payment Date.

“Registration Statement” means a shelf registration statement pursuant to Rule
415 under the Securities Act registering the resale of all shares of Common
Stock issued or issuable upon conversion of the Securities.

“Responsible Officer” shall mean, when used with respect to the Trustee, any
officer within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee with direct responsibility for
the administration of this Indenture and also means, with respect to a
particular matter, any other officer to whom such matter is referred because of
such Person’s knowledge of and familiarity with the particular subject.

“Restricted Security” means a Security that constitutes a “restricted security”
within the meaning of Rule 144(a)(3) under the Securities Act; provided,
however, that the Trustee shall be entitled to request, and conclusively rely
on, an Opinion of Counsel with respect to whether any Security constitutes a
Restricted Security.

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

B-8

 

“Rights Agreement” means that certain Rights Agreement between the Company and
Computershare Trust Company, N.A., as rights agent (successor to SunTrust Bank),
dated May 25, 2004, as amended on November 3, 2006, August 2, 2007 and November
3, 2009, and as the same may be further amended, supplemented or superseded.

“Rule 144A” means Rule 144A under the Securities Act.

“Sale and Leaseback Transaction” means a transaction whereby a Person sells or
otherwise transfers assets or properties and then or thereafter leases such
assets or properties or any part thereof or any other assets or properties which
such Person intends to use for substantially the same purpose or purposes as the
assets or properties sold or otherwise transferred.

“Scheduled Trading Day” means, with respect to shares of Common Stock or any
other security, a day that is scheduled to be a Trading Day on the primary
United States national securities exchange or market on which shares of Common
Stock or the relevant securities are listed or admitted for trading. If shares
of Common Stock or the relevant securities are not so listed or admitted for
trading, “Scheduled Trading Day” shall mean any Business Day.

“SEC” means the Securities and Exchange Commission.

“Securities” means the [●]% Convertible Senior Notes due 2018 issued by the
Company pursuant to this Indenture.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Securities Agent” means any Registrar, Paying Agent, Conversion Agent or
co-Registrar or co-agent.

“Significant Subsidiary” with respect to any Person means any “subsidiary” (as
defined in Rule 1-02(x) of Regulation S-X under the Exchange Act) of such Person
that constitutes a “significant subsidiary” within the meaning of Rule 1-02(w)
of Regulation S-X under the Exchange Act.

“Subsidiary” means (i) a corporation a majority of whose Capital Stock with
voting power, under ordinary circumstances, to elect directors is at the time,
directly or indirectly, owned by the Company, by one or more subsidiaries of the
Company or by the Company and one or more of its subsidiaries or (ii) any other
Person (other than a corporation) in which the Company, one or more of its
subsidiaries, or the Company and one or more of its subsidiaries, directly or
indirectly, at the date of determination thereof, own at least a majority
ownership interest.

“Subsidiary Guarantee” means any Guarantee of the obligations of the Company
under this Indenture and the Securities by any Subsidiary Guarantor.

“Subsidiary Guarantor” means each Restricted Subsidiary (other than a Foreign
Subsidiary) of the Company on the Issue Date, and any other Restricted
Subsidiary of the Company which provides a Subsidiary Guarantee of the Company’s
obligations under this Indenture and the Securities pursuant to Section 4.10 or
otherwise.

B-9

 

“Termination of Trading” shall be deemed to occur if shares of Common Stock (or
other common stock into which the Securities are then convertible) are not
listed for trading on The New York Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or any of their respective successors).

“TIA” means the Trust Indenture Act of 1939 (15 U.S. Code §§ 77aaa-77bbbb) as
amended and in effect from time to time.

“Trade Payables” means, with respect to any Person, any accounts payable or any
other indebtedness or monetary obligation to trade creditors created, assumed or
Guaranteed by such Person or any of its Subsidiaries arising in the ordinary
course of business in connection with the acquisition of goods or services.

“Trading Day” means, with respect to shares of Common Stock or any other
security, a day during which (i) trading in shares of Common Stock or such other
security generally occurs, and (ii) a Market Disruption Event has not occurred;
provided that if shares of Common Stock or such other security is not listed for
trading or quotation on or by any exchange, bureau or other organization,
“Trading Day” shall mean any Business Day.

“Trustee” means the party named as such in this Indenture until a successor
replaces it in accordance with the provisions hereof and thereafter means the
successor.

“Unrestricted Subsidiary” means (1) any Subsidiary of the Company that at the
time of determination shall be designated an Unrestricted Subsidiary by the
Board of Directors in the manner provided below and (2) any Subsidiary of an
Unrestricted Subsidiary. The Board of Directors may designate any Restricted
Subsidiary (including any newly acquired or newly formed Subsidiary of the
Company) to be an Unrestricted Subsidiary unless (i) such Subsidiary owns any
Capital Stock of, or owns or holds any Lien on any property of, the Company or
any Restricted Subsidiary or (ii) such Subsidiary guarantees the 2019 Notes, the
Existing Revolving Credit Facility or any refinancing of such Indebtedness after
any such designation. The Board of Directors may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary. Any such designation by the Board of
Directors shall be evidenced to the Trustee by promptly filing with the Trustee
a copy of the Board Resolution giving effect to such designation.

“Volume-Weighted Average Price” per share of Common Stock on any Trading Day
means such price as displayed on Bloomberg (or any successor service) page
JRCC.UQ <equity> AQR in respect of the period from 9:30 a.m. to 4:00 p.m.,
New York City time, on such Trading Day, or, if such price is not available, the
market value per share of Common Stock on such Trading Day as determined by a
nationally recognized investment banking firm retained for this purpose by the
Company.

“Voting Stock” of any Person means the total outstanding voting power of all
classes of the Capital Stock of such Person entitled to vote generally in the
election of directors of such Person.

B-10

 

 

SECTION 1.02.        Other Definitions.

Term Defined in Section “Additional Interest Notice” 4.09(e) “Bankruptcy Law”
6.01 “Business Day” 14.07 “Claiming Guarantor” 13.02 “Clause A Distribution”
10.06(c) “Clause B Distribution” 10.06(c) “Clause C Distribution”   10.06(c)
“Common Stock Private Placement Legend” 2.17 “Contributing Party” 13.02
“Conversion Agent” 2.03 “Custodian”   6.01 “Distributed Property” 10.06(c)
“Event of Default” 6.01 “Equity Conditions” 10.5(c) “Equity Conditions Measuring
Period” 10.15(c) “Fundamental Change Notice” 3.02(b) “Fundamental Change
Repurchase Date” 3.02(a) “Fundamental Change Repurchase Price” 3.02(a)
“Fundamental Change Repurchase Right” 3.02(a) “Guaranteed Indebtedness” 4.10
“Global Security” 2.01 “Issuer’s Conversion Date” 10.15(b) “Issuer’s Conversion
Notice” 10.15(b) “Issuer’s Conversion Notice Date” 10.15(b) “Issuer’s Conversion
Option” 10.15(a) “Issuer’s Conversion Price” 10.15(a) “Legal Holiday” 14.07
“Listed Stock Business Combination” 1.01 “Maximum Share Limitation” 10.02(a)
“Merger Event” 10.12 “Notice of Default” 6.01 “Participants” 2.15(a) “Paying
Agent” 2.03 “Physical Securities” 2.01 “Reference Property” 10.12 “Registrar”
2.03 “Registration Default” 4.09(c) “Registration Default Interest” 4.09(c)
“Repurchase Upon Fundamental Change” 3.02(a) “Resale Restriction Termination
Date” 2.17 “Security Private Placement Legend” 2.17 “Spin-Off” 10.06(c) “Trigger
Event” 10.06(c)

 



B-11

 

 

SECTION 1.03.        Trust Indenture Act. (a) Whenever this Indenture refers to
a provision of the TIA, that provision is incorporated by reference in and made
a part of this Indenture. This Indenture shall also include those provisions of
the TIA that would be required to be included herein by the provisions of the
TIA.

(b)               The following TIA terms used in this Indenture have the
following meanings:

“Commission” means the SEC;

“indenture securities” means the Securities;

“indenture security holder” means a Securityholder or a Holder;

“indenture to be qualified” means this Indenture;

“indenture trustee” or “institutional trustee” means the Trustee; and

“obligor” on the indenture securities means the Company or any successor.

(c)                All other terms used in this Indenture that are defined by
the TIA, defined by the TIA by reference to another statute or defined by SEC
rule under the TIA and not otherwise defined herein have the meanings so
assigned to them.

SECTION 1.04.        Rules of Construction. Unless the context otherwise
requires:

(a)                a term has the meaning assigned to it;

(b)               an accounting term not otherwise defined has the meaning
assigned to it in accordance with U.S. generally accepted accounting principles
in effect from time to time;

(c)                “or” is not exclusive;

(d)                “including” means “including without limitation”;

(e)                words in the singular include the plural and in the plural
include the singular;

(f)                 provisions apply to successive events and transactions;

(g)                the term “interest” means any interest payable under the
terms of the Securities, including Additional Interest, if any, payable pursuant
to Sections 4.09(a), 4.09(b), 4.09(c) and 6.02(b), unless the context otherwise
requires;

(h)                the term “principal” means the principal of any Security
payable under the terms of such Securities, unless the context otherwise
requires;

B-12

 

 

(i)                 “herein,” “hereof” and other words of similar import refer
to this Indenture as a whole and not to any particular Article, Section or other
subdivision of this Indenture; and

(j)                 references to currency shall mean the lawful currency of the
United States of America, unless the context requires otherwise.

ARTICLE II

The Securities

SECTION 2.01.        Form and Dating. The Securities and the Trustee’s
certificate of authentication shall be substantially in the form set forth in
Exhibit A, which is incorporated in and forms a part of this Indenture. The
Securities may have notations, legends or endorsements required by law, stock
exchange rule or usage; provided that such notations, legends or endorsements
are in a form reasonably acceptable to the Company. Each Security shall be dated
the date of its authentication.

Securities offered and sold in reliance on Rule 144A shall be issued initially
in the form of one or more Global Securities, substantially in the form set
forth in Exhibit A (the “Global Security”), deposited with the Trustee, as
custodian for the Depositary, registered in the name of the Depositary or a
nominee thereof, duly executed by the Company and authenticated by the Trustee
as hereinafter provided and bearing the legends set forth in Exhibits B-1A and
B-2. The aggregate principal amount of the Global Security may from time to time
be increased or decreased by adjustments made on the records of the Trustee, as
custodian for the Depositary, as hereinafter provided; provided that except as
set forth in Section 2.02, the aggregate principal amount of the Global Security
or Securities shall not exceed $[●].

Securities issued in exchange for interests in a Global Security pursuant to
Section 2.15 may be issued in the form of permanent certificated Securities in
registered form in substantially the form set forth in Exhibit A (the “Physical
Securities”) and, if applicable, bearing any legends required by Section 2.17.

SECTION 2.02.        Execution and Authentication. One duly authorized Officer
shall sign the Securities for the Company by manual or facsimile signature.

A Security’s validity shall not be affected by the failure of an Officer whose
signature is on such Security to hold, at the time the Security is
authenticated, the same office at the Company.

A Security shall not be valid until duly authenticated by the manual or
facsimile signature of the Trustee. The signature shall be conclusive evidence
that the Security has been authenticated under this Indenture.

Upon a written order of the Company signed by one Officer of the Company, the
Trustee shall authenticate Securities for original issue in the aggregate
principal amount of $[●]. The aggregate principal amount of Securities
outstanding at any time may not exceed $[●] except as provided in this
Section 2.02.

B-13

 

The Company may, without the consent of Holders of the Securities, increase the
aggregate principal amount of Securities by issuing additional Securities in the
future on the same terms and conditions, except for any difference in (i) the
issue date, (ii) the issue price, (iii) the initial date from which interest
begins to accrue and (iv) if applicable, the existence of transfer restrictions
pursuant to the Securities Act; provided that if such additional Securities have
the same CUSIP number as the Securities initially issued hereunder, such
additional Securities must constitute part of the same issue as the Securities
initially issued hereunder for U.S. Federal income tax purposes. The Securities
initially issued hereunder and any such additional Securities shall rank equally
and ratably and shall be treated as a single series of debt securities for all
purposes under this Indenture; and provided further, that the Company shall not
issue such additional Securities if, after giving effect to such issuance, the
number of shares of Common Stock required to settle conversion of all
outstanding Securities would exceed the Maximum Share Limitation unless, prior
to or concurrently with such issuance, the Company amends or supplements this
Indenture (which amendment or supplement, for the avoidance of doubt, shall not
require the consent of the Holders) to increase the Maximum Share Limitation to
an amount sufficient to accommodate conversion of all outstanding Securities
after giving effect to such issuance.

Upon a written order of the Company signed by two (2) Officers or by an Officer
and an Assistant Treasurer of the Company, the Trustee shall authenticate
Securities not bearing the Security Private Placement Legend to be issued to the
transferees when sold pursuant to an effective registration statement under the
Securities Act as set forth in Section 2.16(b).

The Trustee shall act as the initial authenticating agent. Thereafter, the
Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Securities. An authenticating agent may authenticate Securities
whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such authenticating
agent. An authenticating agent so appointed has the same rights as a Securities
Agent to deal with the Company and its Affiliates.

If a written order of the Company pursuant to this Section 2.02 has been, or
simultaneously is, delivered, any instructions by the Company to the Trustee
with respect to endorsement, delivery or redelivery of a Security issued in
global form shall be in writing but need not comply with Section 14.04 hereof
and need not be accompanied by an Opinion of Counsel.

The Securities shall be issuable only in registered form without interest
coupons and only in denominations of $1,000 principal amount and any integral
multiple thereof.

SECTION 2.03.        Registrar, Paying Agent and Conversion Agent. The Company
shall maintain, or shall cause to be maintained, (i) an office or agency in The
Borough of Manhattan, The City of New York, where Securities may be presented
for registration of transfer or for exchange (“Registrar”), (ii) an office or
agency in The Borough of Manhattan, The City of New York, where Securities may
be presented for payment (“Paying Agent”) and (iii) an office or agency in The
Borough of Manhattan, The City of New York, where Securities may be presented
for conversion (“Conversion Agent”). The Registrar shall keep a register of the
Securities and of their transfer and exchange. The Company may appoint or change
one or more co-Registrars, one or more additional paying agents and one or more
additional conversion agents without notice and may act in any such capacity on
its own behalf. The term “Registrar” includes any co-Registrar; the term “Paying
Agent” includes any additional paying agent; and the term “Conversion Agent”
includes any additional conversion agent.

B-14

 

The Company shall enter into an appropriate agency agreement with any agent not
a party to this Indenture. Such agency agreement shall implement the provisions
of this Indenture that relate to such agent. The Company shall notify the
Trustee of the name and address of any agent not a party to this Indenture. If
the Company fails to maintain a Registrar, Paying Agent or Conversion Agent, the
Trustee shall act as such.

The Company initially appoints the Trustee as Paying Agent, Registrar and
Conversion Agent.

SECTION 2.04.        Paying Agent to Hold Money in Trust. Each Paying Agent
shall hold in trust for the benefit of the Securityholders or the Trustee all
moneys held by the Paying Agent for the payment of the Securities, and shall
notify the Trustee of any Default by the Company in making any such payment.
While any such Default continues, the Trustee may require a Paying Agent to pay
all money held by it to the Trustee. The Company at any time may require a
Paying Agent to pay all money held by it to the Trustee and account for any
funds so paid by it. Upon payment over to the Trustee, the Paying Agent shall
have no further liability for such money. If the Company acts as Paying Agent,
it shall segregate and hold as a separate trust fund all money held by it as
Paying Agent.

SECTION 2.05.        Securityholder Lists. The Trustee shall preserve in as
current a form as is reasonably practicable the most recent list available to it
of the names and addresses of Securityholders. If the Trustee is not the
Registrar, the Company shall furnish, or shall cause to be furnished, to the
Trustee before each Interest Payment Date and at such other times as the Trustee
may request in writing a list, in such form and as of such date as the Trustee
may reasonably require, of the names and addresses of Securityholders appearing
in the security register of the Registrar.

SECTION 2.06.        Transfer And Exchange. Subject to Sections 2.15 and 2.16
hereof, where Securities are presented to the Registrar with a request to
register their transfer or to exchange them for an equal principal amount of
Securities of other authorized denominations, the Registrar shall register the
transfer or make the exchange if its requirements for such transaction are met.
To permit registrations of transfer and exchanges, the Trustee shall
authenticate Securities at the Registrar’s request or upon the Trustee’s receipt
of a Company Order therefor. The Company, the Registrar or the Trustee, as the
case may be, shall not be required to register the transfer of or exchange any
Security for which a Purchase Notice has been delivered, and not withdrawn, in
accordance with this Indenture, except to the unrepurchased portion of
Securities being repurchased in part.

No service charge shall be made for any transfer, exchange or conversion of
Securities, but the Company may require payment of a sum sufficient to cover any
transfer tax or similar governmental charge that may be imposed in connection
with any transfer, exchange or conversion of Securities, other than exchanges
pursuant to Sections 2.10, 3.02, 9.05 or 10.02, not involving any transfer.

B-15

 

 

SECTION 2.07.        Replacement Securities. If the Holder of a Security claims
that the Security has been mutilated, lost, destroyed or wrongfully taken, the
Company shall issue and the Trustee shall authenticate, at the Holder’s expense,
a replacement Security upon surrender to the Trustee of the mutilated Security,
or upon delivery to the Trustee of evidence of the loss, destruction or theft of
the Security satisfactory to the Trustee and the Company. In the case of a lost,
destroyed or wrongfully taken Security, if required by the Trustee or the
Company, indemnity (including in the form of a bond) must be provided by the
Holder that is reasonably satisfactory to the Trustee and the Company to
indemnify and hold harmless the Company, the Trustee or any Securities Agent
from any loss which any of them may suffer if such Security is replaced.

In case any such mutilated, lost, destroyed or wrongfully taken Security has
become or is about to become due and payable, the Company in its discretion may,
instead of issuing a new Security, pay such Security when due.

Every replacement Security is an additional obligation of the Company only as
provided in Section 2.08.

SECTION 2.08.        Outstanding Securities. Securities outstanding at any time
are all the Securities authenticated by the Trustee except for those converted,
those canceled by it, those delivered to it for cancelation and those described
in this Section 2.08 as not outstanding. Except to the extent provided in
Section 2.09, a Security does not cease to be outstanding because the Company or
one of its Subsidiaries or Affiliates holds the Security.

If a Security is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Trustee receives proof satisfactory to it, or a court holds, that the
replaced Security is held by a protected purchaser.

If the Paying Agent (other than the Company) holds on a Fundamental Change
Repurchase Date or Maturity Date, money sufficient to pay the aggregate
Fundamental Change Repurchase Price or principal amount (plus accrued and unpaid
interest, if any) as the case may be, with respect to all Securities to be
purchased or paid on such Fundamental Change Repurchase Date or Maturity Date,
as the case may be, in each case, payable as herein provided on such Fundamental
Change Repurchase Date or Maturity Date, then (unless there shall be a Default
in the payment of such aggregate Fundamental Change Repurchase Price or
principal amount, or of such accrued and unpaid interest), except as otherwise
provided herein, on and after such date such Securities shall be deemed to be no
longer outstanding, interest on such Securities shall cease to accrue, and such
Securities shall be deemed paid whether or not such Securities are delivered to
the Paying Agent. Thereafter, all rights of the Holders of such Securities shall
terminate with respect to such Securities, other than the right to receive the
Fundamental Change Repurchase Price or principal amount, as the case may be,
plus, if applicable, such accrued and unpaid interest, in accordance with this
Indenture.

B-16

 

If a Security is converted in accordance with Article X then, from and after the
time of such conversion on the Conversion Date, such Security shall cease to be
outstanding, and interest, if any, shall cease to accrue on such Security unless
there shall be a Default in the delivery of the consideration deliverable
hereunder upon such conversion.

SECTION 2.09.        Securities Held by the Company or an Affiliate. In
determining whether the Holders of the required aggregate principal amount of
Securities have concurred in any direction, waiver or consent, Securities owned
by the Company or any of its Subsidiaries or Affiliates shall be considered as
though not outstanding, except that, for the purposes of determining whether the
Trustee shall be protected in relying on any such direction, waiver or consent,
only Securities which a Responsible Officer of the Trustee actually knows are so
owned shall be so disregarded. Securities so owned which have been pledged in
good faith may be considered to be outstanding for purposes of this Section 2.09
if the pledgee establishes, to the satisfaction of the Trustee, the pledgee’s
right so to concur with respect to such Securities and that the pledgee is not,
and is not acting at the direction or on behalf of, the Company, any other
obligor on the Securities, an Affiliate of the Company or an Affiliate of any
such other obligor. In case of a dispute as to whether the pledgee has
established the foregoing, any decision by the Trustee taken upon the advice of
counsel shall provide full protection to the Trustee. Upon request of the
Trustee, the Company shall furnish to the Trustee promptly an Officer’s
Certificate listing and identifying all Securities, if any, known by the Company
to be owned or held by or for the account of any of the above described Persons;
and, subject to Section 7.01 and Section 7.02, the Trustee shall be entitled to
accept such Officer’s Certificate as conclusive evidence of the facts therein
set forth and of the fact that all Securities not listed therein are outstanding
for the purpose of any such determination.

SECTION 2.10.        Temporary Securities. Until definitive Securities are ready
for delivery, the Company may prepare and the Trustee shall, upon receipt of a
Company Order therefor, authenticate temporary Securities. Temporary Securities
shall be substantially in the form of definitive Securities but may have
variations that the Company considers appropriate for temporary Securities.
Without unreasonable delay, the Company shall prepare and the Trustee, upon
receipt of a Company Order therefor, shall authenticate definitive Securities in
exchange for temporary Securities. Until so exchanged, each temporary Security
shall in all respects be entitled to the same benefits under this Indenture as
definitive Securities, and such temporary Security shall be exchangeable for
definitive Securities in accordance with the terms of this Indenture.

SECTION 2.11.        Cancelation. The Company at any time may deliver Securities
to the Trustee for cancelation. The Registrar, Paying Agent and Conversion Agent
shall forward to the Trustee any Securities surrendered to them for transfer,
exchange, payment or conversion. The Trustee shall promptly cancel all
Securities surrendered for transfer, exchange, payment, conversion or
cancelation in accordance with its customary procedures. The Company may not
issue new Securities to replace Securities that it has paid or delivered to the
Trustee for cancelation or that any Securityholder has converted pursuant to
Article X. All canceled Securities held by the Trustee shall be disposed of in
accordance with its customary procedure for the disposal of canceled securities,
and certification of such disposal shall be delivered by the Trustee to the
Company unless the Company shall, by a Company Order, direct that canceled
Securities be returned to it.

B-17

 

 

SECTION 2.12.        Defaulted Interest. If and to the extent the Company
defaults in a payment of interest on the Securities, the Company shall pay in
cash the defaulted interest in any lawful manner plus, to the extent not
prohibited by applicable statute or case law, interest on such defaulted
interest at the rate provided in the Securities. The Company may pay the
defaulted interest (plus interest on such defaulted interest) to the Persons who
are Securityholders on a subsequent special record date. The Company shall fix
such special record date and payment date. At least fifteen (15) calendar days
before the special record date, the Company shall mail to Securityholders a
notice that states the special record date, payment date and amount of interest
to be paid. Upon the due payment in full, interest shall no longer accrue on
such defaulted interest pursuant to this Section 2.12.

SECTION 2.13.        CUSIP Numbers. The Company in issuing the Securities may
use one or more “CUSIP” numbers, and, if so, the Trustee shall use the CUSIP
numbers in notices as a convenience to Holders; provided, however, that no
representation is hereby deemed to be made by the Trustee as to the correctness
or accuracy of the CUSIP numbers printed on the notice or on the Securities;
provided further that reliance may be placed only on the other identification
numbers printed on the Securities, and the effectiveness of any such notice
shall not be affected by any defect in, or omission of, such CUSIP numbers. The
Company shall promptly notify the Trustee of any change in the CUSIP numbers.

SECTION 2.14.        Deposit of Moneys. Prior to 11:00 A.M., New York City time,
on each Interest Payment Date, the Maturity Date or any Fundamental Change
Repurchase Date, the Company shall deposit with a Paying Agent (or, if the
Company is acting as its own Paying Agent, segregate and hold in trust in
accordance with Section 2.04) money, in funds immediately available on such
date, sufficient to make cash payments, if any, due on such Interest Payment
Date, the Maturity Date or such Fundamental Change Repurchase Date, as the case
may be, in a timely manner which permits the Paying Agent to remit payment to
the Holders on such Interest Payment Date, the Maturity Date or such Fundamental
Change Repurchase Date, as the case may be.

If any Interest Payment Date, the Maturity Date or any Fundamental Change
Repurchase Date falls on a date that is not a Business Day, the payment due on
such Interest Payment Date, the Maturity Date or such Fundamental Change
Repurchase Date, as the case may be, shall be postponed until the next
succeeding Business Day, and no interest or other amount shall accrue as a
result of such postponement.

SECTION 2.15.        Book-Entry Provisions for Global Securities. (a) The Global
Securities initially shall (1) be registered in the name of the Depositary or
the nominee of the Depositary, (2) be delivered to the Trustee as custodian for
the Depositary and (3) bear legends as set forth in Section 2.17.

B-18

 

Members of, or participants in, the Depositary (“Participants”) shall have no
rights under this Indenture with respect to any Global Security held on their
behalf by the Depositary, or the Trustee as its custodian, or under the Global
Security, and the Depositary may be treated by the Company, the Trustee and any
agent of the Company or the Trustee as the absolute owner of the Global Security
for all purposes whatsoever. Notwithstanding the foregoing, nothing herein shall
prevent the Company, the Trustee or any agent of the Company or the Trustee from
giving effect to any written certification, proxy or other authorization
furnished by the Depositary or impair, as between the Depositary and
Participants, the operation of customary practices governing the exercise of the
rights of a Holder of any Security.

(b)               Transfers of Global Securities shall be limited to transfers
in whole, but not in part, to the Depositary, its successors or their respective
nominees. In addition, one or more Physical Securities shall be transferred to
beneficial owners, as identified by the Depositary, in exchange for their
beneficial interests in Global Securities only if (4) the Depositary notifies
the Company that the Depositary is unwilling or unable to continue as depositary
for any Global Security, or the Depositary ceases to be a “clearing agency”
registered under Section 17A of the Exchange Act, and, in either case, a
successor Depositary is not appointed by the Company within ninety (90) days of
such notice or cessation or (5) an Event of Default has occurred and is
continuing and the Registrar has received a written request from the beneficial
owner of the relevant Securities to issue Physical Securities.

(c)                In connection with the transfer of a Global Security in its
entirety to beneficial owners pursuant to Section 2.15(b), such Global Security
shall be deemed to be surrendered to the Trustee for cancelation, and the
Company shall execute, and the Trustee shall upon written instructions from the
Company authenticate and deliver, to each beneficial owner identified by the
Depositary in exchange for its beneficial interest in such Global Security, an
equal aggregate principal amount of Physical Securities of authorized
denominations.

(d)               Any Physical Security delivered in exchange for an interest in
a Global Security that bears the Security Private Placement Legend pursuant to
Section 2.15(b) shall, except as otherwise provided by Section 2.16, bear the
Security Private Placement Legend.

(e)                The Holder of any Global Security may grant proxies and
otherwise authorize any Person, including Participants and Persons that may hold
interests through Participants, to take any action which a Holder is entitled to
take under this Indenture or the Securities.

(f)                The Trustee shall have no obligation or duty to monitor,
determine or inquire as to compliance with any restrictions on the transfer of
any interest in any Securities imposed under this Indenture or under applicable
law (including any transfers between or among Participants or beneficial owners
of interests in any Global Security) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by the terms of, this Indenture, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof.

(g)               Neither the Trustee nor any Securities Agent shall have any
responsibility for any actions taken or not taken by the Depositary.

B-19

 

 

SECTION 2.16.        Special Transfer Provisions. (a) Restrictions on Transfer
and Exchange of Global Securities. Notwithstanding any other provisions of this
Indenture, but except as provided in Section 2.15(b), a Global Security may not
be transferred except as a whole by the Depositary to a nominee of the
Depositary or by a nominee of the Depositary to the Depositary or another
nominee of the Depositary or by the Depositary or any such nominee to a
successor Depositary or a nominee of such successor Depositary.

(b)               Security Private Placement Legend. Upon the transfer, exchange
or replacement of Securities not bearing the Security Private Placement Legend,
the Registrar or co-Registrar shall deliver Securities that do not bear the
Security Private Placement Legend. Upon the transfer, exchange or replacement of
Securities bearing the Security Private Placement Legend, the Registrar or
co-Registrar shall deliver only Securities that bear the Security Private
Placement Legend unless (1) the requested transfer is after the Resale
Restriction Termination Date, (2) there is delivered to the Trustee and the
Company an opinion of counsel reasonably satisfactory to the Company and
addressed to the Company to the effect that neither such legend nor the related
restrictions on transfer are required in order to maintain compliance with the
provisions of the Securities Act or (3) such Security has been sold pursuant to
an effective registration statement under the Securities Act and the Holder
selling such Securities has delivered to the Registrar or co-Registrar a notice
in the form of Exhibit C hereto. Upon any sale or transfer of a beneficial
interest in the Securities in connection with which the Security Private
Placement Legend will be removed in accordance with this Indenture, the Trustee
shall increase the principal amount of the Global Security that does not
constitute a Restricted Security by the principal amount of such sale or
transfer and likewise reduce the principal amount of the Global Security that
does constitute a Restricted Security.

(c)                General. By its acceptance of any Security or share of Common
Stock bearing the Security Private Placement Legend or the Common Stock Private
Placement Legend, each holder thereof acknowledges the restrictions on transfer
of such security set forth in this Indenture and in the Security Private
Placement Legend or Common Stock Private Placement Legend, as applicable, and
agrees that it will transfer such security only as provided in this Indenture
and as permitted by applicable law.

The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.15 or this Section 2.16. The
Company shall have the right to inspect and make copies of all such letters,
notices or other written communications at any reasonable time upon the giving
of reasonable written notice to the Registrar.

(d)               Transfers of Securities Held by the Company or its Affiliates.
Any Securities or shares of Common Stock issued upon the conversion of
Securities that are purchased or owned by the Company or any Affiliate thereof
may not be resold by the Company or such Affiliate unless registered under the
Securities Act or resold pursuant to an exemption from the registration
requirements of the Securities Act in a transaction that results in such
Securities or shares of Common Stock, as the case may be, no longer being
Restricted Securities.

(e)                Repurchases. The Company may, to the extent permitted by law,
repurchase the Securities in the open market or by tender offer at any price or
by private agreement without giving prior notice to Holders. Securities
surrendered to the Trustee for cancelation may not be reissued or resold and
shall be promptly canceled pursuant to Section 2.11.

B-20

 

 

SECTION 2.17.        Restrictive Legends. Each Global Security and Physical
Security that constitutes a Restricted Security shall bear the legend (the
“Security Private Placement Legend”) as set forth in Exhibit B-1A on the face
thereof until the later of (i) the date that is one year after the last date of
original issuance of such Securities, or such other period of time as permitted
by Rule 144 under the Securities Act or any successor provision thereto, and
(ii) such later date, if any, as may be required by applicable law (such date,
the “Resale Restriction Termination Date”). Each certificate representing shares
of Common Stock issued upon conversion of any Security, shall, if such shares
constitute Restricted Securities, bear the legend (the “Common Stock Private
Placement Legend”) as set forth in Exhibit B-1B on the face thereof until (1)
the Resale Restriction Termination Date, (2) if requested by the Company, there
is delivered to the Company an opinion of counsel reasonably acceptable to the
Company and addressed to the Company to the effect that neither such legend nor
the related restrictions on transfer are required in order to maintain
compliance with provision of the Securities Act or (3) there is an effective
registration statement under the Securities Act in respect of such shares of
Common Stock.

Each Global Security shall also bear the legend as set forth in Exhibit B-2.

SECTION 2.18.        Ranking. The indebtedness of the Company arising under or
in connection with this Indenture and every outstanding Security issued under
this Indenture from time to time constitutes and will constitute a senior
unsecured obligation of the Company, ranking equally with other existing and
future senior unsecured indebtedness of the Company and ranking senior to any
existing or future subordinated indebtedness of the Company.

SECTION 2.19.        Sinking Fund. No sinking fund is provided for the
Securities.

ARTICLE III

Redemption and Repurchase

 

SECTION 3.01.        No Redemption. The Securities shall not be redeemable at
the option of the Company prior to the Maturity Date, and no sinking fund is
provided for the Securities.

SECTION 3.02.        Repurchase at Option of Holder Upon a Fundamental Change.
(a) If a Fundamental Change occurs, each Holder of Securities shall have the
right (the “Fundamental Change Repurchase Right”), at such Holder’s option, to
require the Company to repurchase (a “Repurchase Upon Fundamental Change”) all
of such Holder’s Securities (or portions thereof that are integral multiples of
$1,000 in principal amount), on a date selected by the Company (the “Fundamental
Change Repurchase Date”), which shall be no later than thirty five (35) days,
nor earlier than twenty (20) days, after the date the Fundamental Change Notice
is mailed in accordance with Section 3.02(b), at a price, payable in cash, equal
to one hundred percent (100%) of the principal amount of the Securities (or
portions thereof) to be so repurchased, plus accrued and unpaid interest, if
any, to, but excluding, the Fundamental Change Repurchase Date (the “Fundamental
Change Repurchase Price”), upon:

B-21

 

 

(i) delivery to the Company (if it is acting as its own Paying Agent), or to a
Paying Agent designated by the Company for such purpose in the Fundamental
Change Notice, no later than the close of business on the Business Day
immediately preceding the Fundamental Change Repurchase Date, of a Purchase
Notice, in the form set forth in the Securities or any other form of written
notice substantially similar thereto, in each case, duly completed and signed,
with appropriate signature guarantee, stating:

(1) the certificate number(s) of the Securities which the Holder will deliver to
be repurchased, if such Securities are Physical Securities;

(2) the principal amount of Securities to be repurchased, which must be $1,000
or an integral multiple thereof; and

(3) that such principal amount of Securities are to be repurchased pursuant to
the terms and conditions specified in this Section 3.02; and

(ii) delivery to the Company (if it is acting as its own Paying Agent), or to a
Paying Agent designated by the Company for such purpose in the Fundamental
Change Notice, at any time after the delivery of such Purchase Notice, of such
Securities (together with all necessary endorsements) with respect to which the
Fundamental Change Repurchase Right is being exercised;

provided, however, that if such Fundamental Change Repurchase Date is after a
Record Date for the payment of an installment of interest and on or before the
related Interest Payment Date, then the full amount of accrued and unpaid
interest, if any, to, but excluding, such Interest Payment Date shall be paid on
such Interest Payment Date to the Holder of record of such Securities at the
close of business on such Record Date (without any surrender of such Securities
by such Holder), and the Fundamental Change Repurchase Price shall not include
any accrued but unpaid interest.

If such Securities are held in book-entry form through the Depositary, the
delivery of any Purchase Notice, Fundamental Change Notice or notice of
withdrawal pursuant to Section 3.02(b)(x) shall comply with applicable
procedures of the Depositary.

Upon such delivery of Securities to the Company (if it is acting as its own
Paying Agent) or such Paying Agent, such Holder shall be entitled to receive,
upon request, from the Company or such Paying Agent, as the case may be, a
nontransferable receipt of deposit evidencing such delivery.

Notwithstanding anything herein to the contrary, any Holder that has delivered
the Purchase Notice contemplated by this Section 3.02(a) to the Company (if it
is acting as its own Paying Agent) or to a Paying Agent designated by the
Company for such purpose in the Fundamental Change Notice shall have the right
to withdraw such Purchase Notice by delivery, at any time prior to the close of
business on the Business Day immediately preceding the Fundamental Change
Repurchase Date (or, if there shall be a Default in the payment of the
Fundamental Change Repurchase, at any time during which such Default is
continuing), of a written notice of withdrawal to the Company (if acting as its
own Paying Agent) or the Paying Agent, which notice shall contain the
information specified in Section 3.02(b)(x).

B-22

 

The Paying Agent shall promptly notify the Company of the receipt by it of any
Purchase Notice or written notice of withdrawal thereof.

(b)               Within twenty (20) Business Days after the occurrence of a
Fundamental Change, the Company shall mail, or cause to be mailed, to all
Holders of the Securities at their addresses shown in the register of the
Registrar, and to beneficial owners as required by applicable law, a notice (the
“Fundamental Change Notice”) of the occurrence of such Fundamental Change and
the Fundamental Change Repurchase Right arising as a result thereof. The Company
shall deliver a copy of the Fundamental Change Notice to the Trustee and shall
publicly release, through a reputable national newswire service, such
Fundamental Change Notice. Each Fundamental Change Notice shall state:

(i) the events causing the Fundamental Change;

(ii) the date of such Fundamental Change;

(iii) the Fundamental Change Repurchase Date;

(iv) the last date on which the Fundamental Change Repurchase Right may be
exercised, which shall be the Business Day immediately preceding the Fundamental
Change Repurchase Date;

(v) the Fundamental Change Repurchase Price;

(vi) the names and addresses of the Paying Agent and the Conversion Agent;

(vii) the procedures which a Holder must follow to exercise the Fundamental
Change Repurchase Right;

(viii) that the Fundamental Change Repurchase Price for any Security as to which
a Purchase Notice has been given and not withdrawn will be paid as promptly as
practicable, but in no event after the later of such Fundamental Change
Repurchase Date and the time of book-entry transfer or delivery of the Security
(together with all necessary endorsements); provided, however, that if such
Fundamental Change Repurchase Date is after a Record Date for the payment of an
installment of interest and on or before the related Interest Payment Date, then
the accrued and unpaid interest, if any, to, but excluding, such Interest
Payment Date will be paid on such Interest Payment Date to the Holder of record
of such Security at the close of business on such Record Date (without any
surrender of such Securities by such Holder) and the Fundamental Change
Repurchase Price shall not include any accrued and unpaid interest;

(ix) that, except as otherwise provided herein with respect to a Fundamental
Change Repurchase Date that is after a Record Date for the payment of an
installment of interest and on or before the related Interest Payment Date, on
and after such Fundamental Change Repurchase Date (unless there shall be a
Default in the payment of the Fundamental Change Repurchase Price), interest on
Securities subject to Repurchase Upon Fundamental Change will cease to accrue,
and all rights of the Holders of such Securities shall terminate, other than the
right to receive, in accordance herewith, the Fundamental Change Repurchase
Price;

B-23

 

 

(x) that a Holder will be entitled to withdraw its election in the Purchase
Notice prior to the close of business on the Business Day immediately preceding
the Fundamental Change Repurchase Date, or such longer period as may be required
by law, by means of a letter or telegram, telex or facsimile transmission
(receipt of which is confirmed and promptly followed by a letter) setting forth
(I) the name of such Holder, (II) a statement that such Holder is withdrawing
its election to have Securities purchased by the Company on such Fundamental
Change Repurchase Date pursuant to a Repurchase Upon Fundamental Change, (III)
the certificate number(s) of such Securities to be so withdrawn, if such
Securities are Physical Securities, (IV) the principal amount of the Securities
of such Holder to be so withdrawn, which amount must be $1,000 or an integral
multiple thereof and (V) the principal amount, if any, of the Securities of such
Holder that remain subject to the Purchase Notice delivered by such Holder in
accordance with this Section 3.02, which amount must be $1,000 or an integral
multiple thereof; provided, however, that if there shall be a Default in the
payment of the Fundamental Change Repurchase Price, a Holder shall be entitled
to withdraw its election in the Purchase Notice at any time during which such
Default is continuing;

(xi) the Conversion Rate and any adjustments to the Conversion Rate that will
result from such Fundamental Change;

(xii) that Securities with respect to which a Purchase Notice is given by a
Holder may be converted pursuant to Article X only if such Purchase Notice has
been withdrawn in accordance with this Section 3.02; and

(xiii) the CUSIP number or numbers, as the case may be, of the Securities.

At the Company’s request, upon prior notice reasonably acceptable to the
Trustee, the Trustee shall mail such Fundamental Change Notice in the Company’s
name and at the Company’s expense; provided, however, that the form and content
of such Fundamental Change Notice shall be prepared by the Company.

No failure of the Company to give a Fundamental Change Notice shall limit any
Holder’s right pursuant hereto to exercise a Fundamental Change Repurchase
Right.

(c)                Subject to the provisions of this Section 3.02, the Company
shall pay, or cause to be paid, the Fundamental Change Repurchase Price with
respect to each Security as to which the Fundamental Change Repurchase Right
shall have been exercised to the Holder thereof as promptly as practicable, but
in no event later than the later of the Fundamental Change Repurchase Date and
the time of book-entry transfer or when such Security is surrendered to the
Paying Agent; provided, however, that if such Fundamental Change Repurchase Date
is after a Record Date for the payment of an installment of interest and on or
before the related Interest Payment Date, then the accrued and unpaid interest,
if any, to, but excluding, such Interest Payment Date will be paid on such
Interest Payment Date to the Holder of record of such Security at the close of
business on such Record Date and the Fundamental Change Repurchase Price shall
not include any accrued and unpaid interest.

B-24

 

 

(d)               The Company shall, in accordance with Section 2.14, deposit
with a Paying Agent (or, if the Company is acting as its own Paying Agent,
segregate and hold in trust in accordance with Section 2.04) money, in funds
immediately available on the Fundamental Change Repurchase Date, sufficient to
pay the Fundamental Change Repurchase Price upon Repurchase Upon Fundamental
Change for all of the Securities that are to be repurchased by the Company on
such Fundamental Change Repurchase Date pursuant to a Repurchase Upon
Fundamental Change. The Paying Agent shall return to the Company, as soon as
practicable, any money not required for that purpose.

(e)                Once the Fundamental Change Notice and the Purchase Notice
have been duly given in accordance with this Section 3.02, the Securities to be
repurchased pursuant to a Repurchase Upon Fundamental Change shall, on the
Fundamental Change Repurchase Date, become due and payable in accordance
herewith, and, on and after such date (unless there shall be a Default in the
payment of the Fundamental Change Repurchase Price), except as otherwise
provided herein with respect to a Fundamental Change Repurchase Date that is
after a Record Date for the payment of an installment of interest and on or
before the related Interest Payment Date, such Securities shall cease to bear
interest (whether or not book-entry transfer of the Securities has been made or
the Securities have been delivered to the Paying Agent), and all rights of the
relevant Holders of such Securities shall terminate, other than the right to
receive, in accordance herewith, such consideration and any other applicable
rights under those sections set forth in the proviso in Section 8.01.

(f)                Securities with respect to which a Purchase Notice has been
duly delivered in accordance with this Section 3.02 may be converted pursuant to
Article X only if such Purchase Notice has been withdrawn in accordance with
this Section 3.02.

(g)               If any Security shall not be paid upon book-entry transfer or
surrender thereof for Repurchase Upon Fundamental Change, the principal of, and
accrued and unpaid interest on, such Security shall, until paid, bear interest,
payable in cash, at the rate borne by such Security on the principal amount of
such Security, and such Security shall be convertible pursuant to Article X if
any Purchase Notice with respect to such Security is withdrawn pursuant to this
Section 3.02.

(h)               Any Security which is to be submitted for Repurchase Upon
Fundamental Change only in part shall be delivered pursuant to this Section 3.02
(with, if the Company or the Trustee so requires, due endorsement by, or a
written instrument of transfer in form satisfactory to the Company and the
Trustee duly executed by, the Holder thereof or its attorney duly authorized in
writing, with a medallion guarantee), and the Company shall promptly execute,
and the Trustee shall promptly authenticate and make available for delivery to
the Holder of such Security without service charge, a new Security or
Securities, of any authorized denomination as requested by such Holder, of the
same tenor and in aggregate principal amount equal to the portion of such
Security not duly submitted for Repurchase Upon Fundamental Change.

B-25

 

 

(i)                 Notwithstanding anything herein to the contrary, except in
the case of an acceleration resulting from a Default by the Company in the
payment of the Fundamental Change Repurchase Price, there shall be no purchase
of any Securities pursuant to this Section 3.02 on a Fundamental Change
Repurchase Date if, on such date, the principal amount of the Securities shall
have been accelerated in accordance with this Indenture and such acceleration
shall not have been rescinded on or prior to such date in accordance with this
Indenture. The Paying Agent will promptly return to the respective Holders
thereof any Securities held by it during the continuance of such an
acceleration.

(j)                 In connection with any Repurchase Upon Fundamental Change,
the Company shall, to the extent applicable (i) comply with all applicable
tender offer rules under the Exchange Act, including Rule 13e-4 and Regulation
14E thereunder, and with all other applicable laws; (ii) file a Schedule TO or
any other schedules required under the Exchange Act or any other applicable
laws; and (iii) otherwise comply with all applicable United States Federal and
state securities laws in connection with any offer by the Company to purchase
the Securities.

ARTICLE IV

Covenants

SECTION 4.01.        Payment of Securities. The Company shall pay all amounts
due with respect to the Securities on the dates and in the manner provided in
the Securities and this Indenture. All such amounts shall be considered paid on
the date due if the Paying Agent holds (or, if the Company is acting as Paying
Agent, the Company has segregated and holds in trust in accordance with
Section 2.04) on that date money sufficient to pay the amount then due with
respect to the Securities (unless there shall be a Default in the payment of
such amounts to the respective Holder(s)). The Company will pay, in money of the
United States that at the time of payment is legal tender for payment of public
and private debts, all amounts due in cash with respect to the Securities, which
amounts shall be paid (i) in the case of a Global Security, by wire transfer of
immediately available funds to the account designated by the Depositary or its
nominee; (ii) in the case of a Physical Security by a Holder of more than five
million dollars ($5,000,000) in aggregate principal amount of Securities, by
wire transfer of immediately available funds to the account specified by such
Holder or, if such Holder does not specify an account, by mailing a check to the
address of such Holder set forth in the register of the Registrar; and iii) in
the case of a Physical Security that is held by a Holder of five million dollars
($5,000,000) or less in aggregate principal amount of Securities, by mailing a
check to the address of such Holder set forth in the register of the Registrar.

The Company shall pay, in cash, interest on any overdue amount (including, to
the extent permitted by applicable law, overdue interest) at the rate borne by
the Securities.

SECTION 4.02.        Maintenance of Office or Agency. The Company will maintain,
or cause to be maintained, in The Borough of Manhattan, The City of New York, an
office or agency (which may be an office of the Trustee or an Affiliate of the
Trustee, Registrar or co-Registrar) where Securities may be surrendered for
registration of transfer or exchange, payment or conversion. The Company will
give prompt written notice to the Trustee of the location, and any change in the
location, of such office or agency. If at any time the Company shall fail to
maintain, or fail to cause to maintain, any such required office or agency or
shall fail to furnish the Trustee with the address thereof, such presentations
and surrenders may be made or served at the Corporate Trust Office of the
Trustee. The Company will maintain, or cause to be maintained, in The Borough of
Manhattan, The City of New York, an office or agency where notices and demands
to or upon the Company in respect of the Securities and this Indenture may be
served, provided that such office or agency may instead be at the principal
office of the Company located in the United States.

B-26

 

The Company may also from time to time designate one or more other offices or
agencies where the Securities may be presented or surrendered for any or all
such purposes and may from time to time rescind such designations; provided,
however, that no such designation or rescission shall in any manner relieve the
Company of its obligation to maintain an office or agency in The Borough of
Manhattan, The City of New York for such purposes. The Company will give prompt
written notice to the Trustee of any such designation or rescission and of any
change in the location of any such other office or agency.

The Company hereby designates the Corporate Trust Office of the Trustee as an
agency of the Company in accordance with Section 2.03.

SECTION 4.03.        Rule 144A Information and Annual Reports. (a) At any time
when the Company is not subject to the reporting requirements of the Exchange
Act, the Company shall promptly provide to the Trustee and shall, upon request,
provide to any Holder, beneficial owner or prospective purchaser of Securities
or shares of Common Stock issued upon conversion of any Securities, the
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act to facilitate the resale of such Securities or shares of Common
Stock pursuant to Rule 144A. The Company shall take such further action as any
Holder or beneficial holder of such Securities or shares of Common Stock may
reasonably request in writing to the extent required from time to time to enable
such Holder or beneficial holder to sell its Securities or shares of Common
Stock in accordance with Rule 144A, as such rule may be amended from time to
time.

(b)               The Company shall deliver to the Trustee, no later than the
time such report is required to be filed with the SEC pursuant to the Exchange
Act, a copy of each report the Company is required to file with the SEC pursuant
to Section 13 or 15(d) of the Exchange Act (after giving effect to any grace
period provided by Rule 12b-25 under the Exchange Act), and shall otherwise
comply with the requirements of TIA § 314(a); provided, however, that each such
report will be deemed to be so delivered to the Trustee if the Company files
such report with the SEC through the SEC’s EDGAR database no later than the time
such report is required to be filed with the SEC pursuant to the Exchange Act
(taking into account any applicable grace periods provided thereunder).

(c)                The Company shall promptly furnish to the Trustee copies of
its annual report to shareholders, containing audited financial statements, and
any other financial reports which it furnishes to its shareholders.

(d)               Delivery of such reports, information and documents to the
Trustee pursuant to this Section 4.03 is for informational purposes only, and
the Trustee’s receipt of such shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Company’s compliance with any of its covenants hereunder
(as to which the Trustee is entitled to rely exclusively on an Officer’s
Certificate).

B-27

 

 

SECTION 4.04.        Compliance Certificate. The Company shall deliver to the
Trustee, within one hundred and twenty (120) calendar days after the end of each
fiscal year of the Company, a certificate of two (2) or more Officers stating
whether or not the signatories to such Officer’s Certificate have actual
knowledge of any Default or Event of Default by the Company in performing any of
its obligations under this Indenture or the Securities. If such signatories do
know of any such Default or Event of Default, then such certificate shall
describe the Default or Event of Default and its status.

SECTION 4.05.        Stay, Extension and Usury Laws. The Company covenants (to
the extent that it may lawfully do so) that it will not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law wherever enacted, now or at any time hereafter
in force, which may affect the covenants or the performance of this Indenture or
the Securities; and the Company (in each case, to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not, by resort to any such law, hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law has been
enacted.

SECTION 4.06.        Corporate Existence. Subject to Article V, the Company will
do or cause to be done all things necessary to preserve and keep in full force
and effect its corporate existence, in accordance with its organizational
documents, and the rights (charter and statutory), licenses and franchises of
the Company; provided, however, that the Company shall not be required to
preserve any such right, license or franchise if in the judgment of the Board of
Directors such preservation or existence is not material to the conduct of
business of the Company.

SECTION 4.07.        Notice of Default. Upon the Company becoming aware of the
occurrence of any Default or Event of Default, the Company shall give prompt
written notice of such Default or Event of Default, and any remedial action
proposed to be taken, to the Trustee.

SECTION 4.08.        Further Instruments and Acts. Upon request of the Trustee,
the Company shall execute and deliver such further instruments and do such
further acts as may be reasonably necessary or proper to carry out more
effectively the purposes of this Indenture.

SECTION 4.09.        Additional Interest. (a) If, at any time during the
six-month period beginning on, and including, the date which is six months after
the last date of original issuance of the Securities, the Company fails to
timely file any document or report that the Company is required to file with the
SEC pursuant to Section 13 or 15(d) of the Exchange Act, as applicable (after
giving effect to all applicable grace periods thereunder and other than current
reports on Form 8-K), or the Securities are not otherwise freely tradable by
Holders, other than the Company’s Affiliates (as a result of restrictions
pursuant to U.S. securities law or the terms of this Indenture or the
Securities), the Company shall pay Additional Interest on the Securities at a
rate of 0.50% per annum of the principal amount of Securities outstanding for
each day during such period for which the Company’s failure to file has occurred
and is continuing or the Securities are not otherwise freely tradable by
Holders, other than the Company’s Affiliates.

B-28

 

 

(b)               If, and for so long as, the Securities are not freely tradable
by Holders other than the Company’s Affiliates (without restrictions pursuant to
U.S. securities laws or the terms of this Indenture or the Securities), as of
the 365th day after the last date of original issuance of the Securities, the
Company shall pay Additional Interest on the Securities at a rate of 0.50% per
annum of the principal amount of Securities outstanding for each day after the
365th day after the last date of original issuance of the Securities until the
Securities are freely tradable by Holders other than the Company’s Affiliates
(without restrictions pursuant to U.S. securities law or the terms of this
Indenture or the Securities).

(c)                If any of the following events shall occur (each such event,
a “Registration Default”), then the Company shall pay Additional Interest to the
Holders of Securities (“Registration Default Interest”) in respect of the
Securities as follows:

(i) If the Registration Statement is not filed within 10 Business Days after the
Issue Date, Registration Default Interest shall accrue on the Securities at a
rate of 1.00% per annum on the principal amount of such Securities for the first
20 days from and including such specified date, and increasing to 2.50% per
annum thereafter; provided that such Registration Default Interest shall cease
to accrue on the earlier of (a) the date on which the Registration Statement is
filed and (b) the first anniversary of the Issue Date;

(ii) If the Registration Statement is not declared effective within 180 days
after the Issue Date, Registration Default Interest shall accrue on the
Securities at a rate of 2.50% per annum on the principal amount of such
Securities (in addition to any amounts accruing pursuant to clause (i) above, if
applicable); provided that such Registration Default Interest shall cease to
accrue on the earlier of (a) the date on which the Registration Statement is
declared effective and (b) the first anniversary of the Issue Date; and

(iii) If the Registration Statement has been declared effective but thereafter
ceases to be effective or available for the resale of all shares of Common Stock
issued or issuable upon conversion of the Securities at any time prior to the
first anniversary of the Issue Date and such failure exists for more than 30
consecutive days or more than 60 days (whether or not consecutive) during the
period prior to the first anniversary of the Issue Date, then commencing on the
31st day or 61st day, as applicable, following the date on which such
Registration Statement ceases to be effective, Registration Default Interest
shall accrue on the Securities at a rate of 2.50% per annum of the principal
amount of such Securities from and including such 31st day or 61st day, as
applicable; provided that such Registration Default Interest shall cease to
accrue on the earlier of (a) the date on which the Registration Statement is
available for the resale of all shares of Common Stock issued or issuable upon
conversion of the Securities and (b) the first anniversary of the Issue Date.
The provisions of this clause (iii) shall apply to successive failures (as
described in the immediately preceding sentence) to maintain effectiveness of
the Registration Statement.

B-29

 

 

(d)               Additional Interest payable in accordance with
Sections 4.09(a), 4.09(b) and 4.09(c) shall be payable in arrears on each
Interest Payment Date for the Securities following accrual in the same manner as
regular interest on the Securities and shall be in addition to, not in lieu of,
any Additional Interest that may accrue under Section 6.02(b) as the sole remedy
relating to the Company’s failure to comply with Section 4.03(b).

(e)                In the event that the Company is required to pay Additional
Interest to Holders of Securities (whether pursuant to this Section 4.09 or
Section 6.02(b)), the Company shall provide written notice (“Additional Interest
Notice”) to the Trustee of its obligation to pay Additional Interest no later
than fifteen (15) calendar days prior to the proposed payment date for the
Additional Interest. Each Additional Interest Notice shall set forth the amount
of Additional Interest to be paid by the Company on such payment date. The
Trustee shall not at any time be under any duty or responsibility to any Holder
to determine the amount of Additional Interest, or with respect to the nature,
extent or calculation of the amount of Additional Interest owed, or with respect
to the method employed in such calculation of the Additional Interest.
Notwithstanding any other provision of this Indenture, the sole remedy for
failure of the Registration Statement to be filed or to be declared or kept
effective shall be the payment of Registration Default Interest.

SECTION 4.10.        Limitation on Issuance of Guarantees by Restricted
Subsidiaries. The Company will cause each Restricted Subsidiary other than a
Foreign Subsidiary to execute and deliver a supplemental indenture to this
Indenture providing for a Subsidiary Guarantee of payment of the Securities by
such Restricted Subsidiary.

The Company will not permit any Restricted Subsidiary which is not a Subsidiary
Guarantor (other than a Foreign Subsidiary), directly or indirectly, to
Guarantee any Indebtedness (“Guaranteed Indebtedness”) of the Company or any
other Restricted Subsidiary, unless (a) such Restricted Subsidiary
simultaneously executes and delivers a supplemental indenture to this Indenture
providing for a Subsidiary Guarantee of payment of the Securities by such
Restricted Subsidiary and (b) such Restricted Subsidiary waives and will not in
any manner whatsoever claim or take the benefit or advantage of, any rights of
reimbursement, indemnity or subrogation or any other rights against the Company
or any other Restricted Subsidiary as a result of any payment by such Restricted
Subsidiary under its Subsidiary Guarantee until the Securities have been paid in
full.

If the Guaranteed Indebtedness is (A) pari passu in right of payment with the
Securities or any Subsidiary Guarantee, then the Guarantee of such Guaranteed
Indebtedness shall be pari passu in right of payment with, or subordinated to,
the Subsidiary Guarantee or (B) subordinated in right of payment to the
Securities or any Subsidiary Guarantee, then the Guarantee of such Guaranteed
Indebtedness shall be subordinated in right of payment to the Subsidiary
Guarantee at least to the extent that the Guaranteed Indebtedness is
subordinated to the Securities or the Subsidiary Guarantee. For the avoidance of
doubt, Subsidiary Guarantees of the Securities are pari passu with guarantees
under the Existing Revolving Credit Facility and the 2019 Notes.

B-30

 

Notwithstanding the foregoing, any Subsidiary Guarantee by a Restricted
Subsidiary may provide by its terms that it shall be automatically and
unconditionally released and discharged upon:

(a)                any sale, exchange or transfer, to any Person not an
Affiliate of the Company, of all of the Company’s and each Restricted
Subsidiary’s Capital Stock in, or all or substantially all the assets of, such
Restricted Subsidiary (which sale, exchange or transfer is not prohibited by
this Indenture) or upon the designation of such Restricted Subsidiary as an
Unrestricted Subsidiary in accordance with the terms of this Indenture; or

(b)               the release or discharge of the Guarantee which resulted in
the creation of such Subsidiary Guarantee, except a discharge or release by or
as a result of payment under such Guarantee.

ARTICLE V

Successors

SECTION 5.01.        When Company May Merge, etc. The Company shall not
consolidate with, or merge with or into, or sell, transfer, lease, convey or
otherwise dispose of all or substantially all of the consolidated property or
assets of the Company to another Person, whether in a single transaction or
series of related transactions, unless (i) the Company is the continuing
corporation or such other Person is a corporation organized and existing under
the laws of the United States of America, any state of the United States of
America or the District of Columbia, and such other Person assumes by
supplemental indenture all the obligations of the Company under the Securities
and this Indenture and (ii) immediately after giving effect to such transaction
or series of transactions, no Default or Event of Default shall exist.

For purposes of this Section 5.01, the sale, transfer, lease, conveyance or
disposition of all or substantially all of the properties or assets of one or
more Subsidiaries of the Company to another Person, which properties or assets,
if held by the Company instead of such Subsidiaries, would constitute all or
substantially all of the properties or assets of the Company on a consolidated
basis, shall be deemed to be the sale, transfer, lease, conveyance or
disposition of all or substantially all of the consolidated properties or assets
of the Company to another Person.

The Company shall deliver to the Trustee prior to the consummation of the
proposed transaction an Officer’s Certificate to the foregoing effect and an
Opinion of Counsel (which may rely upon such Officer’s Certificate as to the
absence of Defaults and Events of Default) stating that the proposed transaction
and such supplemental indenture will, upon consummation of the proposed
transaction, comply with this Indenture.

B-31

 

 

SECTION 5.02.        Successor Substituted. In case of any such consolidation,
merger or any sale, transfer, lease, conveyance or other disposition of all or
substantially all of the consolidated property or assets of the Company and upon
the assumption by the successor Person, by supplemental indenture, executed and
delivered to the Trustee and satisfactory in form to the Trustee, of the due and
punctual payment of the principal of and accrued and unpaid interest on all of
the Securities, the due and punctual payment of the Fundamental Change
Repurchase Price with respect to all Securities repurchased on each Fundamental
Change Repurchase Date, the due and punctual delivery or payment, as the case
may be, of any consideration due upon conversion of the Securities and the due
and punctual performance of all of the covenants and conditions of this
Indenture and the Securities to be performed by the Company, such successor
Person shall succeed to and be substituted for the Company, with the same effect
as if it had been named herein as the party of the first part, except in the
case of a lease of all or substantially all of the Company’s consolidated
properties or assets. Such successor Person thereupon may cause to be signed,
and may issue either in its own name or in the name of the Company any or all of
the Securities issuable hereunder which theretofore shall not have been signed
by the Company and delivered to the Trustee; and, upon the order of such
successor Person instead of the Company and subject to all the terms, conditions
and limitations in this Indenture prescribed, the Trustee shall authenticate and
shall deliver, or cause to be authenticated and delivered, any Securities that
previously shall have been signed and delivered by the Officers of the Company
to the Trustee for authentication, and any Securities that such successor Person
thereafter shall cause to be signed and delivered to the Trustee for that
purpose. All the Securities so issued shall in all respects have the same legal
rank and benefit under this Indenture as the Securities theretofore or
thereafter issued in accordance with the terms of this Indenture as though all
of such Securities had been issued at the date of the execution hereof. In the
event of any such consolidation, merger or any sale, transfer, conveyance or
other disposition (but not in the case of a lease), upon compliance with this
Article V the Person named as the “Company” in the first paragraph of this
Indenture or any successor that shall thereafter have become such in the manner
prescribed in this Article V may be dissolved, wound up and liquidated at any
time thereafter and, except in the case of a lease, such Person shall be
released from its liabilities as obligor and maker of the Securities and its
obligations under this Indenture shall terminate.

In case of any such consolidation, merger or any sale, transfer, lease,
conveyance or other disposition, such changes in phraseology and form (but not
in substance) may be made in the Securities thereafter to be issued as may be
appropriate.

SECTION 5.03.        When a Subsidiary Guarantor May Merge or Transfer Assets.
No Subsidiary Guarantor will consolidate with, merge with or into, or sell,
convey, transfer, lease or otherwise dispose of all or substantially all of its
property and assets) as an entirety or substantially an entirety in one
transaction or a series of related transactions) to, any Person or permit any
Person to merge with or into it unless (i) it shall be the continuing Person, or
such other Person is a corporation organized and existing under the laws of the
United States of America, any state of the United States of America or the
District of Columbia, and such other Person assumes by supplemental indenture
all of such Subsidiary Guarantor’s obligations under its Subsidiary Guarantee;
and (ii) immediately after giving effect to such transaction or series of
transactions, no Default or Event of Default shall exist

The foregoing requirements of this Section 5.03 shall not apply to a
consolidation or merger of any Subsidiary Guarantor with and into the Company or
any other Subsidiary Guarantor, so long as the Company or such Subsidiary
Guarantor survives such consolidation or merger.

B-32

 

 

ARTICLE VI

Defaults and Remedies

SECTION 6.01.        Events of Default. An “Event of Default” occurs if:

(a)                the Company fails to pay the principal or the Fundamental
Change Repurchase Price of any Security when the same becomes due and payable,
whether on the Maturity Date, on a Fundamental Change Repurchase Date, upon
acceleration or otherwise;

(b)               the Company fails to pay an installment of interest on any
Security when due, if such failure continues for thirty (30) days after the date
when due;

(c)                the Company fails to satisfy its conversion obligations upon
exercise of a Holder’s conversion rights pursuant hereto;

(d)               the Company fails to timely provide pursuant to
Section 3.02(b) a Fundamental Change Notice, as required by the provisions of
this Indenture;

(e)                the Company fails to comply with its obligations under
Article V;

(f)                the Company fails to comply with any other term, covenant or
agreement set forth in the Securities or this Indenture and such failure
continues for the period, and after the notice, specified in the last paragraph
of this Section 6.01;

(g)               the Company or any of its Subsidiaries defaults in the payment
when due, after the expiration of any applicable grace period, of principal of,
or premium, if any, or interest on, indebtedness for money borrowed, in the
aggregate principal amount then outstanding of twenty million dollars
($20,000,000) or more, or the acceleration of indebtedness of the Company or any
of its Subsidiaries for money borrowed in such aggregate principal amount or
more so that it becomes due and payable before the date on which it would
otherwise become due and payable and such default is not cured or waived, or
such acceleration is not rescinded for the period, and after the notice,
specified in the last paragraph of this Section 6.01;

(h)               the Company or any of its Subsidiaries fails, within thirty
(30) days, to pay, bond or otherwise discharge any final, non-appealable
judgments or orders for the payment of money the total uninsured amount of which
for the Company or any of its Subsidiaries exceeds twenty million dollars
($20,000,000), which are not stayed on appeal;

(i)                 the Company or any of its Significant Subsidiaries or any
group of Subsidiaries that in the aggregate would constitute a Significant
Subsidiary of the Company, pursuant to, or within the meaning of, any Bankruptcy
Law, insolvency law, or other similar law now or hereafter in effect or
otherwise, either:

(i) commences a voluntary case,

(ii) consents to the entry of an order for relief against it in an involuntary
case,

B-33

 

 

(iii) consents to the appointment of a Custodian of it or for all or
substantially all of its property, or

(iv) makes a general assignment for the benefit of its creditors;

(j)                 a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that:

(i) is for relief against the Company or any of its Significant Subsidiaries or
any group of Subsidiaries that in the aggregate would constitute a Significant
Subsidiary of the Company in an involuntary case or proceeding, or adjudicates
the Company or any of its Significant Subsidiaries or any group of Subsidiaries
that in the aggregate would constitute a Significant Subsidiary of the Company
insolvent or bankrupt,

(ii) appoints a Custodian of the Company or any of its Significant Subsidiaries
or any group of Subsidiaries that in the aggregate would constitute a
Significant Subsidiary of the Company for all or substantially all of the
consolidated property of the Company or any such Significant Subsidiary or any
group of Subsidiaries that in the aggregate would constitute a Significant
Subsidiary of the Company, as the case may be, or

(iii) orders the winding up or liquidation of the Company or any of its
Significant Subsidiaries or any group of Subsidiaries that in the aggregate
would constitute a Significant Subsidiary of the Company,

and, in the case of each of the foregoing clauses (i), (ii) and (iii) of this
Section 6.01(j), the order or decree remains unstayed and in effect for at least
thirty (30) consecutive days; or

(k)               any Subsidiary Guarantor repudiates its obligations under its
Subsidiary Guarantee or, except as permitted by this Indenture, any Subsidiary
Guarantee is determined to be unenforceable or invalid or shall for any reason
cease to be in full force and effect and such default continues for 10 days.

The term “Bankruptcy Law” means Title 11, U.S. Code or any similar U.S. Federal
or State law for the relief of debtors, or any analogous foreign law applicable
to the Company or its Subsidiaries, as the case may be. The term “Custodian”
means any receiver, trustee, assignee, liquidator or similar official under any
Bankruptcy Law.

A Default under clause (f) or (g) above shall not be an Event of Default until
(I) the Trustee notifies the Company, or the Holders of at least twenty five
percent (25%) in aggregate principal amount of the Securities then outstanding
notify the Company and the Trustee in writing, of the Default and (II) the
Default is not cured within ninety (90) days in the case of clause (f), or
within thirty (30) days in the case of clause (g), after receipt of such notice.
Such notice must specify the Default, demand that it be remedied and state that
the notice is a “Notice of Default.” If the Holders of at least twenty five
percent (25%) in aggregate principal amount of the outstanding Securities
request the Trustee to give such notice on their behalf, the Trustee shall do
so. When a Default is cured, it ceases to exist for all purposes under this
Indenture.

B-34

 

 

SECTION 6.02.        Acceleration. (a) If an Event of Default (excluding an
Event of Default specified in Section 6.01(i) or (j) with respect to the
Company, but including an Event of Default specified in Section 6.01(i) or (j)
solely with respect to a Significant Subsidiary of the Company or any group of
Subsidiaries that in the aggregate would constitute a Significant Subsidiary of
the Company) occurs and is continuing, the Trustee by notice to the Company, or
the Holders of at least twenty five percent (25%) in aggregate principal amount
of the Securities then outstanding by notice to the Company and the Trustee, may
declare the Securities to be immediately due and payable in full. Upon such
declaration, the principal of, and any accrued and unpaid interest on, all
Securities shall be due and payable immediately. If an Event of Default
specified in Section 6.01(i) or (j) with respect to the Company (excluding, for
purposes of this sentence, an Event of Default specified in Section 6.01(i) or
(j) solely with respect to a Significant Subsidiary of the Company or any group
of Subsidiaries that in the aggregate would constitute a Significant Subsidiary
of the Company) occurs, the principal of, and accrued and unpaid interest on,
all the Securities shall ipso facto become and be immediately due and payable
without any declaration or other act on the part of the Trustee or any Holder.
The Holders of a majority in aggregate principal amount of the Securities then
outstanding by written notice to the Trustee may rescind or annul an
acceleration and its consequences if (A) the rescission would not conflict with
any order or decree, (B) all existing Events of Default, except the nonpayment
of principal or interest that has become due solely because of the acceleration,
have been cured or waived and (C) all amounts due to the Trustee under
Section 7.07 have been paid.

(b)               Notwithstanding the foregoing, the sole remedy for an Event of
Default relating to failure to comply with Section 4.03(b) shall, for the first
180 days immediately following the occurrence of such an Event of Default,
consist exclusively of the right to receive Additional Interest on the
Securities at a rate per year equal to (i) 0.25% of the outstanding principal
amount of Securities for the first 90 days following the occurrence of such
Event of Default and (ii) 0.50% of the outstanding principal amount of
Securities for the next 90 days after the first 90 days following the occurrence
of such Event of Default, in each case, payable in the same manner and at the
same time as the stated interest payable on the Securities. Such Additional
Interest shall accrue on all outstanding Securities from, and including, the
date on which such Event of Default first occurs to, and including, the 180th
day thereafter (or such earlier date on which such Event of Default shall have
been cured or waived). Additional Interest payable pursuant to this
Section 6.02(b) shall be in addition to, not in lieu of, any Additional Interest
payable pursuant to Section 4.09(a), Section 4.09(b) and Section 4.09(c). In
addition to the accrual of Additional Interest pursuant to this Section 6.02(b),
on and after the 181st day immediately following an Event of Default relating to
a failure to comply with Section 4.03(b), such Additional Interest will cease to
accrue and, if such Event of Default has not been cured or waived prior to such
181st day, the Securities will be subject to acceleration as provided above. The
provisions of this Section 6.02(b) shall not affect the rights of Holders in the
event of the occurrence of any other Event of Default. Notwithstanding any other
provision of this Indenture, the sole remedy for failure of the Registration
Statement to be filed or to be declared or kept effective shall be the payment
of Registration Default Interest.

B-35

 

 

SECTION 6.03.        Other Remedies. Notwithstanding any other provision of this
Indenture, if an Event of Default occurs and is continuing, the Trustee may
pursue any available remedy by proceeding at law or in equity to collect the
payment of amounts due with respect to the Securities or to enforce the
performance of any provision of the Securities or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Securities or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Holder in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative.

SECTION 6.04.        Waiver of Past Defaults. Subject to Sections 6.07 and 9.02,
the Holders of a majority in aggregate principal amount of the Securities then
outstanding may, by notice to the Trustee, waive any past Default or Event of
Default and its consequences, other than (i) a Default or Event of Default in
the payment of the principal of, or interest on, any Security, or in the payment
of the Fundamental Change Repurchase Price, (ii) a Default or Event of Default
arising from a failure by the Company to convert any Securities in accordance
with this Indenture or (iii) any Default or Event of Default in respect of any
provision of this Indenture or the Securities which, under Section 9.02, cannot
be modified or amended without the consent of the Holder of each outstanding
Security affected. When a Default or an Event of Default is waived, it is cured
and ceases to exist for all purposes under this Indenture.

SECTION 6.05.        Control by Majority. The Holders of a majority in aggregate
principal amount of the Securities then outstanding may direct the time, method
and place of conducting any proceeding for any remedy available to the Trustee
or exercising any trust or power conferred on it. However, the Trustee may
refuse to follow any direction that conflicts with law or this Indenture, is
unduly prejudicial to the rights of other Holders or would involve the Trustee
in personal liability unless the Trustee is offered indemnity reasonably
satisfactory to it; provided that the Trustee may take any other action deemed
proper by the Trustee which is not inconsistent with such direction.

SECTION 6.06.        Limitation on Suits. Except with respect to any proceeding
instituted in accordance with Section 6.07, a Securityholder shall not have any
right to institute any proceeding under this Indenture, or for the appointment
of a receiver or a trustee, or for any other remedy under this Indenture unless:

(a)                the Holder gives to the Trustee written notice of a
continuing Event of Default;

(b)                the Holders of at least twenty five percent (25%) in
aggregate principal amount of the Securities then outstanding make a written
request to the Trustee to pursue the remedy;

(c)                such Holder or Holders offer and, if requested, provide to
the Trustee indemnity reasonably satisfactory to the Trustee against any loss,
liability or expense to or of the Trustee in connection with pursuing such
remedy; and

(d)                the Trustee does not comply with the request within sixty
(60) days after receipt of such notice, request and offer of indemnity, and
during such sixty (60) day period, the Holders of a majority in aggregate
principal amount of the Securities then outstanding do not give the Trustee a
direction inconsistent with the request.

B-36

 

A Securityholder may not use this Indenture to prejudice the rights of another
Securityholder or to obtain a preference or priority over another
Securityholder.

SECTION 6.07.        Rights Of Holders To Receive Payment And To Convert
Securities. Notwithstanding any other provision of this Indenture, the right of
any Holder to receive payment of all amounts (including any principal, interest
or the Fundamental Change Repurchase Price) due with respect to the Securities,
on or after the respective due dates as provided herein, or to bring suit for
the enforcement of any such payment on or after such respective dates, shall not
be impaired or affected without the consent of the Holder.

In addition, notwithstanding any other provision of this Indenture, the right of
any Holder to convert the Security in accordance with this Indenture, or to
bring suit for the enforcement of such right, shall not be impaired or affected
without the consent of the Holder.

SECTION 6.08.        Collection Suit by Trustee. If an Event of Default
specified in Section 6.01(a) or (b) occurs and is continuing, the Trustee may
recover judgment in its own name and as trustee of an express trust against the
Company for the whole amount due with respect to the Securities, including any
unpaid and accrued interest.

SECTION 6.09.        Trustee May File Proofs of Claim. The Trustee may file such
proofs of claim and other papers or documents as may be necessary or advisable
in order to have the claims of the Trustee, any predecessor Trustee and the
Securityholders allowed in any judicial proceedings relative to the Company or
its creditors or properties.

The Trustee may collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same, and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or similar official in any
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee and, in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay the Trustee any amount due it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof, or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.

SECTION 6.10.        Priorities. If the Trustee collects any money pursuant to
this Article VI, it shall pay out the money in the following order:

First: to the Trustee for amounts due under Section 7.07;

B-37

 

Second: to Securityholders for all amounts due and unpaid on the Securities,
without preference or priority of any kind, according to the amounts due and
payable on the Securities; and

Third: the balance, if any, to the Company.

The Trustee, upon prior written notice to the Company, may fix a record date and
payment date for any payment by it to Securityholders pursuant to this
Section 6.10. At least fifteen (15) days before each such record date, the
Trustee shall mail to each Holder and the Company a written notice that states
such record date and payment date and the amount of such payment.

SECTION 6.11.        Undertaking For Costs. In any suit for the enforcement of
any right or remedy under this Indenture or in any suit against the Trustee for
any action taken or omitted by it as Trustee, a court in its discretion may
require the filing by any party litigant in the suit other than the Trustee of
an undertaking to pay the costs of the suit, and the court in its discretion may
assess reasonable costs, including reasonable attorneys’ fees, against any party
litigant in the suit, having due regard to the merits and good faith of the
claims or defenses made by the party litigant. This Section 6.11 does not apply
to a suit by the Trustee, a suit by a Holder pursuant to Section 6.07 or a suit
by Holders of more than ten percent (10%) in aggregate principal amount of the
outstanding Securities.

ARTICLE VII

Trustee

SECTION 7.01.        Duties of Trustee. (a) If an Event of Default has occurred
and is continuing, the Trustee shall exercise such of the rights and powers
vested in it by this Indenture, and use the same degree of care and skill in
their exercise, as a prudent Person would exercise or use under the
circumstances in the conduct of his or her own affairs.

(b)               Except during the continuance of an Event of Default:

(i) the Trustee need perform only those duties that are specifically set forth
in this Indenture and no implied covenants or obligations shall be read into
this Indenture against the Trustee; and

(ii) in the absence of bad faith, willful misconduct or negligence on its part,
the Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture;
but in the case of any such certificates or opinions which by any provision
hereof are specifically required to be furnished to the Trustee, the Trustee
shall examine the certificates and opinions to determine whether or not they
conform to the requirements of this Indenture (but need not confirm or
investigate the accuracy of mathematical calculations or other facts stated
therein).

(c)                The Trustee may not be relieved from liability for its own
negligent action, its own negligent failure to act or its own willful
misconduct, except that:

B-38

 

 

(i) this paragraph does not limit the effect of paragraph (b) of this Section;

(ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and

(iii) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05.

(d)               Every provision of this Indenture that in any way relates to
the Trustee is subject to the provisions of this Section 7.01.

(e)                The Trustee shall not be liable for interest on any money
received by it except as the Trustee may agree in writing with the Company.
Money held in trust by the Trustee shall be segregated from other funds as
directed in writing by the Company or as required by law and shall be invested
by the Trustee pursuant to the written instructions of the Company reasonably
satisfactory to the Trustee.

(f)                No provision of this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers, or to take or omit to take any action hereunder or to take any
action at the request or direction of Securityholders, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

(g)               The provisions of this Article VII shall apply to the Trustee
in its role as Registrar, Paying Agent and custodian for the Depositary.

(h)               The Trustee shall not be deemed to have notice of a Default or
an Event of Default unless (a) the Trustee has received written notice thereof
from the Company or any Holder or (b) a Responsible Officer shall have actual
knowledge thereof.

(i)                 In the absence of bad faith, negligence or willful
misconduct on the part of the Trustee, the Trustee shall not be responsible for
the application of any money by any Paying Agent other than the Trustee.

SECTION 7.02.        Rights of Trustee. (a) Subject to Section 7.01, the Trustee
may conclusively rely on any document believed by it to be genuine and to have
been signed or presented by the proper Person. The Trustee need not investigate
any fact or matter stated in the document; if, however, the Trustee shall
determine to make such further inquiry or investigation, it shall be entitled
during normal business hours to examine the relevant books, records and premises
of the Company, personally or by agent or attorney upon reasonable prior notice,
at the sole cost of the Company, and shall incur no liability or additional
liability of any kind by reason of such inquiry or investigation.

B-39

 

 

(b)               Before the Trustee acts or refrains from acting, it may
require an Officer’s Certificate and/or an Opinion of Counsel. The Trustee shall
not be liable for any action it takes or omits to take in good faith in reliance
on such Officer’s Certificate or Opinion of Counsel.

(c)                Any request or direction of the Company mentioned herein
shall be sufficiently evidenced by a Company Request or Company Order, and any
resolution of the Board of Directors shall be sufficiently evidenced by a Board
Resolution.

(d)               The Trustee may consult with counsel of its own selection, and
the advice of such counsel or any Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon.

(e)                The Trustee may act through agents or attorneys and shall not
be responsible for the misconduct or negligence of any agent or attorney
appointed with due care.

(f)                The Trustee shall not be liable for any action it takes or
omits to take in good faith which it believes to be authorized or within its
discretion, rights or powers conferred upon it by this Indenture; provided, that
the Trustee’s action does not constitute willful misconduct or negligence.

(g)               Except with respect to Section 4.01, the Trustee shall have no
duty to inquire as to the performance of the Company with respect to the
covenants contained in Article IV. In addition, the Trustee shall not be deemed
to have knowledge of an Event of Default except (1) any Default or Event of
Default occurring pursuant to Sections 6.01(i) or (ii) or (2) any Default or
Event of Default of which a Responsible Officer of the Trustee who shall have
direct responsibility for the administration of this Indenture shall have
received written notification or obtained actual knowledge. Delivery of reports,
information and documents to the Trustee under Article IV (other than
Sections 4.04 and 4.07) is for informational purposes only and the Trustee’s
receipt of the foregoing shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Company’s compliance with any of its covenants hereunder
(as to which the Trustee is entitled to rely on Officer’s Certificates).

(h)               Subject to Section 7.01(a), the Trustee shall be under no
obligation to exercise any of the rights or powers vested by this Indenture at
the request or direction of any of the Holders pursuant to this Indenture unless
such Holders shall have offered to the Trustee security or indemnity reasonably
satisfactory to the Trustee against the costs, expenses and liabilities which
might be incurred by it in compliance with such request or direction.

(i)                 The rights, privileges, protections, immunities and benefits
given to the Trustee, including without limitation, its right to be indemnified,
are extended to, and shall be enforceable by, the Trustee in each of its
capacities hereunder, and each agent, custodian and other Person employed to act
hereunder.

(j)                 The Trustee may request that the Company deliver an
Officer’s Certificate setting forth the names of individuals and/or titles of
officers authorized at such time to take specified actions pursuant to this
Indenture, which Officer’s Certificate may be signed by any Person authorized to
sign an Officer’s Certificate, including any Person specified as so authorized
in any such certificate previously delivered and not superseded.

B-40

 

 

(k)               The permissive rights of the Trustee to do things enumerated
in this Indenture shall not be construed as a duty unless so specified herein.

SECTION 7.03.        Individual Rights of Trustee. The Trustee in its individual
or any other capacity may become the owner or pledgee of Securities and may
otherwise deal with the Company or any of its Affiliates with the same rights
the Trustee would have if it were not Trustee. Any Securities Agent may do the
same with like rights. The Trustee, however, must comply with Sections 7.10 and
7.11.

SECTION 7.04.        Trustee’s Disclaimer. The Trustee makes no representation
as to the validity or adequacy of this Indenture or the Securities; the Trustee
shall not be accountable for the Company’s use of the proceeds from the
Securities; and the Trustee shall not be responsible for any statement in the
Securities other than its certificate of authentication.

SECTION 7.05.        Notice of Defaults. If a Default or Event of Default occurs
and is continuing as to which the Trustee has received notice pursuant to the
provisions of this Indenture, or as to which a Responsible Officer of the
Trustee who shall have direct responsibility for the administration of this
Indenture shall have actual knowledge, then the Trustee shall mail to each
Holder a notice of the Default or Event of Default within thirty (30) days after
receipt of such notice or after acquiring such knowledge, as applicable, unless
such Default or Event of Default has been cured or waived; provided, however,
that, except in the case of a Default or Event of Default in payment or delivery
of any amounts due (including principal, interest, the Fundamental Change
Repurchase Price or the consideration due upon conversion with respect to any
Security, the Trustee may withhold such notice if, and so long as it in good
faith determines that, withholding such notice is in the best interests of
Holders.

SECTION 7.06.        Reports by Trustee to Holders. Within sixty (60) days after
each January 1, beginning with January 1, 2014, the Trustee shall mail to each
Securityholder if required by TIA § 313(a) a brief report dated as of such
January 1 that complies with TIA § 313(a). In such event, the Trustee also shall
comply with TIA § 313(b).

A copy of each report at the time of its mailing to Securityholders shall be
mailed by first class mail to the Company and filed by the Trustee with the SEC
and each stock exchange, if any, on which the Securities are listed. The Company
shall promptly notify the Trustee of the listing or delisting of the Securities
on or from any stock exchange.

SECTION 7.07.        Compensation and Indemnity. The Company shall pay to the
Trustee from time to time such compensation for its services as shall be agreed
upon in writing. The Trustee’s compensation shall not be limited by any law on
compensation of a trustee of an express trust. The Company shall reimburse the
Trustee upon request for all reasonable out-of-pocket expenses incurred by it
pursuant to, and in accordance with, any provision hereof, except for any such
expenses as shall have been caused by the Trustee’s own negligence, bad faith or
willful misconduct. Such expenses shall include the reasonable compensation and
out-of-pocket expenses of the Trustee’s agents and counsel. The Trustee shall
provide the Company with reasonable notice of any expense not in the ordinary
course of business.

B-41

 

The Company shall indemnify each of the Trustee, each predecessor Trustee and
their respective agents for, and hold each of them harmless against, any and all
loss, liability, damage, claim or expense (including the reasonable fees and
expenses of counsel and taxes other than those based upon the income of the
Trustee) incurred by it in connection with the acceptance or administration of
this Indenture and the performance of its duties hereunder or in connection with
enforcing the provisions of this Section 7.07, including the reasonable costs
and expenses of defending itself against any claim (whether asserted by the
Company, any Holder or any other Person) or liability in connection with the
exercise or performance of any of its powers and duties hereunder. The Company
need not pay for any settlement made without its consent. The Trustee shall
notify the Company promptly of any claim for which it may seek indemnification.
The Company need not reimburse any expense or indemnify against any loss or
liability incurred by the Trustee through the Trustee’s negligence, bad faith or
wilful misconduct.

To secure the Company’s payment obligations in this Section 7.07, the Trustee
shall have a lien prior to the Securities on all money or property held or
collected by the Trustee, except that held in trust to pay amounts due on
particular Securities.

The indemnity obligations of the Company with respect to the Trustee provided
for in this Section 7.07 shall survive any resignation or removal of the
Trustee.

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(i) or (j) occurs, the expenses and the compensation
for the services are intended to constitute expenses of administration under any
Bankruptcy Law.

SECTION 7.08.        Replacement of Trustee. A resignation or removal of the
Trustee and appointment of a successor Trustee shall become effective only upon
the successor Trustee’s acceptance of appointment as provided in this
Section 7.08.

The Trustee may resign by so notifying the Company in writing thirty (30) days
prior to such resignation. The Holders of a majority in aggregate principal
amount of the Securities then outstanding may remove the Trustee by so notifying
the Trustee and the Company in writing and may appoint a successor Trustee with
the Company’s consent. The Company may remove the Trustee if:

(a)                the Trustee fails to comply with Section 7.10;

(b)                the Trustee is adjudged a bankrupt or an insolvent;

(c)                a receiver or other public officer takes charge of the
Trustee or its property; or

(d)                the Trustee becomes incapable of acting.

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee.

If a successor Trustee does not take office within thirty (30) days after the
retiring Trustee resigns or is removed, the retiring Trustee (at the Company’s
expense), the Company or the Holders of at least ten percent (10%) in aggregate
principal amount of the outstanding Securities may petition any court of
competent jurisdiction for the appointment of a successor Trustee.

B-42

 

If the Trustee fails to comply with Section 7.10, the Company or any Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Thereupon the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Securityholders. The
retiring Trustee shall promptly transfer all property held by it as Trustee to
the successor Trustee, subject to the lien provided for in Section 7.07.

SECTION 7.09.        Successor trustee by Merger, Etc. If the Trustee
consolidates with, merges or converts into, or transfers all or substantially
all of its corporate trust business to, another corporation, the successor
corporation without any further act shall be the successor Trustee, if such
successor corporation is otherwise eligible (i) hereunder and (ii) under the
TIA.

SECTION 7.10.        Eligibility; Disqualification. There shall at all times be
a Trustee hereunder which (a) is an entity organized and doing business under
the laws of the United States of America or of any state thereof or the District
of Columbia, (b) is authorized under such laws to exercise corporate trustee
power, (c) is subject to supervision or examination by Federal or state
authorities and (d) has a combined capital and surplus of at least $50 million
as set forth in its most recent published annual report of condition. The
Trustee shall comply with TIA § 310(b). Nothing in this Indenture shall prevent
the Trustee from filing with the SEC the application referred to in the
penultimate paragraph of TIA § 310(b).

SECTION 7.11.        Preferential Collection of Claims Against Company. The
Trustee shall comply with TIA § 311(a), excluding any creditor relationship
listed in TIA § 311(b). A Trustee who has resigned or been removed shall be
subject to TIA § 311(a) to the extent indicated.

ARTICLE VIII

Discharge of Indenture

SECTION 8.01.        Termination of The Obligations of The Company. This
Indenture shall cease to be of further effect, and the Trustee shall execute
proper instruments acknowledging satisfaction and discharge of this Indenture,
if (a) either (i) all outstanding Securities (other than Securities replaced
pursuant to Section 2.07 hereof) have been delivered to the Trustee for
cancelation or (ii) all outstanding Securities have become due and payable at
their scheduled maturity, upon conversion, upon Repurchase Upon Fundamental
Change, and in either case the Company irrevocably deposits, prior to the
applicable due date, with the Trustee or the Paying Agent (if the Paying Agent
is not the Company or any of its Affiliates) cash or, in the case of conversion,
shares of Common Stock sufficient to pay all amounts due and owing on all
outstanding Securities (other than Securities replaced pursuant to Section 2.07
hereof) on the Maturity Date, the relevant settlement date of any conversion or
the Fundamental Change Repurchase Date, as the case may be; (b) the Company pays
to the Trustee all other sums payable hereunder by the Company; (c) no Default
or Event of Default with respect to the Securities shall exist on the date of
such deposit under clause (a)(ii) above; (d) such deposit under clause (a)(ii)
above shall not result in a breach or violation of, or constitute a Default or
Event of Default under, this Indenture; and (e) the Company has delivered to the
Trustee an Officer’s Certificate and an Opinion of Counsel, each stating that
all conditions precedent provided for herein relating to the satisfaction and
discharge of this Indenture have been complied with; provided, however, that
Sections 2.02, 2.03, 2.04, 2.05, 2.06, 2.07, 2.08, 2.09, 2.15, 2.16, 2.17, 3.02,
4.01, 4.02, 4.05, 4.09, 7.07, 7.08, 7.10, 7.11, 13.02, 13.09 and 13.14 and
Article VIII, X, XI and XII shall survive any discharge of this Indenture until
such time as the Securities have been paid in full and there are no Securities
outstanding.

B-43

 

 

SECTION 8.02.        Application of Trust Money. The Trustee shall hold in trust
all money deposited with it pursuant to Section 8.01 and shall apply such
deposited money through the Paying Agent and in accordance with this Indenture
to the payment of amounts due on the Securities.

SECTION 8.03.        Repayment To Company. The Trustee and the Paying Agent
shall promptly notify the Company of, and pay to the Company upon the request of
the Company, any excess money held by them at any time. The Trustee or the
Paying Agent, as the case may be, shall provide written notice to the Company of
any money that has been held by it and has, for a period of two (2) years,
remained unclaimed for the payment of the principal of, or any accrued and
unpaid interest on, the Securities. The Trustee and the Paying Agent shall pay
to the Company upon the written request of the Company any money held by them
for the payment of the principal of, or any accrued and unpaid interest on, the
Securities that remains unclaimed for two (2) years; provided, however, that the
Trustee or such Paying Agent, before being required to make any such repayment,
may, at the expense of the Company, cause to be published (in no event later
than five (5) days after the Company requests repayment) once in a newspaper of
general circulation in the City of New York or cause to be mailed to each
Holder, notice stating that such money remains unclaimed and that, after a date
specified therein, which shall not be less than thirty (30) days from the date
of such publication or mailing, any unclaimed balance of such money then
remaining will be repaid to the Company. After payment to the Company,
Securityholders entitled to the money must look to the Company for payment as
general creditors, subject to applicable law, and all liability of the Trustee
and the Paying Agent with respect to such money and payment shall, subject to
applicable law, cease.

SECTION 8.04.        Reinstatement. If the Trustee or Paying Agent is unable to
apply any money in accordance with Sections 8.01 and 8.02 by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
obligations of the Company under this Indenture and the Securities shall be
revived and reinstated as though no deposit had occurred pursuant to
Sections 8.01 and 8.02 until such time as the Trustee or Paying Agent is
permitted to apply all such money in accordance with Sections 8.01 and 8.02;
provided, however, that if the Company has made any payment of amounts due with
respect to any Securities because of the reinstatement of its obligations, then
the Company shall be subrogated to the rights of the Holders of such Securities
to receive such payment from the money held by the Trustee or Paying Agent.

B-44

 

 

ARTICLE IX

Amendments

SECTION 9.01.        Without Consent of Holders. The Company, with the consent
of the Trustee, may amend or supplement this Indenture or the Securities without
notice to or the consent of any Securityholder:

(a)                to comply with Section 5.01 or Section 10.12;

(b)                to secure the obligations of the Company in respect of the
Securities;

(c)                to evidence and provide for the appointment of a successor
Trustee in accordance with Section 7.08;

(d)                to comply with the provisions of any clearing agency,
clearing corporation or clearing system, or the requirements of the Trustee or
the Registrar, relating to transfers and exchanges of the Securities pursuant to
this Indenture;

(e)                to add to the covenants of the Company described in this
Indenture for the benefit of Securityholders or to surrender any right or power
conferred upon the Company;

(f)                 to make provision with respect to adjustments to the
Conversion Rate as required by this Indenture or to increase the Conversion Rate
in accordance with this Indenture;

(g)                to add or remove a Subsidiary Guarantor in accordance with
Section 4.10; or

(h)                to add or modify any other provision herein with respect to
matters or questions arising hereunder which the Company may deem necessary or
desirable and which does not materially and adversely affect the rights of any
Holder.

In addition, the Company and the Trustee may enter into a supplemental indenture
without the consent of Holders of the Securities to cure any ambiguity, defect,
omission or inconsistency in this Indenture in a manner that does not,
individually or in the aggregate with all other changes, materially and
adversely affect the rights of any Holder in any respect.

SECTION 9.02.        With Consent of Holders. The Company may amend or
supplement this Indenture or the Securities with the written consent of the
Trustee and the Holders of at least a majority in aggregate principal amount of
the outstanding Securities (including, without limitation, consents obtained
from Holders in connection with a purchase of, or tender or exchange offer for,
Securities). Subject to Sections 6.04 and 6.07, the Holders of a majority in
aggregate principal amount of the outstanding Securities may, by notice to the
Trustee, waive by consent (including, without limitation, consents obtained from
Holders in connection with a purchase of, or tender or exchange offer for,
Securities) compliance by the Company with any provision of this Indenture or
the Securities without notice to any other Securityholder. Notwithstanding the
foregoing or anything herein to the contrary, without the consent of the Holder
of each outstanding Security affected, an amendment, supplement or waiver,
including a waiver pursuant to Section 6.04, may not:

B-45

 

 

(a)                change the stated maturity of the principal of, or the
payment date of any installment of interest on, any Security;

(b)                reduce the principal amount of, or any interest on, any
Security;

(c)                change the place, manner or currency of payment of principal
of, or any interest on, any Security;

(d)                impair the right to institute suit for the enforcement of any
delivery or payment on, or with respect to, or due upon the conversion of, any
Security;

(e)                modify, in a manner adverse to Holders, the provisions with
respect to the right of Holders pursuant to Section 3.02 to require the Company
to repurchase Securities upon the occurrence of a Fundamental Change;

(f)                 modify the provisions of Section 2.18 in a manner adverse to
Holders;

(g)                adversely affect the right of Holders to convert Securities
in accordance with Article X;

(h)                reduce the percentage in aggregate principal amount of
outstanding Securities whose Holders must consent to a modification to or
amendment of any provision of this Indenture or the Securities;

(i)                 reduce the percentage in aggregate principal amount of
outstanding Securities whose Holders must consent to a waiver of compliance with
any provision of this Indenture or the Securities or a waiver of any Default or
Event of Default; or

(j)                 modify the provisions of this Indenture with respect to
modification and waiver (including waiver of a Default or an Event of Default),
except to increase the percentage required for modification or waiver or to
provide for the consent of each affected Holder.

Promptly after an amendment, supplement or waiver under Section 9.01 or this
Section 9.02 becomes effective, the Company shall mail, or cause to be mailed,
to Securityholders a notice briefly describing such amendment, supplement or
waiver. Any failure of the Company to mail such notice shall not in any way
impair or affect the validity of such amendment, supplement or waiver.

It shall not be necessary for the consent of the Holders under this Section 9.02
to approve the particular form of any proposed amendment, supplement or waiver,
but it shall be sufficient if such consent approves the substance thereof.

B-46

 

 

SECTION 9.03.        [Reserved].

SECTION 9.04.        Revocation and Effect of Consents. Until an amendment,
supplement or waiver becomes effective, a consent to it by a Holder is a
continuing consent by the Holder and every subsequent Holder of a Security or
portion of a Security that evidences the same debt as the consenting Holder’s
Security, even if notation of the consent is not made on any Security. However,
any such Holder or subsequent Holder may revoke the consent as to its Security
or portion of a Security if the Trustee receives the notice of revocation before
the date the amendment, supplement or waiver becomes effective.

After an amendment, supplement or waiver becomes effective with respect to the
Securities, it shall bind every Holder unless such amendment, supplement or
waiver makes a change that requires, pursuant to Section 9.02, the consent of
each Holder affected. In that case, the amendment, supplement or waiver shall
bind each Holder of a Security who has consented to it and, provided that notice
of such amendment, supplement or waiver is reflected on a Security that
evidences the same debt as the consenting Holder’s Security, every subsequent
Holder of a Security or portion of a Security that evidences the same debt as
the consenting Holder’s Security.

Nothing in this Section 9.04 shall impair the Company’s rights pursuant to
Section 9.01 to amend this Indenture or the Securities without the consent of
any Securityholder in the manner set forth in, and permitted by, such
Section 9.01.

SECTION 9.05.        Notation on or Exchange of Securities. If an amendment,
supplement or waiver changes the terms of a Security, the Trustee may require
the Holder of the Security to deliver it to the Trustee. The Trustee may place
an appropriate notation on the Security as directed and prepared by the Company
about the changed terms and return it to the Holder. Alternatively, if the
Company so determines, the Company in exchange for the Security shall issue and
the Trustee shall authenticate a new Security that reflects the changed terms.

SECTION 9.06.        Trustee Protected. The Trustee shall sign any amendment,
supplemental indenture or waiver authorized pursuant to this Article IX;
provided, however, that the Trustee need not sign any amendment, supplement or
waiver authorized pursuant to this Article IX that adversely affects the
Trustee’s rights, duties, liabilities or immunities. The Trustee shall be
entitled to receive and conclusively rely upon an Opinion of Counsel as to legal
matters and an Officer’s Certificate as to factual matters that any supplemental
indenture, amendment or waiver is permitted or authorized pursuant to this
Indenture.

SECTION 9.07.        Effect of Supplemental Indentures. Upon the due execution
and delivery of any supplemental indenture in accordance with this Article IX,
this Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes, and, except as
set forth in Sections 9.02 and 9.04, every Holder of Securities shall be bound
thereby.

B-47

 

 

ARTICLE X

Conversion

SECTION 10.01.    Conversion Privilege. (a) Subject to the provisions of Section
3.01, Section 3.02 and Section 10.02, the Securities shall be convertible at any
time prior to the close of business on the Business Day immediately preceding
the Maturity Date into shares of Common Stock, as described in Section 10.02, in
accordance with this Article X.

(b)               The initial Conversion Rate shall be [200] shares of Common
Stock per $1,000 principal amount of Securities. The Conversion Rate shall be
subject to adjustment in accordance with Sections 10.06 through 10.14.

(c)                A Holder may convert a portion of the principal amount of a
Security if such portion is $1,000 principal amount or an integral multiple of
$1,000 principal amount. Provisions of this Indenture that apply to conversion
of all of a Security also apply to conversion of a portion of such Security.

SECTION 10.02.    Conversion Procedure and Payment upon Conversion. (a) To
convert a Security, a Holder must (1) complete and manually sign the Conversion
Notice, with appropriate signature guarantee, or facsimile of the Conversion
Notice and deliver the completed Conversion Notice to the Conversion Agent, (2)
surrender the Security to the Conversion Agent, (3) furnish appropriate
endorsements and transfer documents if required by the Registrar or Conversion
Agent, (4) pay the amount of interest, if any, required by Section 10.02(c) and
(5) pay any tax or duty if required pursuant to Section 10.04. If a Holder holds
a beneficial interest in a Global Security, to convert such Security, the Holder
must comply with clauses (4) and (5) above and the Depositary’s procedures for
converting a beneficial interest in a Global Security.

Upon conversion of a Holder’s Security, the Company shall deliver, through the
Conversion Agent, shares of Common Stock (together with cash in lieu of any
fractional share and any accrued and unpaid interest to, but excluding, the
Conversion Date) within three Business Days of the relevant Conversion Date,
unless such Conversion Date occurs immediately following the regular Record Date
immediately preceding the Maturity Date, in which case the Company shall make
such delivery (and payment, if applicable) on the Maturity Date.

Notwithstanding any other provision of this Indenture or the Securities, if
necessary to comply with the listing requirements of The NASDAQ Global Select
Market, the Company shall not issue more than 40,000,000 shares in the aggregate
of its outstanding Common Stock (as adjusted pursuant to Section 10.06(a) in the
event of any share split or share combination) to settle any conversion of
Securities hereunder (the “Maximum Share Limitation”). Any principal that is not
permitted to be converted as the result of the Maximum Share Limitation will be
deemed satisfied in full upon conversion. Such principal not permitted to be
converted, if any, shall be deemed to be paid in full rather than canceled,
extinguished or forfeited. In the event of a conversion that would cause in
excess of 40,000,000 shares to be issued, the Company will promptly notify such
converting Holder, and such Holder will be permitted to withdraw or modify its
request to convert its Securities within three Business Days after receiving
such notice from the Company. If any such converting Holder does not withdraw or
amend its request to convert its Securities within such three Business Day
period, such Holder’s original request to convert will be fulfilled, with any
principal not permitted to be converted as a result of the Maximum Share
Limitation deemed satisfied in full in accordance with the fourth sentence of
this paragraph. The Company shall also promptly give notice to the Trustee and
the other Holders at any time additional conversions of the Securities will not
be permitted as a result of the Maximum Share Limitation.

B-48

 

The number of shares of Common Stock due upon conversion of Securities shall be
determined as follows: the Company shall deliver to each converting Holder a
number of shares of Common Stock equal to (i) (A) the aggregate principal amount
of Securities to be converted, divided by (B) $1,000 multiplied by (ii) the
Conversion Rate in effect on the relevant Conversion Date (provided that the
Company shall deliver cash in lieu of fractional shares as described in
Section 10.03).

(b)               A Holder receiving shares of Common Stock upon conversion
shall not be entitled to any rights as a holder of Common Stock, including,
among other things, the right to vote and receive dividends and notices of
shareholder meetings, until the close of business on the Conversion Date. On and
after the Conversion Date with respect to a conversion of a Security pursuant
hereto, all rights of the Holder of such Security shall terminate, other than
the right to receive the consideration deliverable upon conversion of such
Security as provided herein.

(c)                Upon conversion, the Company shall pay to the Holder, in
cash, accrued and unpaid interest to, but excluding, the Conversion Date, on the
Securities being converted..

(d)               If a Holder converts more than one Security at the same time,
the number of full shares of Common Stock issuable upon such conversion shall be
based on the total principal amount of all Securities converted.

(e)                Upon surrender of a Security that is converted in part, the
Trustee shall authenticate for the Holder a new Security equal in principal
amount to the unconverted portion of the Security surrendered.

(f)                If the last day on which a Security may be converted is a
Legal Holiday in a place where a Conversion Agent is located, the Security may
be surrendered to that Conversion Agent on the next succeeding day that is not a
Legal Holiday.

(g)               Notwithstanding anything to the contrary in this Indenture,
(i) any Security for which a Holder has delivered an appropriate instruction
form for conversion to the Depositary or a Conversion Notice pursuant to Section
10.02 on or after the date of mailing of an Issuer’s Conversion Notice will be
converted pursuant to Section 10.15 and will not be voluntarily converted
pursuant to Sections 10.01 and 10.02 and (ii) any Security for which a Holder
has delivered an appropriate instruction form for conversion to the Depositary
or a Conversion Notice pursuant to Section 10.02 prior to the date of mailing of
an Issuer’s Conversion Notice will not be converted pursuant to Section 10.15
and will be voluntarily converted pursuant to Sections 10.01 and 10.02.

B-49

 

 

SECTION 10.03.    Cash In Lieu of Fractional Shares. The Company will not issue
a fractional share of Common Stock upon conversion of a Security. Instead, the
Company shall pay cash in lieu of fractional shares based on the Closing Sale
Price of Common Stock on the Conversion Date.

SECTION 10.04.    Taxes on Conversion. If a Holder converts its Security, the
Company shall pay any documentary, stamp or similar issue or transfer tax or
duty due on the issue of Common Stock upon the conversion. However, such Holder
shall pay any such tax or duty which is due because such shares are issued in a
name other than such Holder’s name. The Conversion Agent may refuse to deliver a
certificate representing the Common Stock to be issued in a name other than such
Holder’s name until the Conversion Agent receives a sum sufficient to pay any
tax or duty which will be due because such shares are to be issued in a name
other than such Holder’s name.

SECTION 10.05.    Company to Provide Common Stock. The Company shall at all
times reserve out of its authorized but unissued Common Stock or Common Stock
held in its treasury enough shares of Common Stock to permit the conversion, in
accordance herewith, of all of the Securities. The shares of Common Stock due
upon conversion of a Global Security shall be delivered by the Company in
accordance with the Depositary’s customary practices.

All shares of Common Stock which may be issued upon conversion of the Securities
shall be validly issued, fully paid and non-assessable and shall be free of
preemptive or similar rights and free of any lien or adverse claim.

The Company shall comply with all securities laws regulating the offer and
delivery of shares of Common Stock upon conversion of Securities and shall list
such shares on each national securities exchange or automated quotation system
on which the shares of Common Stock are listed.

SECTION 10.06.    Adjustment of Conversion Rate. The Conversion Rate shall be
subject to adjustment from time to time, without duplication, upon the
occurrence of any of the following events:

(a)                If the Company issues shares of Common Stock as a dividend or
distribution on the shares of Common Stock, or if the Company effects a share
split or share combination, the Conversion Rate shall be adjusted based on the
following formula:

[image_025.jpg]

where

CR0 = the Conversion Rate in effect immediately prior to the close of business
on the record date for such dividend or distribution, or the open of business on
the effective date of such share split or share combination, as the case may be;

B-50

 

CR’ = the Conversion Rate in effect immediately after the close of business on
the record date for such dividend or distribution, or the open of business on
the effective date of such share split or share combination, as the case may be;

OS0 = the number of shares of Common Stock outstanding immediately prior to the
close of business on the record date for such dividend or distribution, or the
open of business on the effective date of such share split or share combination,
as the case may be; and

OS´ = the number of shares of Common Stock outstanding immediately after such
dividend or distribution, or such share split or share combination, as the case
may be.

Any adjustment made under this Section 10.06(a) shall become effective
immediately after the close of business on the record date for such dividend or
distribution, or immediately after the open of business on the effective date
for such share split or share combination, as the case may be. If any dividend
or distribution of the type described in this Section 10.06(a) is declared but
not so paid or made, or any share split or combination of the type described in
this Section 10.06(a) is announced but the outstanding shares of Common Stock
are not split or combined, as the case may be, the Conversion Rate shall be
immediately readjusted, effective as of the date the Board of Directors
determines not to pay such dividend or distribution, or not to split or combine
the outstanding shares of Common Stock, as the case may be, to the Conversion
Rate that would then be in effect if such dividend, distribution, share split or
share combination had not been declared or announced.

(b)               If the Company distributes to all or substantially all holders
of the Common Stock any rights, options or warrants entitling them, for a period
expiring not more than sixty (60) days immediately following the record date of
such distribution, to purchase or subscribe for shares of Common Stock, at a
price per share less than the average of the Closing Sale Prices of the Common
Stock over the ten (10) consecutive Trading Day period ending on the Trading Day
immediately preceding the Ex Date for such distribution, the Conversion Rate
shall be increased based on the following formula:

[image_026.jpg]

where



  CR0 = the Conversion Rate in effect immediately prior to the close of business
on the record date for such distribution;   CR’ = the Conversion Rate in effect
immediately after the close of business on the record date for such
distribution;   OS0 = the number of shares of Common Stock that are outstanding
immediately prior to the close of business on the record date for such
distribution;



B-51

 



  X = the total number of shares of Common Stock issuable pursuant to such
rights, options or warrants; and   Y = the number of shares of Common Stock
equal to the aggregate price payable to exercise such rights, options or
warrants, divided by the average of the Closing Sale Prices of the Common Stock
over the ten (10) consecutive Trading Day period ending on the Trading Day
immediately preceding the announcement date for such distribution.



Any increase made under this Section 10.06(b) shall be made successively
whenever any such rights, options or warrants are distributed and shall become
effective immediately after the close of business on the record date for such
distribution. The Company shall not issue any such rights, options, or warrants
in respect of Common Stock held in treasury by the Company. To the extent that
shares of Common Stock are not delivered after the expiration of such rights,
options or warrants, the Conversion Rate shall be readjusted to the Conversion
Rate that would then be in effect had the increase with respect to the
distribution of such rights, options or warrants been made on the basis of
delivery of only the number of shares of Common Stock actually delivered. If
such rights, options or warrants are not so distributed, the Conversion Rate
shall be decreased to be the Conversion Rate that would then be in effect if
such record date for such distribution had not occurred.

In determining whether any rights, options or warrants entitle the holders to
subscribe for or purchase shares of Common Stock at less than such average of
the Closing Sale Prices for the ten (10) consecutive Trading Day period ending
on the Trading Day immediately preceding the Ex Date for such distribution, and
in determining the aggregate offering price of such shares of Common Stock,
there shall be taken into account any consideration received by the Company for
such rights, options or warrants and any amount payable on exercise or
conversion thereof, the value of such consideration, if other than cash, to be
determined by the Board of Directors. In no event shall the Conversion Rate be
decreased pursuant to this Section 10.06(b).

(c)                If the Company distributes shares of its Capital Stock,
evidences of its indebtedness or other of its assets, securities or property,
but excluding (i) dividends or distributions covered by Sections 10.06(a) and
10.06(b), (ii) dividends or distributions paid exclusively in cash covered by
Section 10.06(d), and (iii) Spin-Offs to which the provisions set forth in the
latter portion of this Section 10.06(c) shall apply (any of such shares of
Capital Stock, indebtedness or other assets, securities or property, the
“Distributed Property”), to all or substantially all holders of Common Stock,
then, in each such case the Conversion Rate shall be increased based on the
following formula:

[image_027.jpg]

where

 

  CR0 =

the Conversion Rate in effect immediately prior to the close of business on the
record date for such distribution;

 

  CR’ = the Conversion Rate in effect immediately after the close of business on
the record date for such distribution;

B-52

 

 

  SP0 = the average of the Closing Sale Prices of the Common Stock over the ten
(10) consecutive Trading Day period ending on the Trading Day immediately
preceding the Ex Date for such distribution; and   FMV = the fair market value
(as determined by the Board of Directors) of the shares of Capital Stock,
evidences of indebtedness, assets, securities or property distributable with
respect to each outstanding share of Common Stock as of the open of business on
the Ex Date for such distribution.

 

If the Board of Directors determines “FMV” for purposes of this Section 10.06(c)
by reference to the actual or when issued trading market for any securities, it
must in doing so consider the prices in such market over the same period used in
computing the Closing Sale Prices of the Common Stock over the ten (10)
consecutive Trading Day period ending on the Trading Day immediately preceding
the Ex Date for such distribution.

Notwithstanding the foregoing, if “FMV” (as defined above) is equal to or
greater than the “SP0” (as defined above), in lieu of the foregoing increase,
each Holder of a Security shall receive, for each $1,000 principal amount of
Securities, at the same time and upon the same terms as the holders of the
Common Stock, the amount and kind of Distributed Property that such Holder would
have received as if such Holder owned a number of shares of Common Stock equal
to the Conversion Rate in effect on the Ex Date for such distribution.

Any increase made under the portion of this Section 10.06(c) above shall become
effective immediately after the close of business on the record date for such
distribution. If such distribution is not so paid or made, the Conversion Rate
shall be decreased to be the Conversion Rate that would then be in effect if
such dividend or distribution had not been declared.

With respect to an adjustment pursuant to this Section 10.06(c) where there has
been a payment of a dividend or other distribution on the Common Stock of shares
of Capital Stock of any class or series, or similar equity interest, of or
relating to a Subsidiary or other business unit of the Company, where such
Capital Stock or similar equity interest is listed or quoted (or will be listed
or quoted upon consummation of the Spin-Off) on a U.S. national securities
exchange (a “Spin-Off”), the Conversion Rate in effect immediately before the
close of business on the tenth (10th) Trading Day immediately following, and
including, the Ex Date of the Spin-Off shall be increased based on the following
formula:

[image_028.jpg]

where

 

  CR0 = the Conversion Rate in effect immediately prior to the close of business
on the tenth (10th) Trading Day immediately following, and including, the Ex
Date for the Spin-Off;   CR’ =

the Conversion Rate in effect immediately after the close of business on the
tenth (10th) Trading Day immediately following, and including, the Ex Date for
the Spin-Off;

 

B-53

 

 

  FMV0 = the average of the Closing Sale Prices of the Capital Stock or similar
equity interest distributed to holders of the Common Stock applicable to one
share of Common Stock over the first ten (10) consecutive Trading Day period
immediately following, and including, the Ex Date for the Spin-Off; and   MP0 =

the average of the Closing Sale Prices of the Common Stock over the first ten
(10) consecutive Trading Day period immediately following, and including, the Ex
Date for the Spin-Off.

 

 

The increase to the Conversion Rate under the preceding paragraph shall become
effective at the close of business on the tenth (10th) Trading Day immediately
following, and including, the Ex Date for the Spin-Off; provided that, for
purposes of determining the Conversion Rate, in respect of any conversion during
the ten (10) Trading Days immediately following and including, the Ex Date of
any Spin-Off, references in the portion of this Section 10.06(c) related to
Spin-Offs to ten (10) consecutive Trading Days shall be deemed replaced with
such lesser number of consecutive Trading Days as have elapsed between the Ex
Date of such Spin-Off and the Conversion Date for such conversion.

Subject in all respects to Section 10.14, rights, options or warrants
distributed by the Company to all holders of its Common Stock entitling the
holders thereof to subscribe for or purchase shares of the Company’s Capital
Stock, including Common Stock (either initially or under certain circumstances),
which rights, options or warrants, until the occurrence of a specified event or
events (“Trigger Event”): (i) are deemed to be transferred with such Common
Stock; (ii) are not exercisable; and (iii) are also issued in respect of future
issuances of the Common Stock, shall be deemed not to have been distributed for
purposes of this Section 10.06(c) (and no adjustment to the Conversion Rate
under this Section 10.06(c) will be required) until the occurrence of the
earliest Trigger Event, whereupon such rights, options or warrants shall be
deemed to have been distributed and an appropriate adjustment (if any is
required) to the Conversion Rate shall be made under this Section 10.06(c). If
any such right, option or warrant, including any such existing rights, options
or warrants distributed prior to the date of this Indenture, are subject to
events, upon the occurrence of which such rights, options or warrants become
exercisable to purchase different securities, evidences of indebtedness or other
assets, then the date of the occurrence of any and each such event shall be
deemed to be the date of distribution and record date with respect to new
rights, options or warrants with such rights (and a termination or expiration of
the existing rights, options or warrants without exercise by any of the holders
thereof). In addition, in the event of any distribution (or deemed distribution)
of rights, options or warrants, or any Trigger Event or other event (of the type
described in the preceding sentence) with respect thereto that was counted for
purposes of calculating a distribution amount for which an adjustment to the
Conversion Rate under this Section 10.06(c) was made, (1) in the case of any
such rights, options or warrants that shall all have been redeemed or
repurchased without exercise by any holders thereof, the Conversion Rate shall
be readjusted upon such final redemption or repurchase to give effect to such
distribution or Trigger Event, as the case may be, as though it were a cash
distribution, equal to the per share redemption or repurchase price received by
a holder or holders of Common Stock with respect to such rights, options or
warrants (assuming such holder had retained such rights, options or warrants),
made to all holders of Common Stock as of the date of such redemption or
repurchase, and (2) in the case of such rights, options or warrants that shall
have expired or been terminated without exercise by any holders thereof, the
Conversion Rate shall be readjusted as if such rights, options or warrants had
not been issued.

B-54

 

For purposes of Section 10.06(a), Section 10.06(b) and this Section 10.06(c),
any dividend or distribution to which this Section 10.06(c) is applicable that
also includes one or both of:

(i) a dividend or distribution of shares of Common Stock to which
Section 10.06(a) is applicable (the “Clause A Distribution”); or

(ii) a dividend or distribution of rights, options or warrants to which
Section 10.06(b) is applicable (the “Clause B Distribution”), then (1) such
dividend or distribution, other than the Clause A Distribution and Clause B
Distribution, shall be deemed to be a dividend or distribution to which this
Section 10.06(c) is applicable (the “Clause C Distribution”) and any Conversion
Rate adjustment required by this Section 10.06(c) with respect to such Clause C
Distribution shall then be made and (2) the Clause A Distribution and Clause B
Distribution shall be deemed to immediately follow the Clause C Distribution and
any Conversion Rate adjustment required by Section 10.06(a) and Section 10.06(b)
with respect thereto shall then be made, except that, if determined by the Board
of Directors (I) the record date of the Clause A Distribution and the Clause B
Distribution shall be deemed to be the record date of the Clause C Distribution
and (II) any shares of Common Stock included in the Clause A Distribution or
Clause B Distribution shall be deemed not to be “outstanding immediately prior
to the close of business on the record date for such dividend or distribution,
or the open of business on the effective date of such share split or share
combination, as the case may be” within the meaning of Section 10.06(a) or
“outstanding immediately prior to the close of business on the record date for
such distribution” within the meaning of Section 10.06(b).

In no event shall the Conversion Rate be decreased pursuant to this
Section 10.06(c).

(d)               If any cash dividend or distribution is made to all or
substantially all holders of the Common Stock, the Conversion Rate shall be
increased based on the following formula:

[image_029.jpg]

 

B-55

 

where

  CR0 =

the Conversion Rate in effect immediately prior to the close of business on the
record date for such dividend or distribution;

 

  CR’ =

the Conversion Rate in effect immediately after the close of business on the
record date for such dividend or distribution;

 

  SP0 = the average of the Closing Sale Prices of the Common Stock over the ten
(10) consecutive Trading Day period immediately preceding the Ex Date for such
dividend or distribution; and   C = the amount in cash per share of Common Stock
the Company distributes to holders of its Common Stock.

 

Such increase shall become effective immediately after the close of business on
the record date for such dividend or distribution. If such dividend or
distribution is not so paid, the Conversion Rate shall be decreased to be the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared.

Notwithstanding the foregoing, if “C” (as defined above) is equal to or greater
than “SP0” (as defined above), in lieu of the foregoing increase, each Holder of
a Security shall receive, for each $1,000 principal amount of Securities, at the
same time and upon the same terms as holders of the Common Stock, the amount of
cash such Holder would have received as if such Holder owned a number of shares
of Common Stock equal to the Conversion Rate on the Ex Date for such dividend or
distribution.

In no event shall the Conversion Rate be decreased pursuant to this
Section 10.06(d).

(e)                If the Company or any of its Subsidiaries makes a payment in
respect of a tender offer or exchange offer for the Common Stock, if the cash
and value of any other consideration included in the payment per share of Common
Stock exceeds the average of the Closing Sale Prices of the Common Stock over
the ten (10) consecutive Trading-Day period commencing on, and including, the
Trading Day next succeeding the last date on which tenders or exchanges may be
made pursuant to such tender or exchange offer, the Conversion Rate shall be
increased based on the following formula:

[image_030.jpg]

where

 

  CR0 = the Conversion Rate in effect immediately prior to the close of business
on the last Trading Day of the ten (10) consecutive Trading Day period
commencing on, and including, the Trading Day next succeeding the date such
tender or exchange offer expires;

 

B-56

 

 

  CR’ = the Conversion Rate in effect immediately after the close of business on
the last Trading Day of the ten (10) consecutive Trading Day period commencing
on, and including, the Trading Day next succeeding the date such tender or
exchange offer expires;   AC = the aggregate value of all cash and any other
consideration (as determined by the Board of Directors) paid or payable for
shares of Common Stock purchased in such tender or exchange offer;   OS0 = the
number of shares of Common Stock outstanding immediately prior to the date such
tender or exchange offer expires (prior to giving effect to such tender offer or
exchange offer);   OS’ = the number of shares of Common Stock outstanding
immediately after the date such tender or exchange offer expires (after giving
effect to such tender offer or exchange offer); and   SP’ = the average of the
Closing Sale Prices of the Common Stock over the ten (10) consecutive Trading
Day period commencing on, and including, the Trading Day next succeeding the
date such tender or exchange offer expires.

 

The increase to the Conversion Rate under this Section 10.06(e) shall occur at
the close of business on the tenth (10th) Trading Day immediately following, but
excluding, the date such tender or exchange offer expires; provided that, for
purposes of determining the Conversion Rate, in respect of any conversion during
the ten (10) Trading Days immediately following, but excluding, the date that
any such tender or exchange offer expires, references in this Section 10.06(e)
to ten (10) Trading Days shall be deemed replaced with such lesser number of
Trading Days as have elapsed between the date that such tender or exchange offer
expires and the Conversion Date for such conversion.

(f)                In addition to the foregoing adjustments in subsections (a),
(b), (c), (d) and (e) above, the Company may, from time to time and to the
extent permitted by law and the continued listing requirements of The NASDAQ
Global Select Market, increase the Conversion Rate by any amount for a period of
at least twenty (20) Business Days or any longer period as may be permitted or
required by law, if the Board of Directors has made a determination, which
determination shall be conclusive, that such increase would be in the best
interests of the Company. Such Conversion Rate increase shall be irrevocable
during such period. The Company shall give notice to the Trustee and cause
notice of such increase to be mailed to each Holder of Securities at such
Holder’s address as the same appears on the registry books of the Registrar, at
least fifteen (15) days prior to the date on which such increase commences.

(g)               All calculations under this Article X shall be made to the
nearest cent or to the nearest one-millionth of a share, as the case may be.
Adjustments to the Conversion Rate will be calculated to the nearest 1/10,000th.

B-57

 

 

SECTION 10.07.    No Adjustment. Notwithstanding anything herein or in the
Securities to the contrary, in no event shall the Conversion Rate be adjusted:

(i) upon the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
the Company’s securities;

(ii) upon the issuance of any shares of Common Stock or restricted stock,
restricted stock units, non-qualified stock options, incentive stock options or
any other options or rights (including stock appreciation rights) to purchase
shares of Common Stock pursuant to any present or future employee, director or
consultant benefit plan or program of, or assumed by, the Company or any of its
Subsidiaries;

(iii) upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security not
described in clause (ii) above and outstanding as of the date the Securities
were first issued;

(iv) for accrued and unpaid interest, if any, including Additional Interest, if
any;

(v) upon the repurchase of any shares of Common Stock pursuant to an open-market
share repurchase program or other buy-back transaction that is not a tender
offer or exchange offer of the nature described in Section 10.06; or

(vi) for a change in the par value of shares of Common Stock.

No adjustment in the Conversion Rate pursuant to Section 10.06 shall be required
until cumulative adjustments amount to one percent (1%) or more of the
Conversion Rate as last adjusted (or, if never adjusted, the initial Conversion
Rate); provided, however, that any adjustments to the Conversion Rate which by
reason of this paragraph are not required to be made shall be carried forward
and taken into account in any subsequent adjustment to the Conversion Rate;
provided further that (i) on December 31 of each year and (ii) if the Securities
have been converted pursuant to Section 10.01, then, in each case, any
adjustments to the Conversion Rate that have been, and at such time remain,
deferred pursuant to this Section 10.07 shall be given effect, and such
adjustments, if any, shall no longer be carried forward and taken into account
in any subsequent adjustment to the Conversion Rate.

No adjustment to the Conversion Rate need be made pursuant to Section 10.06 for
a transaction (other than for share splits or share combinations pursuant to
Section 10.06(a)) if the Company provides for each Holder to participate in the
transaction, at the same time that holders of Common Stock participate in such
transaction, without conversion, as if such Holder held a number of shares of
Common Stock equal to a fraction whose numerator is the product of the
Conversion Rate in effect on the Ex Date or effective date, as applicable, of
the transaction (without giving effect to any adjustment pursuant to
Section 10.06 on account of such transaction) and the aggregate principal amount
of Securities held by such Holder and whose denominator is one thousand dollars
($1,000).

B-58

 

 

SECTION 10.08.    Other Adjustments. In the event that, as a result of an
adjustment made pursuant to Section 10.06 hereof, the Holder of any Security
thereafter surrendered for conversion shall become entitled to receive any
shares of Capital Stock other than Common Stock, thereafter the Conversion Rate
of such other shares so receivable upon conversion of any Security shall be
subject to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to Common Stock
contained in this Article X.

SECTION 10.09.    Adjustments for Tax Purposes. Except as prohibited by law and
the continued listing requirements of The NASDAQ Global Select Market the
Company may (but is not obligated to) increase the Conversion Rate, in addition
to those required by Section 10.06 hereof, as it determines to be advisable in
order that any stock dividend, subdivision of shares, distribution of rights to
purchase stock or securities or distribution of securities convertible into or
exchangeable for stock made by the Company or to its shareholders will not be
taxable to the recipients thereof or in order to avoid or diminish any such
taxation.

SECTION 10.10.    Notice Of Adjustment. Whenever the Conversion Rate is
adjusted, the Company shall promptly mail to Holders at the addresses appearing
on the Registrar’s books a notice of the adjustment and file with the Trustee an
Officer’s Certificate briefly stating the facts requiring the adjustment and the
manner of computing it. The certificate shall be conclusive evidence of the
correctness of such adjustment.

SECTION 10.11.    Notice Of Certain Transactions.

In the event that:

(a)                the Company takes any action, or becomes aware of any event,
which would require an adjustment in the Conversion Rate,

(b)               the Company takes any action that would require a supplemental
indenture pursuant to Section 10.12, or

(c)                there is a dissolution or liquidation of the Company,

the Company shall mail to Holders at the addresses appearing on the Registrar’s
books and the Trustee a written notice stating the proposed record, effective or
expiration date, as the case may be, of any transaction referred to in clause
(a), (b) or (c) of this Section 10.11. The Company shall mail such notice at
least twenty (20) calendar days (or, in the case of any event that would require
an adjustment in the Conversion Rate pursuant to Section 10.06(b), 10.06(c),
10.06(d) or 10.06(e), thirty (30) Business Days) before such date; however,
failure to mail such notice or any defect therein shall not affect the validity
of any transaction referred to in clause (a), (b) or (c) of this Section 10.11.

SECTION 10.12.    Effect of Reclassifications, Consolidations, Mergers, Binding
Share Exchanges or Sales on Conversion Privilege.

If the Company:

B-59

 

 

(a)                reclassifies the Common Stock (other than a change only in
par value, or from par value to no par value, or from no par value to par value,
or as a result of a subdivision or combination of Common Stock to which
Section 10.06 applies);

(b)               is a party to a consolidation, merger or binding share
exchange; or

(c)                sells, transfers, leases, conveys or otherwise disposes of
all or substantially all of the consolidated property or assets of the Company,

in each case pursuant to which the Common Stock would be converted into or
exchanged for, or would constitute solely the right to receive, cash, securities
or other property (any such event, a “Merger Event”) then, if a Holder converts
its Securities on or after the effective date of any such transaction, the
Securities will be convertible into the same type (and same proportions) of
consideration received by holders of Common Stock in such transaction
(“Reference Property”) and, prior to or at the effective time of such Merger
Event, the Company or the successor or purchasing Person, as the case may be,
shall execute with the Trustee a supplemental indenture permitted under
Section 9.01(a) providing for such change in the right to convert the
Securities; provided, however, that at and after the effective time of the
Merger Event, the number of shares of Common Stock otherwise deliverable upon
conversion of the Securities in accordance with Section 10.02 shall instead be
deliverable in the amount and type of Reference Property that a holder of that
number of shares of Common Stock would have received in such Merger Event.

If the Merger Event causes the Common Stock to be converted into, or exchanged
for, the right to receive more than a single type of consideration (determined
based in part upon any form of shareholder election), then (i) the Reference
Property into which the Securities will be convertible shall be deemed to be the
weighted average of the types and amounts of consideration received by the
holders of Common Stock that affirmatively make such an election and (ii) the
unit of Reference Property for purposes of the immediately preceding paragraph
shall refer to the consideration referred to in clause (i) attributable to one
share of Common Stock. The Company shall notify Holders, the Trustee and the
Conversion Agent (if other than the Trustee) of such weighted average as soon as
practicable after such determination is made.

The supplemental indenture referred to in the first sentence of this
Section 10.12 shall provide for adjustments of the Conversion Rate which shall
be as nearly equivalent as may be practicable to the adjustments of the
Conversion Rate provided for in this Article X. If, in the case of any such
consolidation, merger, binding share exchange, sale, transfer, lease, conveyance
or disposition, the stock or other securities and property (including cash)
receivable thereupon by a holder of Common Stock includes shares of stock or
other securities and property of a Person other than the successor or purchasing
Person, as the case may be, in such consolidation, merger, binding share
exchange, sale, transfer, lease, conveyance or disposition, then such
supplemental indenture shall also be executed by such other Person and shall
contain such additional provisions to protect the interests of the Holders of
the Securities as the Board of Directors in good faith shall reasonably
determine necessary by reason of the foregoing (which determination shall be
described in a Board Resolution). The provisions of this Section 10.12 shall
similarly apply to successive consolidations, mergers, binding share exchanges,
sales, transfers, leases, conveyances or dispositions.

B-60

 

The Company shall not become a party to any Merger Event unless its terms are
consistent with this Section 10.12.

None of the foregoing provisions shall affect the right of a Holder to convert
its Securities into shares of Common Stock as set forth in Section 10.01 and
Section 10.02 prior to the effective date of such Merger Event.

In the event the Company shall execute a supplemental indenture pursuant to this
Section 10.12, the Company shall promptly file with the Trustee an Officer’s
Certificate briefly stating the reasons therefor, the kind or amount of shares
of stock or securities or property (including cash) receivable by Holders of the
Securities upon the conversion of their Securities after any such Merger Event
and any adjustment to be made with respect thereto.

SECTION 10.13.    Trustee’s Disclaimer. The Trustee has no duty to determine
when an adjustment under this Article X should be made, how it should be made or
what such adjustment should be, but may accept as conclusive evidence of the
correctness of any such adjustment, and shall be protected in relying upon, the
Officer’s Certificate with respect thereto which the Company is obligated to
file with the Trustee pursuant to Section 10.10 hereof. The Trustee makes no
representation as to the validity or value of any securities or assets issued
upon conversion of Securities, and the Trustee shall not be responsible for the
failure by the Company to comply with any provisions of this Article X.

The Trustee shall not be under any responsibility to determine the correctness
of any provisions contained in any supplemental indenture executed pursuant to
Section 10.12, but may accept as conclusive evidence of the correctness thereof,
and shall be protected in relying upon, the Officer’s Certificate with respect
thereto which the Company is obligated to file with the Trustee pursuant to
Section 10.12 hereof.

SECTION 10.14.    Rights Distributions Pursuant to Shareholders’ Rights Plans.
Upon conversion of any Security or a portion thereof, the Company shall make
provision such that the Holder thereof shall receive, in addition to, and
concurrently with the delivery of, shares of Common Stock upon conversion, the
rights described in the Rights Agreement and any future shareholders’ rights
plan(s) of the Company then in effect, unless the rights have separated from the
Common Stock prior to the time of conversion, in which case the Conversion Rate
shall be adjusted at the time of separation as if the Company distributed to all
holders of Common Stock, Distributed Property as described in Section 10.06(c),
subject to readjustment in the event of the expiration, termination or
redemption of such rights.

SECTION 10.15.    Issuer’s Conversion Option.

(a)                The Company may, at its option, elect to convert the
Securities in whole or in part (an “Issuer’s Conversion Option”) at any time if
the Volume-Weighted Average Price of the Common Stock has equaled or exceeded
150% of the Conversion Price then in effect for at least 20 Trading Days in any
30 Trading Day period, ending within five Trading Days prior to the date of the
Issuer’s Conversion Notice (the “Issuer’s Conversion Price”).

B-61

 

 

(b)               If the Company elects to exercise its Issuer’s Conversion
Option pursuant to Section 10.15(a), the Company or, at the written request and
expense of the Company, the Trustee, shall mail or cause to be delivered to each
Holder subject to such Issuer’s Conversion Option a notice (an “Issuer’s
Conversion Notice”) of an Issuer’s Conversion Option not more than 30 Trading
Days but not less than 10 Trading Days prior to the Issuer’s Conversion Date. If
the Company gives such notice, it shall also deliver a copy of such Issuer’s
Conversion Notice to the Trustee. If such notice is to be given by the Trustee,
the Company shall prepare and provide the form and content of such Issuer’s
Conversion Notice to the Trustee. Such mailing shall be by first class mail or
delivered electronically pursuant to the applicable procedures of the
Depositary. The notice, if mailed in the manner herein provided, shall be
conclusively presumed to have been duly given, whether or not any Holder
receives such notice. The Issuer’s Conversion Option will occur on a date (the
“Issuer’s Conversion Date”) selected by the Company that is not less than 10
Trading Days or more than 30 Trading Days after the date (the “Issuer’s
Conversion Notice Date”) on which such Issuer’s Conversion Notice is mailed to
such Holders in the manner herein provided.

Each Issuer’s Conversion Notice shall state:

(i) the Issuer’s Conversion Notice Date;

(ii) the aggregate principal amount of Securities to be converted;

(iii) the CUSIP or similar number or numbers of the Securities being converted;

(iv) the Issuer’s Conversion Date;

(v) that on and after the Issuer’s Conversion Date interest on the Securities to
be converted will cease to accrue;

(vi) the name and address of each Paying Agent and Conversion Agent and the
place or places where such Securities are to be surrendered for conversion; and

(vii) the Conversion Price then in effect.

(c)                Notwithstanding the foregoing, the Company may only exercise
its Issuer’s Conversion Option pursuant to Section 10.15(a) if, as evidenced by
an Officers’ Certificate, all of the conditions listed below (the “Equity
Conditions”) are satisfied on each day during the period (x) commencing ten days
prior to the date an Issuer’s Conversion Notice is mailed to Holders and (y)
ending on the Issuer’s Conversion Date (the “Equity Conditions Measuring
Period”). The Equity Conditions are as follows:

(i) either (1) all shares of Common Stock issuable upon conversion of the
Securities and held by a non-Affiliate of the Company shall be eligible for sale
without the need for registration under any applicable federal or state
securities laws or (2) a shelf registration statement registering the resale of
the shares of Common Stock issuable upon conversion of the Securities has been
filed by the Company and been declared effective by the SEC or is automatically
effective and is available for use, and the Company expects such shelf
registration statement to remain effective and available for use from the
Issuer’s Conversion Notice Date until thirty (30) days following the Issuer’s
Conversion Date;

B-62

 

 

(ii) during the Equity Conditions Measuring Period, the Common Stock is listed
or traded on The New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or any of their respective successors) and shall not have
been suspended from trading on such exchange or market (other than suspensions
of not more than two Trading Days and occurring prior to the applicable date of
determination due to business announcements by the Company) nor shall delisting
or suspension by such exchange or market been threatened or pending either (A)
in writing by such exchange or market or (B) by falling below the then effective
minimum listing maintenance requirements of such exchange or market;

(iii) prior to the date of mailing of an Issuer’s Conversion Option, to the
extent any Securities have been delivered to the Company for conversion in
accordance with the terms of the Securities, the Company shall have delivered
shares of Common Stock upon conversion of the Securities to the Holders in
accordance with Section 10.02;

(iv) any applicable shares of Common Stock to be issued upon conversion may be
issued in full without violating the rules or regulations of The New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or any of
their respective successors) on which the Common Stock delivered upon conversion
is then listed or trading; and

(v) no Default or Event of Default under this Indenture shall have occurred and
be continuing.

(d)               If fewer than all of the Securities are to be converted at the
option of the Company, the Issuer’s Conversion Notice shall identify the
Securities to be converted (including the CUSIP or similar number or numbers, if
any). In case any Security is to be converted in part only, the Issuer’s
Conversion Notice shall state the portion of the principal amount thereof to be
converted and shall state that, on and after the Issuer’s Conversion Date, upon
surrender of such Security, a new Security or Securities in principal amount
equal to the unconverted portion thereof will be issued.

(e)                If the Company opts to convert less than all of the
outstanding Securities, the Trustee shall (subject, in the case of conversion of
any Global Security, to the applicable procedures of the Depositary) select or
cause to be selected the Securities or portions thereof of the Global Securities
or the Securities in certificated form to be converted (in principal amounts of
$1,000 or an integral multiple thereof) by lot, on a pro rata basis or by
another method the Trustee deems fair and appropriate. To the extent any
Security or part thereof selected for Issuer’s Conversion Option is submitted
for a voluntary conversion to be given effect pursuant to Section 10.02(g), the
portion of such Security submitted for a voluntary conversion shall be deemed
(so far as may be possible) to be from the portion selected for Issuer’s
Conversion Option for all purposes hereof; provided, however that any such
Security submitted for a voluntary conversion to be given effect pursuant to
Section 10.02(g) shall be voluntarily converted pursuant to Sections 10.01 and
10.02 hereof.

B-63

 

 

(f)                Each Holder of a Security, by the Holder’s acceptance
thereof, agrees to take the following actions prior to the Issuer’s Conversion
Date in respect of the portion of its Securities subject to an Issuer’s
Conversion Option: (i) surrendering the converted Security, or portion thereof,
to the Conversion Agent, (ii) furnishing appropriate endorsements and transfer
documents if required by the Security Registrar or the Conversion Agent, (iii)
if the Security is held in book-entry form, completing and delivering to the
Depositary appropriate instructions pursuant to the Depositary’s book-entry
conversion programs, and (iv) paying the funds, if any, required by Section
10.02(c) and, if required, all taxes or duties. In the event that a Holder does
not take any of the actions set forth in the immediately preceding sentence
prior to the Issuer’s Conversion Date, each Holder of a Security, by the
Holder’s acceptance thereof, authorizes and directs the Company to take any
action on the Holder’s behalf to effect the Issuer’s Conversion Option and
appoints the Company such Holder’s attorney-in-fact for any and all such
purposes. Such appointment as attorney-in-fact is coupled with an interest and
is irrevocable so long as any Security is outstanding.

Upon presentation of any Security converted in part only, the Company shall
execute, and the Trustee shall authenticate and make available for delivery to
the Holder thereof, at the expense of the Company, a new Security or Securities,
of authorized denominations, in principal amount equal to the unconverted
portion of the Security or Securities so presented (subject to the applicable
procedures of the Depositary in the case of Global Securities).

(g)               Upon conversion, interest on the Security or portion of
Securities so called for Issuer’s Conversion Option shall cease to accrue, and
such Securities shall cease to be entitled to any benefit under the Indenture,
and the Holders thereof shall have no right in respect of such Securities except
the right to receive the shares of Common Stock and cash, if any, to which they
are entitled pursuant to Section 10.02 (other than Section 10.02(c)) and this
Section 10.15.

(h)               The Trustee has no duty to verify whether the Equity
Conditions have been satisfied and may conclusively rely on the Officers’
Certificate delivered in connection therewith.

(i)                 If any of the provisions of this Section 10.15 are
inconsistent with applicable law at the time of such Issuer’s Conversion Option,
such law shall govern.

ARTICLE XI

Concerning The Holders

SECTION 11.01.    Action by Holders. Whenever in this Indenture it is provided
that the Holders of a specified percentage in aggregate principal amount of the
Securities may take any action (including the making of any demand or request,
the giving of any notice, consent or waiver or the taking of any other action),
the fact that at the time of taking any such action, the Holders of such
specified percentage have joined therein may be evidenced (i) by any instrument
or any number of instruments of similar tenor executed by Holders in person or
by agent or proxy appointed in writing, (ii) by the record of the Holders voting
in favor thereof at any meeting of Holders duly called and held in accordance
with the provisions of Article XII or (iii) by a combination of such instrument
or instruments and any such record of such a meeting of Holders. Whenever the
Company or the Trustee solicits the taking of any action by the Holders of the
Securities, the Company or the Trustee may fix, but shall not be required to, in
advance of such solicitation, a date as the record date for determining Holders
entitled to take such action. The record date if one is selected shall be not
more than fifteen (15) days prior to the date of commencement of solicitation of
such action.

B-64

 

 

SECTION 11.02.    Proof of Execution by Holders. Subject to the provisions of
Section 7.01, Section 7.02 and Section 12.05, proof of the execution of any
instrument by a Holder or its agent or proxy shall be sufficient if made in
accordance with such reasonable rules and regulations as may be prescribed by
the Trustee or in such manner as shall be satisfactory to the Trustee. The
holding of Securities shall be proved by the security register of the Registrar
or by a certificate of the Registrar. The record of any Holders’ meeting shall
be proved in the manner provided in Section 12.06.

SECTION 11.03.    Persons Deemed Absolute Owners. The Company, the Trustee, any
authenticating agent, any Paying Agent, any Conversion Agent and any Registrar
may deem the Person in whose name a Security shall be registered upon the
security register of the Registrar to be, and may treat it as, the absolute
owner of such Security (whether or not such Security shall be overdue and
notwithstanding any notation of ownership or other writing thereon made by any
Person other than the Company or any Registrar) for the purpose of receiving
payment of or on account of the principal of and (subject to Section 2.12 and
Section 4.01) accrued and unpaid interest on such Security, for conversion of
such Security and for all other purposes; and neither the Company nor the
Trustee nor any authenticating agent nor any Paying Agent nor any Conversion
Agent nor any Registrar shall be affected by any notice to the contrary. All
such payments so made to any Holder for the time being, or upon its order, shall
be valid, and, to the extent of the sum or sums so paid, effectual to satisfy
and discharge the liability for monies payable upon any such Security.
Notwithstanding anything to the contrary in this Indenture or the Securities
following an Event of Default, any Holder of a beneficial interest in a Global
Security may directly enforce against the Company, without the consent,
solicitation, proxy, authorization or any other action of the Depositary or any
other Person, such Holder’s right to exchange such beneficial interest for a
Physical Security in accordance with the provisions of this Indenture.

ARTICLE XII

Holders’ Meetings.

SECTION 12.01.    Purpose of Meetings. A meeting of Holders may be called at any
time and from time to time pursuant to the provisions of this Article XII for
any of the following purposes:

(a)                to give any notice to the Company or to the Trustee or to
give any directions to the Trustee permitted under this Indenture, or to consent
to the waiving of any Default or Event of Default hereunder and its
consequences, or to take any other action authorized to be taken by Holders
pursuant to any of the provisions of Article VI;

(b)               to remove the Trustee and nominate a successor trustee
pursuant to the provisions of Article VII;

B-65

 

 

(c)                to consent to the execution of an indenture or indentures
supplemental hereto pursuant to the provisions of Section 9.02; or

(d)               to take any other action authorized to be taken by or on
behalf of the Holders of any specified aggregate principal amount of the
Securities under any other provision of this Indenture or under applicable law.

SECTION 12.02.    Call of Meetings by Trustee. The Trustee may at any time call
a meeting of Holders to take any action specified in Section 12.01, to be held
at such time and at such place as the Trustee shall determine. Notice of every
meeting of the Holders, setting forth the time and the place of such meeting and
in general terms the action proposed to be taken at such meeting and the
establishment of any record date pursuant to Section 11.01, shall be mailed to
Holders of such Securities at their addresses as they shall appear on the
security register of the Registrar. Such notice shall also be mailed to the
Company. Such notices shall be mailed not less than twenty (20) nor more than
ninety (90) days prior to the date fixed for the meeting.

Any meeting of Holders shall be valid without notice if the Holders of all
Securities then outstanding are present in person or by proxy or if notice is
waived before or after the meeting by the Holders of all Securities outstanding,
and if the Company and the Trustee are either present by duly authorized
representatives or have, before or after the meeting, waived notice.

SECTION 12.03.    Call of Meetings by Company or Holders. In case at any time
the Company, pursuant to a Board Resolution, or the Holders of at least 10% in
aggregate principal amount of the Securities then outstanding, shall have
requested the Trustee to call a meeting of Holders, by written request setting
forth in reasonable detail the action proposed to be taken at the meeting, and
the Trustee shall not have mailed the notice of such meeting within twenty (20)
days after receipt of such request, then the Company or such Holders may
determine the time and the place for such meeting and may call such meeting to
take any action authorized in Section 12.01, by mailing notice thereof as
provided in Section 12.02.

SECTION 12.04.    Qualifications for Voting. To be entitled to vote at any
meeting of Holders a Person shall (a) be a Holder of one or more Securities on
the record date pertaining to such meeting or (b) be a Person appointed by an
instrument in writing as proxy by a Holder of one or more Securities on the
record date pertaining to such meeting. The only Persons who shall be entitled
to be present or to speak at any meeting of Holders shall be the Persons
entitled to vote at such meeting and their counsel and any representatives of
the Trustee and its counsel and any representatives of the Company and its
counsel.

SECTION 12.05.    Regulations. Notwithstanding any other provision of this
Indenture, the Trustee may make such reasonable regulations as it may deem
advisable for any meeting of Holders, in regard to proof of the holding of
Securities and of the appointment of proxies, and in regard to the appointment
and duties of inspectors of votes, the submission and examination of proxies,
certificates and other evidence of the right to vote, and such other matters
concerning the conduct of the meeting as it shall think fit.

B-66

 

The Trustee shall, by an instrument in writing, appoint a temporary chairman of
the meeting, unless the meeting shall have been called by the Company or by
Holders as provided in Section 12.03, in which case the Company or the Holders
calling the meeting, as the case may be, shall in like manner appoint a
temporary chairman. A permanent chairman and a permanent secretary of the
meeting shall be elected by vote of the Holders of a majority in principal
amount of the Securities represented at the meeting and entitled to vote at the
meeting.

Subject to the provisions of Section 2.09, at any meeting of Holders each Holder
or proxyholder shall be entitled to one vote for each $1,000 principal amount of
Securities held or represented by such Holder or proxyholder, as the case may
be; provided, however, that no vote shall be cast or counted at any meeting in
respect of any Security challenged as not outstanding and ruled by the chairman
of the meeting to be not outstanding. The chairman of the meeting shall have no
right to vote other than by virtue of Securities held by it or instruments in
writing as aforesaid duly designating it as the proxy to vote on behalf of other
Holders. Any meeting of Holders duly called pursuant to the provisions of
Section 12.02 or Section 12.03 may be adjourned from time to time by the Holders
of a majority of the aggregate principal amount of Securities represented at the
meeting, whether or not constituting a quorum, and the meeting may be held as so
adjourned without further notice.

SECTION 12.06.    Voting. The vote upon any resolution submitted to any meeting
of Holders shall be by written ballot on which shall be subscribed the
signatures of the Holders or of their representatives by proxy and the
outstanding principal amount of the Securities held or represented by them. The
permanent chairman of the meeting shall appoint two inspectors of votes who
shall count all votes cast at the meeting for or against any resolution and who
shall make and file with the secretary of the meeting their verified written
reports in duplicate of all votes cast at the meeting. A record in duplicate of
the proceedings of each meeting of Holders shall be prepared by the secretary of
the meeting and there shall be attached to said record the original reports of
the inspectors of votes on any vote by ballot taken thereat and affidavits by
one or more Persons having knowledge of the facts setting forth a copy of the
notice of the meeting and showing that said notice was mailed as provided in
Section 12.02. The record shall show the principal amount of the Securities
voting in favor of or against any resolution. The record shall be signed and
verified by the affidavits of the permanent chairman and secretary of the
meeting and one of the duplicates shall be delivered to the Company and the
other to the Trustee to be preserved by the Trustee, the latter to have attached
thereto the ballots voted at the meeting.

Any record so signed and verified shall be conclusive evidence of the matters
therein stated.

SECTION 12.07.    No Delay of Rights by Meeting. Nothing contained in this
Article XII shall be deemed or construed to authorize or permit, by reason of
any call of a meeting of Holders or any rights expressly or impliedly conferred
hereunder to make such call, any hindrance or delay in the exercise of any right
or rights conferred upon or reserved to the Trustee or to the Holders under any
of the provisions of this Indenture or of the Securities.

B-67

 

 

ARTICLE XIII

Subsidiary Guarantees

SECTION 13.01.    Subsidiary Guarantees. Each Subsidiary Guarantor hereby
unconditionally guarantees, jointly and severally, to each Holder and to the
Trustee and its successors and assigns (a) the full and punctual payment of
principal of, premium, if any, and interest on the Securities when due, whether
at maturity, by acceleration, by redemption or otherwise, and all other monetary
obligations of the Company under this Indenture and the Securities and (b) the
full and punctual performance within applicable grace periods of all other
obligations of the Company under this Indenture and the Securities (all the
foregoing being hereinafter collectively called the “Obligations”). Each
Subsidiary Guarantor further agrees that the Obligations may be extended or
renewed, in whole or in part, without notice or further assent from such
Subsidiary Guarantor, and that such Subsidiary Guarantor will remain bound under
this Article XIII notwithstanding any extension or renewal of any Obligation.

Each Subsidiary Guarantor waives presentation to, demand of, payment from and
protest to the Company of any of the Obligations and also waives notice of
protest for nonpayment. Each Subsidiary Guarantor waives notice of any default
under the Securities or the Obligations. The obligations of each Subsidiary
Guarantor hereunder shall not be affected by (a) the failure of any Holder or
the Trustee to assert any claim or demand or to enforce any right or remedy
against the Company or any other Person under this Indenture, the Securities or
any other agreement or otherwise; (b) any extension or renewal of any thereof;
(c) any rescission, waiver, amendment or modification of any of the terms or
provisions of this Indenture, the Securities or any other agreement; (d) the
release of any security held by any Holder or the Trustee for the Obligations or
any of them; (e) the failure of any Holder or the Trustee to exercise any right
or remedy against any other guarantor of the Obligations; or (f) any change in
the ownership of such Subsidiary Guarantor.

Each Subsidiary Guarantor further agrees that its Subsidiary Guarantee herein
constitutes a guarantee of payment, performance and compliance when due (and not
a guarantee of collection) and waives any right to require that any resort be
had by any Holder or the Trustee to any security held for payment of the
Obligations.

Except as expressly set forth in Section 5.03, the obligations of each
Subsidiary Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense of setoff, counterclaim, recoupment or termination whatsoever or
by reason of the invalidity, illegality or unenforceability of the Obligations
or otherwise. Without limiting the generality of the foregoing, the obligations
of each Subsidiary Guarantor herein shall not be discharged or impaired or
otherwise affected by the failure of any Holder or the Trustee to assert any
claim or demand or to enforce any remedy under this Indenture, the Securities or
any other agreement, by any waiver or modification of any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
such Subsidiary Guarantor or would otherwise operate as a discharge of such
Subsidiary Guarantor as a matter of law or equity.

B-68

 

Each Subsidiary Guarantor further agrees that its Subsidiary Guarantee herein
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of principal of or interest on any Obligation
is rescinded or must otherwise be restored by any Holder or the Trustee upon the
bankruptcy or reorganization of the Company or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Holder or the Trustee has at law or in equity against any Subsidiary
Guarantor by virtue hereof, upon the failure of the Company to pay the principal
of or interest on any Obligation when and as the same shall become due, whether
at maturity, by acceleration, by redemption or otherwise, or to perform or
comply with any other Obligation, each Subsidiary Guarantor hereby promises to
and will, upon receipt of written demand by the Trustee, forthwith pay, or cause
to be paid, in cash, to the Holders or the Trustee an amount equal to the sum of
(i) the unpaid amount of such Obligations, (ii) accrued and unpaid interest on
such Obligations (but only to the extent not prohibited by law) and (iii) all
other monetary Obligations of the Company to the Holders and the Trustee.

Each Subsidiary Guarantor agrees that it shall not be entitled to any right of
subrogation in respect of any Obligations guaranteed hereby until payment in
full in cash of all Obligations. Each Subsidiary Guarantor further agrees that,
as between it, on the one hand, and the Holders and the Trustee, on the other
hand, (x) the maturity of the Obligations guaranteed hereby may be accelerated
as provided in Article VI for the purposes of such Subsidiary Guarantor’s
Subsidiary Guarantee herein, notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the Obligations
guaranteed hereby, and (y) in the event of any declaration of acceleration of
such Obligations as provided in Article VI, such Obligations (whether or not due
and payable) shall forthwith become due and payable by such Subsidiary Guarantor
for the purposes of this Section.

Each Subsidiary Guarantor also agrees to pay any and all costs and expenses
(including reasonable attorneys’ fees) incurred by the Trustee or any Holder in
enforcing any rights under this Section 13.01.

The Subsidiary Guarantee issued by any Subsidiary Guarantor will be
automatically and unconditionally released and discharged upon (1) any sale,
exchange or transfer to any Person (other than an Affiliate of the Company) of
all of the Capital Stock of such Subsidiary Guarantor or (2) the designation of
such Subsidiary Guarantor as an Unrestricted Subsidiary, in each case, in
compliance with the terms of this Indenture.

SECTION 13.02.    Contribution. Each of the Company and any Subsidiary Guarantor
(a “Contributing Party”) agrees that, in the event a payment shall be made by
any other Subsidiary Guarantor under any Subsidiary Guarantee (the “Claiming
Guarantor”), the Contributing Party shall indemnify the Claiming Guarantor in an
amount equal to the amount of such payment multiplied by a fraction, the
numerator of which shall be the net worth of the Contributing Party on the date
hereof and the denominator of which shall be the aggregate net worth of the
Company and all the Subsidiary Guarantors on the date hereof (or, in the case of
any Subsidiary Guarantor becoming a party hereto pursuant to Section 9.01, the
date of the supplemental indenture executed and delivered by such Subsidiary
Guarantor).

B-69

 

 

SECTION 13.03.    Successors and Assigns. This Article XIII shall be binding
upon each Subsidiary Guarantor and its successors and assigns and shall inure to
the benefit of the successors and assigns of the Trustee and the Holders and, in
the event of any transfer or assignment of rights by any Holder or the Trustee,
the rights and privileges conferred upon that party in this Indenture and in the
Securities shall automatically extend to and be vested in such transferee or
assignee, all subject to the terms and conditions of this Indenture.

SECTION 13.04.    No Waiver. Neither a failure nor a delay on the part of either
the Trustee or the Holders in exercising any right, power or privilege under
this Article XIII shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise of any right,
power or privilege. The rights, remedies and benefits of the Trustee and the
Holders herein expressly specified are cumulative and not exclusive of any other
rights, remedies or benefits which either may have under this Article XIII at
law, in equity, by statute or otherwise.

SECTION 13.05.    Modification. No modification, amendment or waiver of any
provision of this Article XIII, nor the consent to any departure by any
Subsidiary Guarantor therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Trustee, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on any Subsidiary Guarantor in any case shall
entitle such Subsidiary Guarantor to any other or further notice or demand in
the same, similar or other circumstances.

SECTION 13.06.    Execution of Supplemental Indenture for Future Subsidiary
Guarantors. Each Subsidiary which is required to become a Subsidiary Guarantor
pursuant to Section 4.10 shall promptly execute and deliver to the Trustee a
supplemental indenture in the form of Exhibit D hereto pursuant to which such
Subsidiary shall become a Subsidiary Guarantor under this Article XIII and shall
guarantee the Obligations. Concurrently with the execution and delivery of such
supplemental indenture, the Company shall deliver to the Trustee an Opinion of
Counsel to the effect that such supplemental indenture has been duly authorized,
executed and delivered by such Subsidiary and that, subject to the application
of bankruptcy, insolvency, moratorium, fraudulent conveyance or transfer and
other similar laws relating to creditors’ rights generally and to the principles
of equity, whether considered in a proceeding at law or in equity, the
Subsidiary Guarantee of such Subsidiary Guarantor is a legal, valid and binding
obligation of such Subsidiary Guarantor, enforceable against such Subsidiary
Guarantor in accordance with its terms.

SECTION 13.07.    Effectiveness of Subsidiary Guarantees. This Article XIII
shall only become effective upon the execution of the supplemental indenture
included as Exhibit D by the initial Subsidiary Guarantors on the Issue Date.

B-70

 

 

ARTICLE XIV

Miscellaneous

SECTION 14.01.    [Reserved].

SECTION 14.02.    Notices. Any notice or communication by the Company or the
Trustee to the other shall be deemed to be duly given if made in writing and
delivered:

(a)                by hand (in which case such notice shall be effective upon
delivery);

(b)               by facsimile (in which case such notice shall be effective
upon receipt of confirmation of good transmission thereof); or

(c)                by overnight delivery by a nationally recognized courier
service (in which case such notice shall be effective on the Business Day
immediately after being deposited with such courier service), in each case to
the recipient party’s address or facsimile number, as applicable, set forth in
this Section 14.02. The Company or the Trustee by notice to the other may
designate additional or different addresses or facsimile numbers for subsequent
notices or communications.

Any notice or communication to a Holder shall be mailed to its address shown on
the register kept by the Registrar. Failure to mail a notice or communication to
a Holder or any defect in it shall not affect its sufficiency with respect to
other Holders.

If a notice or communication is mailed in the manner provided above, it is duly
given, whether or not the addressee receives it.

If the Company mails a notice or communication to Holders, it shall mail a copy
to the Trustee and each Securities Agent at the same time. If the Trustee or the
Securities Agent is required, pursuant to the express terms of this Indenture or
the Securities, to mail a notice or communication to Holders, the Trustee or the
Securities Agent, as the case may be, shall also mail a copy of such notice or
communication to the Company.

All notices or communications shall be in writing.

The Company’s address is:

James River Coal Company
901 E. Byrd Street, Suite 1600
Richmond, Virginia 23219
Attention of Chief Accounting Officer
Facsimile: (804) 780-0643

 

B-71

 

with a copy to:

Kilpatrick Townsend & Stockton LLP
Suite 2800
1100 Peachtree Street
Atlanta, Georgia 30309
Attention of David A. Stockton
Facsimile: (404) 541-3402

The Trustee’s address is:

U.S. Bank National Association
1349 West Peachtree Street, Suite 1050
Atlanta, GA 30309
Attention of Corporate Trust Services
Facsimile: (404) 898-8844

SECTION 14.03.    Communication by Holders With Other Holders. Holders may
communicate pursuant to TIA § 312(b) with other Holders with respect to their
rights under this Indenture or the Securities. The Company, the Trustee, the
Registrar and anyone else shall have the protection of TIA § 312(c).

SECTION 14.04.    Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee to take any action under
this Indenture, the Company shall furnish to the Trustee:

(a)                an Officer’s Certificate stating that, in the opinion of the
signatories to such Officer’s Certificate, all conditions precedent, if any,
provided for in this Indenture relating to the proposed action have been
complied with; and

(b)               an Opinion of Counsel stating that, in the opinion of such
counsel, all such conditions precedent have been complied with.

Each signatory to an Officer’s Certificate or an Opinion of Counsel may (if so
stated) rely, effectively, upon an Opinion of Counsel as to legal matters and an
Officer’s Certificate or certificates of public officials as to factual matters
if such signatory reasonably and in good faith believes in the accuracy of the
document relied upon.

SECTION 14.05.    Statements Required in Certificate or Opinion. Each Officer’s
Certificate or Opinion of Counsel with respect to compliance with a condition or
covenant provided for in this Indenture shall include:

(a)                a statement that the Person making such certificate or
opinion has read such covenant or condition;

(b)               a brief statement as to the nature and scope of the
examination or investigation upon which the statements or opinions contained in
such certificate or opinion are based;

B-72

 

 

(c)                a statement that, in the opinion of such Person, he or she
has made such examination or investigation as is necessary to enable him or her
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and

(d)               a statement as to whether or not, in the opinion of such
Person, such condition or covenant has been complied with.

SECTION 14.06.    Rules by Trustee and Agents. The Registrar, Paying Agent or
Conversion Agent may make reasonable rules and set reasonable requirements for
their respective functions.

SECTION 14.07.    Legal Holidays.

A “Legal Holiday” is a Saturday, a Sunday or a day on which banking institutions
are not required to be open in the City of New York, in the State of New York.
If a payment date is a Legal Holiday, payment may be made on the next succeeding
day that is not a Legal Holiday, and no interest shall accrue on that payment
for the intervening period.

A “Business Day” is a day other than a Legal Holiday.

SECTION 14.08.    Duplicate Originals. The parties may sign any number of copies
of this Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. Delivery of an executed counterpart by
facsimile shall be effective as delivery of a manually executed counterpart
thereof.

SECTION 14.09.    GOVERNING LAW. THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW, SHALL GOVERN THIS INDENTURE AND THE
SECURITIES AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER, OR RELATING TO,
THIS INDENTURE OR THE SECURITIES.

SECTION 14.10.    No Adverse Interpretation of Other Agreements. This Indenture
may not be used to interpret another indenture, loan or debt agreement of the
Company or any of its Subsidiaries. Any such indenture, loan or debt agreement
may not be used to interpret this Indenture.

SECTION 14.11.    Successors. All agreements of the Company in this Indenture
and the Securities shall bind its successors and assigns. All agreements of the
Trustee in this Indenture shall bind its successors.

SECTION 14.12.    Separability. In case any provision in this Indenture or in
the Securities shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and a Holder shall have no claim therefor against
any party hereto.

SECTION 14.13.    Table of Contents, Headings, Etc. The Table of Contents,
Cross-Reference Table and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part hereof and shall in no way modify or restrict any of the terms
or provisions hereof.

B-73

 

 

SECTION 14.14.    Calculations In Respect Of The Securities. The Company and its
agents shall make all calculations under this Indenture and the Securities.
These calculations include, but are not limited to, determinations of the
Volume-Weighted Average Price and the Closing Sale Price of the Common Stock,
the number of shares deliverable upon conversion of the Securities and amounts
of interest (including Additional Interest) payable on the Securities. The
Company and its agents shall make all of these calculations in good faith, and,
absent manifest error, such calculations shall be final and binding on all
Holders. The Company shall provide a copy of such calculations to the Trustee as
required hereunder, and, absent such manifest error, the Trustee shall be
entitled to conclusively rely on the accuracy of any such calculation without
independent verification.

SECTION 14.15.    No Personal Liability of Directors, Officers, Employees or
Shareholders. None of the Company’s past, present or future directors, officers,
employees or shareholders, as such, shall have any liability for any of the
Company’s obligations under this Indenture or the Securities or for any claim
based on, or in respect or by reason of, such obligations or their creation. By
accepting a Security, each holder waives and releases all such liability. This
waiver and release is part of the consideration for the issue of the Securities.

SECTION 14.16.    Force Majeure. In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God and interruptions, loss or malfunctions of utilities, communications
or computer (software and hardware) services; it being understood that the
Trustee shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.

[The Remainder of This Page Intentionally Left Blank; Signature Page Follows]

 

 



B-74

 



IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first above written.

  JAMES RIVER COAL COMPANY,       by /s/ Samuel M. Hopkins II     Name:  Samuel
M. Hopkins II     Title:  Vice President

 

 

 

 

 

 

SUBSIDIARY GUARANTORS:

BDCC HOLDING COMPANY, INC.

BELL COUNTY COAL CORPORATION

BLEDSOE COAL CORPORATION

BLEDSOE COAL LEASING COMPANY

BLUE DIAMOND COAL COMPANY

EOLIA RESOURCES, INC.

IRP GP HOLDCO LLC

IRP LP HOLDCO INC.

JAMES RIVER COAL SALES, INC.

JAMES RIVER COAL SERVICE COMPANY

JAMES RIVER ESCROW INC.

JELLICO MINING, LLC

JOHNS CREEK COAL COMPANY

JOHNS CREEK ELKHORN COAL CORPORATION

JOHNS CREEK PROCESSING COMPANY

LEECO, INC.

MCCOY ELKHORN COAL CORPORATION

SHAMROCK COAL COMPANY, INCORPORATED

TRIAD MINING, INC.

TRIAD UNDERGROUND MINING, LLC

INTERNATIONAL RESOURCE PARTNERS LP

INTERNATIONAL RESOURCES HOLDINGS I LLC

IRP WV CORP.

INTERNATIONAL RESOURCES HOLDINGS II LLC

INTERNATIONAL RESOURCES, LLC

HAMPDEN COAL COMPANY, LLC

ROCKHOUSE CREEK DEVELOPMENT, LLC

CHAFIN BRANCH COAL COMPANY, LLC

SNAP CREEK MINING, LLC

LOGAN & KANAWHA COAL CO., LLC

IRP KENTUCKY LLC

LAUREL MOUNTAIN RESOURCES LLC

BUCK BRANCH RESOURCES LLC



 

 

On behalf of each of the above named entities

 

 

  by       Name:  Samuel M. Hopkins II     Title:  Vice President

 

 

  U.S. BANK NATIONAL ASSOCIATION, as Trustee,       by       Name:      
Title:  







[Signature page to Indenture]





 

 





EXHIBIT A

[Face of Security]

JAMES RIVER COAL COMPANY

Certificate No. _______

[INSERT SECURITY PRIVATE PLACEMENT LEGEND (SECURITIES) AND GLOBAL SECURITY
LEGEND AS REQUIRED]

[●]% Convertible Senior Notes due 2018 (the “Securities”)

CUSIP No. [●]



James River Coal Company, a Virginia corporation (the “Company,” which term
includes any successor corporation or other entity under the Indenture referred
to on the reverse hereof), for value received, hereby promises to pay to Cede &
Co., or its registered assigns, the principal sum [of [___________] dollars
($[___________])1 [as set forth in the “Schedule of Exchanges of Interests in
the Global Security” attached hereto, which amount, taken together with the
principal amounts of all other outstanding Securities, shall not, unless
permitted by the Indenture, exceed [___________] dollars ($[___________]) in
aggregate at any time, in accordance with the rules and procedures of the
Depositary]2, on June 1, 2018, and to pay interest thereon, as provided on the
reverse hereof, until the principal and any unpaid and accrued interest are paid
or duly provided for.



Interest Payment Dates: June 1 and December 1, with the first payment to be made
on [December 1, 2013].

 

Record Dates: May 15 and November 15.

 

The provisions on the back of this certificate are incorporated as if set forth
on the face hereof.

 

 

 





1 This is included for Physical Securities.

2 This is included for Global Securities.



 

A-1

 

 

IN WITNESS WHEREOF, James River Coal Company has caused this instrument to be
duly signed.

  JAMES RIVER COAL COMPANY   by /s/ Samuel M. Hopkins II     Name: Samuel M.
Hopkins II     Title: Vice President

 

 

Dated: ________________

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Securities referred to
in the within-mentioned Indenture.

U.S. BANK NATIONAL ASSOCIATION, as Trustee   by       Authorized Signatory      
 

 

Dated: __________________

 

 

 



 



[Signature Page to Global Note]



 



2

 



 



[REVERSE OF SECURITY]

 

JAMES RIVER COAL COMPANY

 

[●]% Convertible Senior Notes due 2018

 

1. Interest. James River Coal Company, a Virginia corporation (the “Company”),
promises to pay interest on the principal amount of this Security at the rate
per annum shown above. The Company will pay interest, payable semi-annually in
arrears, on June 1 and December 1 of each year, with the first payment to be
made on [December 1, 2013]. Interest on the Securities will accrue on the
principal amount from, and including, the most recent date to which interest has
been paid or provided for or, if no interest has been paid, from, and including,
[ ], 2013, in each case to, but excluding, the next Interest Payment Date or
Maturity Date, as the case may be. Interest will be computed on the basis of a
360-day year of twelve 30-day months. The Company shall pay, in cash, interest
on any overdue amount (including, to the extent permitted by applicable law,
overdue interest) at the rate borne by the Securities. In certain circumstances,
Additional Interest will be payable in accordance with Section 4.09(a),
Section 4.09(b), Section 4.09(c) and Section 6.02(b) of the Indenture and any
reference to “interest” shall be deemed to include any such Additional Interest.

 

2. Maturity. The Securities will mature on June 1, 2018.

 

3. Method of Payment. Except as provided in the Indenture (as defined below),
the Company will pay interest on the Securities to the Persons who are Holders
of record of Securities at the close of business on the Record Date set forth on
the face of this Security immediately preceding the applicable Interest Payment
Date. Holders must surrender Securities to a Paying Agent to collect the
principal amount plus, if applicable, accrued and unpaid interest, if any, or
the Fundamental Change Repurchase Price, payable as herein provided on the
Maturity Date or Fundamental Change Repurchase Date, as applicable. The Company
will pay, in money of the United States that at the time of payment is legal
tender for payment of public and private debts, all amounts due in cash with
respect to the Securities, which amounts shall be paid (A) in the case this
Security is a Global Security, by wire transfer of immediately available funds
to the account designated by the Depositary or its nominee; (B) in the case this
Security is a Physical Security held by a Holder of more than five million
dollars ($5,000,000) in aggregate principal amount of Securities, by wire
transfer of immediately available funds to the account specified by such Holder
or, if such Holder does not specify an account, by mailing a check to the
address of such Holder set forth in the register of the Registrar; and (C) in
the case this Security is a Physical Security held by a Holder of five million
dollars ($5,000,000) or less in aggregate principal amount of Securities, by
mailing a check to the address of such Holder set forth in the register of the
Registrar.

 

4. Paying Agent, Registrar, Conversion Agent. Initially, U.S. Bank National
Association (the “Trustee”) will act as Paying Agent, Registrar and Conversion
Agent. The Company may change any Paying Agent, Registrar or Conversion Agent
without prior notice.

 

5. Indenture. The Company issued the Securities under an Indenture dated as of [
], 2013 (the “Indenture”) between the Company and the Trustee. The terms of the
Securities include those stated in the Indenture and those required to be made
part of the Indenture by reference to the Trust Indenture Act of 1939 (15 U.S.
Code §§ 77aaa-77bbbb) (the “TIA”) as amended and in effect from time to time.
The Securities are subject to all such terms, and Holders are referred to the
Indenture and the TIA for a statement of such terms. The Securities are general
unsecured senior obligations of the Company limited to $[●] aggregate principal
amount, except as otherwise provided in the Indenture (except for Securities
issued in substitution for destroyed, mutilated, lost or stolen Securities).
Terms used herein without definition and which are defined in the Indenture have
the meanings assigned to them in the Indenture. In the event of any
inconsistency between the terms of this Security and the terms of the Indenture,
the terms of the Indenture shall control.

 



A-3

 

 

6. Redemption. The Securities are not redeemable at the option of the Company
prior to the Maturity Date, and no sinking fund is provided for the Securities.

 

7. Repurchase at Option of Holder Upon a Fundamental Change. Subject to the
terms and conditions of the Indenture, in the event of a Fundamental Change,
each Holder of the Securities shall have the right, at the Holder’s option, to
require the Company to repurchase such Holder’s Securities including any portion
thereof which is $1,000 in principal amount or any integral multiple thereof on
a date selected by the Company (the “Fundamental Change Repurchase Date”), which
date is no later than thirty five (35) days, nor earlier than twenty (20) days,
after the date on which notice of such Fundamental Change is mailed in
accordance with the Indenture, at a price payable in cash equal to one hundred
percent (100%) of the principal amount of such Security, plus accrued and unpaid
interest to, but excluding, the Fundamental Change Repurchase Date (the
“Fundamental Change Repurchase Price”); provided, however, that if such
Fundamental Change Repurchase Date is after a Record Date for the payment of an
installment of interest and on or before the related Interest Payment Date, then
the full amount of accrued and unpaid interest, if any, to, but excluding, such
Interest Payment Date will be paid on such Interest Payment Date to the Holder
of record of such Securities at the close of business on such Record Date
(without any surrender of such Securities by such Holder), and the Fundamental
Change Repurchase Price shall not include any accrued but unpaid interest.

 

8. Conversion. Subject to the provisions of the Indenture, the Securities shall
be convertible into shares of Common Stock in accordance with Article X of the
Indenture. To convert a Security, a Holder must satisfy the requirements of
Section 10.02(a) of the Indenture. A Holder may convert a portion of a Security
if the portion is $1,000 principal amount or an integral multiple of $1,000
principal amount.

 

Notwithstanding anything herein to the contrary, no Security may be converted
after the close of business on the Business Day immediately preceding the
Maturity Date.

 

Upon conversion of a Security, the Holder thereof shall be entitled to receive
the shares of Common Stock issuable upon conversion in accordance with Article X
of the Indenture, plus accrued and unpaid interest to the Conversion Date.

 

The initial Conversion Rate is [200] shares of Common Stock per $1,000 principal
amount of Securities (which results in an effective initial Conversion Price of
approximately $[5.00] per share) subject to adjustment in the event of certain
circumstances as specified in the Indenture. The Company will deliver cash in
lieu of any fractional share.

 



A-4

 

 

The Company may elect to optionally convert the Securities in whole or in part
at any time if the Volume-Weighted Average Price of the Common Stock has equaled
or exceeded 150% of the Conversion Price then in effect for at least 20 Trading
Days in any 30 Trading Day period, ending within five Trading Days prior to the
date of the Issuer’s Conversion Notice, upon the terms and conditions set forth
in Section 10.15 of the Indenture.

 

9. Denominations, Transfer, Exchange. The Securities are in registered form,
without coupons, in denominations of $1,000 principal amount and integral
multiples of $1,000 principal amount. The transfer of Securities may be
registered and Securities may be exchanged as provided in the Indenture. The
Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents. No service charge shall be made for any
such registration of transfer or exchange, but the Company may require payment
of a sum sufficient to cover any transfer tax or similar governmental charge
that may be imposed in connection with certain transfers or exchanges as set
forth in the Indenture. The Company or the Trustee, as the case may be, shall
not be required to register the transfer of or exchange any Security for which a
Purchase Notice has been delivered, and not withdrawn, in accordance with the
Indenture, except the unrepurchased portion of Securities being repurchased in
part.

 

10. Persons Deemed Owners. The registered Holder of a Security may be treated as
the owner of such Security for all purposes.

 

11. Merger or Consolidation. The Company shall not consolidate with, or merge
with or into, or sell, transfer, lease, convey or otherwise dispose of all or
substantially all of the consolidated property or assets of the Company to,
another Person, whether in a single transaction or series of related
transactions, unless (i) the Company is the continuing corporation or such other
Person is a corporation organized and existing under the laws of the United
States of America, any State thereof or the District of Columbia and such other
Person assumes by supplemental indenture all the obligations of the Company
under the Securities and the Indenture and (ii) immediately after giving effect
to the transaction or series of transactions, no Default or Event of Default
shall exist, as set forth in Article V of the Indenture.

 

12. Amendments, Supplements and Waivers. Subject to certain exceptions, the
Indenture or the Securities may be amended or supplemented with the consent of
the Holders of at least a majority in aggregate principal amount of the
outstanding Securities, and certain existing Defaults or Events of Default may
be waived with the consent of the Holders of a majority in aggregate principal
amount of the Securities then outstanding. In accordance with the terms of the
Indenture, the Company, with the consent of the Trustee, may amend or supplement
this Indenture or the Securities without notice to or the consent of any
Securityholder: (i) to comply with Section 5.01 or Section 10.12 of the
Indenture; (ii) to secure the obligations of the Company in respect of the
Securities; (iii) to evidence and provide for the appointment of a successor
Trustee in accordance with Section 7.08 of the Indenture; (iv) to comply with
the provisions of any clearing agency, clearing corporation or clearing system,
or the requirements of the Trustee or the Registrar, relating to transfers and
exchanges of the Securities pursuant to the Indenture; (v) to add to the
covenants of the Company described in the Indenture for the benefit of
Securityholders or to surrender any right or power conferred upon the Company;
(vi) to make provisions with respect to adjustments to the Conversion Rate as
required by the Indenture or to increase the Conversion Rate in accordance with
the Indenture, (vii) to add or remove a Subsidiary Guarantor in accordance with
Section 4.10 of the Indenture and (viii) to add or modify any other provision of
the Indenture with respect to matters or questions arising hereunder which the
Company may deem necessary or desirable and which does not materially and
adversely affect the rights of any Holder. In addition, the Company and the
Trustee may enter into a supplemental indenture without the consent of Holders
of the Securities to cure any ambiguity, defect, omission or inconsistency in
the Indenture in a manner that does not, individually or in the aggregate with
all other changes, adversely affect the rights of any Holder in any respect.

 



A-5

 

 

13. Defaults and Remedies. If an Event of Default (excluding an Event of Default
specified in Section 6.01(i) or (j) of the Indenture with respect to the Company
(but including an Event of Default specified in Section 6.01(i) or (j) of the
Indenture solely with respect to a Significant Subsidiary of the Company or any
group of Subsidiaries that in the aggregate would constitute a Significant
Subsidiary of the Company)) occurs and is continuing, the Trustee by notice to
the Company or the Holders of at least twenty five percent (25%) in principal
amount of the Securities then outstanding by notice to the Company and the
Trustee may declare the Securities to be due and payable. Upon such declaration,
the principal of, and any accrued and unpaid interest on, all Securities shall
be due and payable immediately. If an Event of Default specified in
Section 6.01(i) or (j) of the Indenture with respect to the Company (excluding,
for purposes of this sentence, an Event of Default specified in Section 6.01(i)
or (j) of the Indenture solely with respect to a Significant Subsidiary of the
Company or any group of Subsidiaries that in the aggregate would constitute a
Significant Subsidiary of the Company) occurs, the principal of, and accrued and
unpaid interest on, all the Securities shall ipso facto become and be
immediately due and payable without any declaration or other act on the part of
the Trustee or any Holder. Subject to certain exceptions, the Holders of a
majority in aggregate principal amount of the Securities then outstanding by
written notice to the Trustee may rescind or annul an acceleration and its
consequences if (A) the rescission would not conflict with any order or decree,
(B) all existing Events of Default, except the nonpayment of principal or
interest that has become due solely because of the acceleration, have been cured
or waived and (C) all amounts due to the Trustee under Section 7.07 of the
Indenture have been paid.

 

If a Default or Event of Default occurs and is continuing as to which the
Trustee has received written notice pursuant to the provisions of the Indenture,
or as to which a Responsible Officer of the Trustee shall have actual knowledge,
the Trustee shall mail to each Holder a notice of the Default or Event of
Default within thirty (30) days after it occurs unless such Default or Event of
Default has been cured or waived. Except in the case of a Default or Event of
Default in payment or delivery of any amounts due (including principal,
interest, the Fundamental Change Repurchase Price or the consideration due upon
conversion) with respect to any Security, the Trustee may withhold the notice
if, and so long as it in good faith determines that, withholding the notice is
in the best interests of Holders. The Company must deliver to the Trustee an
annual compliance certificate.

 



A-6

 

 

14. Registration Rights. The Holders are entitled to the benefits of the
Exchange Agreements. In the event of a Registration Default, the Holder shall be
entitled to Additional Interest as specified in Section 4.09(c) until the
Registration Default is cured.

 

15. Trustee Dealings with the Company. The Trustee under the Indenture, or any
banking institution serving as successor Trustee thereunder, in its individual
or any other capacity, may make loans to, accept deposits from, and perform
services for, the Company or its Affiliates, and may otherwise deal with the
Company or its Affiliates, as if it were not Trustee.

 

16. Authentication. This Security shall not be valid until authenticated by the
manual or facsimile signature of the Trustee or an authenticating agent in
accordance with the Indenture.

 

17. Abbreviations. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by
the entirety), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (Uniform Gifts to Minors
Act).

 

THE COMPANY WILL FURNISH TO ANY HOLDER UPON WRITTEN REQUEST AND WITHOUT CHARGE A
COPY OF THE INDENTURE. REQUESTS MAY BE MADE TO:

 

James River Coal Company
901 E. Byrd Street, Suite 1600
Richmond, Virginia 23219
Attn: Chief Accounting Officer

 



A-7

 

 

FORM OF ASSIGNMENT

  I or we assign to  

PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER

 

 

 

(please print or type name and address)

 

 

 

the within Security and all rights thereunder, and hereby irrevocably constitute
and appoint

 

 

Attorney to transfer the Security on the books of the Company with full power of
substitution in the premises.

 

Dated:                                                                  

 

NOTICE: The signature on this assignment must correspond with the name as it
appears upon the face of the within Security in every particular without
alteration or enlargement or any change whatsoever and be guaranteed by a
guarantor institution participating in the Securities Transfer Agents Medallion
Program or in such other guarantee program acceptable to the Registrar.

    Signature Guarantee:

 



A-8

 

 

In connection with any transfer of this Security occurring prior to the Resale
Restriction Termination Date, the undersigned confirms that it is making, and it
has not utilized any general solicitation or general advertising in connection
with, the transfer:

[Check One]

(1) ____ to James River Coal Company or any Subsidiary thereof; or (2) ____
pursuant to a registration statement which has become effective under the
Securities Act of 1933, as amended (the “Securities Act”); or (3) ____ to a
Qualified Institutional Buyer in compliance with Rule 144A under the Securities
Act; or (4) ____ pursuant to an exemption from registration provided by Rule 144
under the Securities Act (if available) or any other available exemption from
the registration requirements of the Securities Act.

 

Unless one of the items (1) through (4) is checked, the Registrar will refuse to
register any of the Securities evidenced by this certificate in the name of any
person other than the registered Holder thereof; provided, however, that if item
(4) is checked, the Company, the transfer agent or the Registrar may require,
prior to registering any such transfer of the Securities, in their sole
discretion, such written legal opinions, certifications and other evidence as
the Registrar or the Company have reasonably requested to confirm that such
transfer is being made pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act of 1933, as
amended. If item (3) is checked, the purchaser must complete the certification
below.

 

If none of the foregoing items are checked, the Trustee or Registrar shall not
be obligated to register this Security in the name of any person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in the Indenture shall have been satisfied.

 

Dated: ____________________ Signed:       (Sign exactly as name appears on the
other side of this Security)       Signature Guarantee:    

 



A-9

 

 

TO BE COMPLETED BY PURCHASER IF (3) ABOVE IS CHECKED

 

The undersigned represents and warrants that it is purchasing this Security for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended,
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A and acknowledges that the
transferor is relying upon the undersigned’s foregoing representations in order
to claim the exemption from registration provided by Rule 144A.

 

Dated: ____________________   ________________________________________    
NOTICE:  To be executed by an executive officer

 



A-10

 

 

 

CONVERSION NOTICE

 

To convert this Security in accordance with the Indenture, check the box:    ¨

 

 

To convert only part of this Security, state the principal amount to be
converted (must be in multiples of $1,000):  

 

$__________________  

 

If you want the stock certificate representing the Common Stock issuable upon
conversion made out in another person’s name, fill in the form below:  

 



--------------------------------------------------------------------------------

(Insert other person’s soc. sec. or tax I.D. no.)  

 

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

(Print or type other person’s name, address and zip code)

 

 

 

 

 

 



 

Date:____________  
Signature(s):  _______________________________________________           (Sign
exactly as your name(s) appear(s) on the other side of this Security)        
Signature(s) guaranteed by:       (All signatures must be guaranteed by a
guarantor institution participating in the Securities Transfer Agents Medallion
Program or in such other guarantee program acceptable to the Trustee.)        

 



A-11

 

 

PURCHASE NOTICE

 

Certificate No. of Security: ___________

 

If you want to elect to have this Security purchased by the Company pursuant to
Section 3.02 of the Indenture, check the box:

 

If you want to elect to have only part of this Security purchased by the Company
pursuant to Section 3.02 of the Indenture, state the principal amount to be so
purchased by the Company:

 

$ __________________________________

(in an integral multiple of $1,000)

 

Date:__________________

Signature(s):

 

 

  (Sign exactly as your name(s) appear(s) on the other side of this Security)  
          Signature(s) guaranteed by:

(All signatures must be guaranteed by a guarantor institution participating in
the Securities Transfer Agents Medallion Program or in such other guarantee
program acceptable to the Trustee.)

 

 



A-12

 

 

SCHEDULE A3

 

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL SECURITY

 

James River Coal Company

 

[●]% Convertible Senior Notes due 2018

 

The initial principal amount of this Global Security is _______ DOLLARS
($[_________]). The following increases or decreases in this Global Security
have been made:

 

Date of Exchange  

Amount of

decrease in

Principal Amount

of this Global

Security

 

Amount of

increase in

Principal Amount

of this Global

Security

 

Principal Amount

of this Global

Security following

such decrease or

increase

 

Signature of

authorized

signatory of

Trustee or

Custodian

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                       

 

 

 



--------------------------------------------------------------------------------

3 This is included for Physical Securities.



A-1

 



EXHIBIT B-1A

 

FORM OF PRIVATE PLACEMENT LEGEND (SECURITIES)

 

THIS SECURITY AND ANY SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS SECURITY, ANY
SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY NOR ANY
INTEREST OR PARTICIPATION HEREIN OR THEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.

 

BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER
AGREES FOR THE BENEFIT OF THE COMPANY THAT IT WILL NOT OFFER, SELL, PLEDGE OR
OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN PRIOR TO THE
DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE LAST ORIGINAL ISSUE DATE HEREOF
OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE SECURITIES ACT
OR ANY SUCCESSOR PROVISION THEREUNDER, AND (Y) SUCH LATER DATE, IF ANY, AS MAY
BE REQUIRED BY APPLICABLE LAW, EXCEPT ONLY:

 

  (A) TO THE JAMES RIVER COAL COMPANY OR ANY SUBSIDIARY THEREOF; OR     (B)
PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT; OR   (C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH
RULE 144A UNDER THE SECURITIES ACT; OR   (D) PURSUANT TO AN EXEMPTION FROM
REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE) OR ANY
OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.

 

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (D) ABOVE,
THE COMPANY, THE TRUSTEE AND THE TRANSFER AGENT RESERVE THE RIGHT TO REQUIRE THE
DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY
REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING
MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.
NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 



B-1A-1

 

 

EXHIBIT B-1B

 

FORM OF PRIVATE PLACEMENT LEGEND (COMMON STOCK)

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN OR THEREIN MAY BE REOFFERED,
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION.

 

BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER
AGREES FOR THE BENEFIT OF THE COMPANY THAT IT WILL NOT OFFER, SELL, PLEDGE OR
OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN PRIOR TO THE
DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE LAST ORIGINAL ISSUE DATE HEREOF
OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE SECURITIES ACT
OR ANY SUCCESSOR PROVISION THEREUNDER, AND (Y) SUCH LATER DATE, IF ANY, AS MAY
BE REQUIRED BY APPLICABLE LAW, EXCEPT ONLY:

 

  (A) TO THE JAMES RIVER COAL COMPANY OR ANY SUBSIDIARY THEREOF; OR     (B)
PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT; OR   (C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH
RULE 144A UNDER THE SECURITIES ACT; OR   (D) PURSUANT TO AN EXEMPTION FROM
REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE) OR ANY
OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.

 

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (D) ABOVE,
THE COMPANY, THE TRUSTEE AND THE TRANSFER AGENT RESERVE THE RIGHT TO REQUIRE THE
DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY
REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING
MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.
NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 



B-1B-1

 

 

EXHIBIT B-2

 

FORM OF LEGEND FOR GLOBAL SECURITY

 

Any Global Security authenticated and delivered hereunder shall bear a legend
(which would be in addition to any other legends required in the case of a
Restricted Security) in substantially the following form:

 

THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A
NOMINEE OF A DEPOSITARY OR A SUCCESSOR DEPOSITARY. THIS SECURITY IS NOT
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE, AND NO TRANSFER OF THIS SECURITY (OTHER THAN A TRANSFER OF THIS
SECURITY AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A
NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE
DEPOSITARY) MAY BE REGISTERED EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN
THE INDENTURE.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTION 2.16 OF THE INDENTURE.

 



B-2-1

 



EXHIBIT C

Form of Notice of Transfer Pursuant to Registration Statement

James River Coal Company
901 E. Byrd Street, Suite 1600
Richmond, Virginia 23219
Attention: Chief Accounting Officer

 

U.S. Bank National Association
100 Wall Street, Suite 1600
New York, NY 10005
Attention: Corporate Trust Services
Facsimile: (212) 809-4993

 

Re:James River Coal Company (the “Company”) [●]% Convertible Senior Notes due
2018 (the “ Securities”)

 

Ladies and Gentlemen:

 

Please be advised that _____________ has transferred $___________ aggregate
principal amount of the Securities and ________ shares of Common Stock, par
value $0.01 per share, of the Company issued on conversion of the Securities
(“Common Stock”) pursuant to an effective Shelf Registration Statement on Form
S-3 (File No. 333-________).

 

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933 as amended, have been satisfied with respect to the
transfer described above and that the above-named beneficial owner of the
Securities or Common Stock is named as a “Selling Security Holder” in the
Prospectus dated _________, or in amendments or supplements thereto (the
“Prospectus”), and that the aggregate principal amount of the Securities and the
number of shares of Common Stock transferred are [a portion of] the Securities
and Common Stock listed in such Prospectus, as amended or supplemented, opposite
such owner’s name.

 

 

 

Very truly yours,

________________________________________

(Name)

 



C-1

 

 

EXHIBIT C
Resale Shelf Registration Obligations

 

(a)                Provision by Holder of Information in Connection with the
Registration Statement. No Holder or its successors (which for purposes of this
Exhibit C shall be included within the term “Holders”) may include any of its
Conversion Shares in any Registration Statement set forth herein unless and
until such Holder furnishes to the Company in writing, within 5 business days
after receipt of a request therefor, such information as the Company may
reasonably request for use in connection with the Registration Statement or
prospectus or preliminary prospectus included therein. Each Holder agrees to
furnish promptly update and correct any information supplied to the Company in
order to make the information previously furnished to the Company by such Holder
not materially misleading.

 

(b)               Indemnification by the Company. The Company agrees to
indemnify and hold harmless each Holder, any person or entity that controls such
Holder, and their respective officers, directors, partners, employees,
representatives and agents (each an “Indemnified Holder”), from and against any
and all losses, claims, damages, liabilities, judgments, actions and expenses
(including, without limitation, and as incurred, reimbursement of all reasonable
costs of investigating, preparing, pursuing, settling, compromising, paying or
defending any claim or action, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, including the reasonable
fees and expenses of counsel to any Indemnified Holder), joint or several,
directly or indirectly caused by, related to, based upon, arising out of or in
connection with any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement or prospectus forming a part
thereof (or any amendment or supplement to either document or any material
incorporated by reference therein), or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as such losses, claims,
damages, liabilities or expenses are caused by an untrue statement or omission
or alleged untrue statement or omission that is made in reliance upon and in
conformity with information relating to such Holder furnished in writing to the
Company by such Holder expressly for use therein.

 

(c)                Indemnification by the Holder. Each Holder agrees, severally
and not jointly, to indemnify and hold harmless the Company with respect to
claims and actions based on information relating to such Holder furnished in
writing by such Holder expressly for use in the Registration Statement or
prospectus forming a part thereof (or any amendment or supplement to either
document); provided, however, that no Holder (nor its related Indemnified
Holders) shall be required to make indemnification payments that would, in the
aggregate, exceed the net proceeds received by such Holder from all sales of
Conversion Shares pursuant to the Registration Statement.

 

(d)               Contribution. If the indemnification provided for in this
Exhibit C is unavailable to an indemnified party (other than by reason of
exceptions provided herein) in respect of any losses, claims, damages,
liabilities, judgments, actions or expenses referred to herein, then each
applicable indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative benefits received by the
Company, on the one hand, and the relevant Holder, on the other hand, from the
Registration Statement, or if such allocation is not permitted by applicable
law, the relative fault of the Company, on the one hand, and the relevant
Holder, on the other hand, in connection with the statements or omissions that
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations.

 

(e)                Limitations. No Holder (nor its related Indemnified Holders)
shall be required to contribute, in the aggregate, any amount in excess of the
net proceeds received by such Holder from sales of Conversion Shares pursuant to
the Registration Statement. No person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person or entity that was not guilty
of such fraudulent misrepresentation.

 



C-2

 



EXHIBIT D

 

Form of Additional Guarantor Supplemental Indenture

 

SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”) dated as of ,  , among
[GUARANTOR] (the “New Subsidiary Guarantor”), a subsidiary of JAMES RIVER COAL
COMPANY (or its successor), a Virginia corporation (the “Company”), JAMES RIVER
COAL COMPANY, on behalf of itself and the Subsidiary Guarantors (the “Existing
Subsidiary Guarantors”) under the indenture referred to below, and U.S. BANK
NATIONAL ASSOCIATION, a banking association, as trustee under the indenture
referred to below (the “Trustee”).

 

 

W I T N E S S E T H :

 

 

WHEREAS the Company and the Existing Subsidiary Guarantors have heretofore
executed and delivered to the Trustee an Indenture (the “Indenture”) dated as of
[ ], 2013, providing for the issuance of an unlimited amount of [●]% Convertible
Senior Notes Due 2018 (the “Securities”);

 

WHEREAS Section 4.10 of the Indenture provides that under certain circumstances
the Company is required to cause the New Subsidiary Guarantor to execute and
deliver to the Trustee a supplemental indenture pursuant to which the New
Subsidiary Guarantor shall unconditionally guarantee all the Company’s
obligations under the Securities pursuant to a Subsidiary Guarantee on the terms
and conditions set forth herein; and

 

WHEREAS pursuant to Section 9.01 of the Indenture, the Trustee, the Company and
the Existing Subsidiary Guarantors are authorized to execute and deliver this
Supplemental Indenture;

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the New Subsidiary
Guarantor, the Company, the Existing Subsidiary Guarantors and the Trustee
mutually covenant and agree for the equal and ratable benefit of the holders of
the Securities as follows:

 

1. Agreement to Guarantee. The New Subsidiary Guarantor hereby agrees, jointly
and severally with all other Subsidiary Guarantors, to unconditionally guarantee
the Company’s obligations under the Securities on the terms and subject to the
conditions set forth in Article XIII of the Indenture and to be bound by all
other applicable provisions of the Indenture.

 

2. Ratification of Indenture; Supplemental Indentures Part of Indenture. Except
as expressly amended hereby, the Indenture is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect. This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every holder of Securities heretofore or
hereafter authenticated and delivered shall be bound hereby.

 



D-1

 

 

3. Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK BUT WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

4. Trustee Makes No Representation. The Trustee makes no representation as to
the validity or sufficiency of this Supplemental Indenture.

 

5. Counterparts. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

 

6. Effect of Headings. The Section headings herein are for convenience only and
shall not effect the construction thereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

 

 

  [NEW SUBSIDIARY GUARANTOR],   by           Name:     Title:  

 

  JAMES RIVER COAL COMPANY,   by           Name:     Title:  

 

  [SUBSIDIARY GUARANTORS],   By           Name:     Title:  

 



D-2



 

